FEBRUARY 1989
COMMISSION DECISIONS/ORDERS
02-01-89
02-02-89
02-03-89
02-03-89
02-06-89
02-08-89
02-08-89
02-10-89
02-28-89

Amber Coal Company
Sec. Labor on behalf of Joseph Gabossi v.
Western Fuels-Utah, Inc.
Missouri Rock, Inc.
Ernie L. Bruno v. Cyprus Plateau Mining Corp.
Emery Mining Corp./Utah Power & Light Co.
Lincoln Sand and Gravel Company
Freeman United Coal Mining Company
Sec. Labor on behalf of Bryan Pack v. Maynard
Branch Dredging & Roger Kirk
Paula Price v. Monterey Coal Company

KENT 88-136
WEST 86-24-D

Pg. 131
Pg. 134

CENT 87-65-M
WEST 88-157-D
\JEST 87-130-R
LAKE 88-67-M
LAKE 86-67
KENT 86-9-D

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

LAKE 86-45-D

Pg. 183

WEVA 85-21-C

Pg. 185

VA
88-55-D
WEST 87-197-M
WEVA 88-350-D
WEVA 87-272
SE
88-42
WEVA 88-113
KENT 88-161
KENT 88-153
CENT 88-53-M
WEST 86-192-D
KENT 88-25-R
WEVA 85-43-D
WEST 88-328-M
KENT 89-2-D

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

187
195
197
198
200
206
230
234
236
238
245
250
254
256

WEST 88-121
KENT 88-157
KENT 89-47-R
CENT 88-132-M
CENT 88-53-M
WEST 88-312-R
VA
87-21-D

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

257
259
261
263
265
273
274

136
150
156
158
161
168

ADMINISTRATIVE LAW JUDGE DECISIONS
02-01-89
02-01-89
02-02-89
02-02-89
02-02-89
02-06-89
02-06-89
02-09-89
02-09-89
02-13_;89
02-16-89
02-16-89
02-16-89
02-22-89
02-27-89

Local 5817, UMWA v. Monument Mining & Island
Creek Coal Co.
Lindia Sue Frye v. Pittston/Clinchfield Coal Co.
W. K. Enterprise
Charles F. Rose v. Co~?olidation Coal Co.
Birchfield Mining Incorporated
Jim Walter Resources, Inc.
Stoney Coal Company
Peabody Coal Company
Twin Oak Construction Company
El Paso Sand Products, Inc.
Robert Buelke v. Thunder Basin Coal Co.
Rivco Dredging Corporation
Wilfred Bryant v. Dingess Mine Service, etc.
McFarland & Hullinger
Kenneth Howard v. B & M Trucking

ADMINISTRATIVE LAW JUDGE ORDERS
01-04-89
01-12-89
02-08-89
02-08-89
02-09-89
02-17-89
02-22-89

Mid-Continent Resources, Inc.
Kentucky Mountain Reserve, -Inc.
KTK Mining and Construction
Developers International Service Corp.
El Paso Sand Products, Inc.
FMC Wyoming Corporation
Sec. Labor on behalf of Donald Robinette and
Joey Hale v. Bill Branch Coal Co.

I

.'!

FEBRUARY 1989

Review was granted in the following case during the month of February:
Secretary of Labor, MSHA v. Pennsylvania Electric Company, Docket No.
PENN 88-277. (Judge Melick, December 30, 1988).

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 1, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. KENT 88-136

AMBER COAL COMPANY

BEFORE:

Ford, Chairman, Backley, Doyle, Lastowka and Nelson,
Conunissioners

BY THE COMMISSION:

In this civil penalty proceeding ar1s1ng under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 ~seq. (1982), Chief
Administrative Law Judge Paul Merlin issued an Order of Default on
November 21, 1988, finding Amber Coal Co. ("Amber") in default and
ordering Amber to pay a civil penalty of $8,500. The default order was
issued because Amber had failed to respond to an earlier Order to Show
Cause. Subsequently, the Commission received from Amber a copy of a
letter that Amber apparently had sent in response to the show cause
order but had misdirected to the Department of Labor. For the reasons
set forth below, we deem this letter to constitute a request for relief
from a final Conunission order, vacate the judge's default.order and
remand for further proceedings.
On November 12, 1987, following an investigation of a fatal roof
fall accident at Amber's No. 7 mine, an inspector of the Department or
Labor's Mine Safety and Health Administration ("MSHA") issued to Amber a
citation pursuant to section 104(a) of the Act, 30 U.S.C. § 814(a),
alleging a violation of 30 C.F.R. § 75.200, the mandatory roof control
standard for underground coal mines. On May 20, 1988, MSHA's Office of
Assessments, under the special assessment procedures of 30 C.F.R.
§ 100.5, notified Amber that it proposed a civil penalty of $8,500 for
the alleged violation. On May 26, 1988, Amber filed its "Blue Card"
request for a hearing before this independent Commission. On June 24,
1988, the Secretary of Labor filed a complaint proposing the assessment

131

of a civil penalty for the violation. The record indicates that Amber
did not file an answer to the complaint with the Commission.
On September 8, 1988, approximately two and one-half months after
the Secretary's complaint was filed, Judge Merlin issued a show cause
order directing Amber to answer the complaint within 30 days or be found
in default. When no answer was filed by November 21, 1988, Judge Merlin
issued an Order of Default against Amber, directing it to pay the $8,500
civil penalty proposed by the Secretary. See 30 C.F.R. § 2700.63
(summary disposition of Commission proceedings).
On December 1, 1988, the Commission received from Amber a copy of
a letter dated September 15, 1988, addressed to the sub-regional office
of the Solicitor of the Department of Labor, Nashville, Tennessee and
signed by Amber's safety director. (The letter begins "[t]his is
respectfully submitted as an answer to why we disagree with the penalty
levied against us." and sets forth Amber's defense to the citation.)
Amber's submission, on its face, raises the possibility that Amber's
letter to the Department of Labor was meant as a response to the judge's
show cause order but was erroneously filed with the wrong agency.
The judge's jurisdiction in this matter terminated when his
default order was issued on November 21, 1988. 29 C.F.R. § 2700.65(c).
Because the judge's decision has become final by operation of law,
30 U.S.C. § 823(d)(l), we can consider the merits of Amber's submission
only if we construe it as a request for relief from a final Commission
decision incorporating a petition for discretionary review. See
29 C.F.R. 2700.l(b) (applicability of Federal Rules of Civil Procedure
to Commission proceedings); Fed. R. Civ. P. 60(b) (relief from judgment
or order).
Amber appears to be a small coal company proceeding without
benefit of counsel. In conformance with the standards set forth in
Fed. R. Civ. P. 60(b)(l), the Commission has previously afforded such a
party relief from final orders of the Commission where it appears that
the party's failure to respond to a judge's order and the party's
subsequent default are due to inadvertence or mistake. See Kelley
Trucking Co., 8 FMSHRC 1867 (December 1986); M.M. Sundt Construction
Co., 8 FMSHRC 1269 (September 1986). Here, Amber may have confused the
roles of the Commission and the Department of Labor in this adjudicatory
proceeding. Amber's letter was apparently sent to the Department of
Labor's Solicitor shortly afte~ the judge issued the show cause order
and well within the time provided for a response. Under these
circumstances, we will accept Amber's submission as a request for relief
fro~ a final order incorporating by implication a petition for
discretionary review.
We have observed repeatedly that default is a harsh remedy and
that if the defaulting party can make a showing of adequate or good
cause for the failure to respond, the failure may be excused and
appropriate proceedings on the merits permitted. Kelley, 8 FMSHRC at
1869; Sundt, 8 FMSHRC at 1271. Although Amber's submission raises the
possibility of a misdirected communication, we cannot make a
determination with certainty on the basis of the present record. In the

132

interest of justice, we conclude that Amber should have the opportunity
to present its position to the judge, who shall determine whether final
relief from the default order is warranted. See Kelley, 8 FMSHRC at
1869.
Accordingly, the default order is vacated, and the matter is
remanded for proceedings consistent with this order. Amber is reminded
to serve the opposing party with copies of all its correspondence and
other filings in this matter.
29 C.F.R. § 2700.7.

' Richard V. Backley, Commissioner

a

:IOY~y1e,a~
coillliliSSfler
Lastowk,a,

~:_v//-e_J_A-u-.-_,
L. Clair Nelson, Commissioner

Distribution
Theresa Ball, Esq.
Office of the Solicitor
U.S. Department of Labor
2002 Richard Jones Road, Suite B-201
Na·shville, TN 37215
Keith Akers
Amber Coal Company, Inc.
29501 Mayo Trail
Catlettsburg, KY 41129

133

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006 .

. February ~, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of JOSEPH GABOSSI .
v.

Docket No. WEST 86-24-D

WESTERN FUELS-UTAH, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners

ORDER

BY THE COMMISSION:
In this discrimination case arising under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seg. (1982), the parties have
filed a Joint Motion to Approve Settlement and Dismiss. For -:the reasons
set forth below, the motion is granted.
The Commission issued its prior decision on the merits in this
matter on August 15, 1988, reversing Commission Adm~nistrative Law Judge
John J. Morris' original decision and remanding the case t9 him.for
further proceedings. 10 FMSHRC 953 (August 1988). In f1is_Decision
After Remand issued on October 24, 1988, Judge Morris concluded that
complainant Joseph Gabossi had been discharged in violation of section
105(c)(l) of the Mine Act, 30 U.S.C. § 815(c)(l),,and .orde:ir.ed Western.·;
Fuels-Utah, Inc. ("Western Fuels") to pay Mr. Gabossi $39:;560. 06 in ba.-ck
pay and other expenses with interest. lO.. FMSHRG 1462 (Octo.ber
1988)(ALJ). (Gabossi had not sought reinstatement:.}·: We.stern Fuels. ·
filed a petition for discretionary review, which the Commission granted
in part and denied in part on December 2, '19,88'.
Western Fuels subsequently filed with the Commission a motion
indicating that the parties had reached a settlement of the case and·
would be submitting a motion for approval of settlement and dismissal.
On January 11, 1989, the Commission issued an order staying briefing and
directing the parties to file their motion by January 31, 1989. The
Joint Motion to Approve Settlement and Dismiss was received by the
Commission on January 27, 1989. Attached to the parties' joint motion

134

.

.

is a copy of the 's•ttl8"nt a1re-.nt_>si1ned by the parties and by
Gabossi. ·
··
Upon consideratiort of the settleaant agreement, motion. and
record, we approve the s•ttl91119nt and grant the motion to dismiss.
Accordingly, .our dir.ctiol\ for review is vacated and this proceeding is
dismissed.
.

.
'

.·.

.

·.

.. . · ;. Richard
&rk v. Back1ey, Coanissioner
•

~

·'"~L

...../~··~.·

.

~L

··J¥eA:DOY!e. c0an18Si0i

Distribution·
J~rald S. Fei"gold, Esq.
Office of the Solicitor. .
U.S. Department of Labor
4015 Wilson Blvd.
·
Arlington, VA 22203 .

Richard s. Mandelson. Esq. ·
Baker & Hostetler
303 t:ast ).7th Avenue,. Suite 1100
Denver, Colorado 80203.
Administrative Law Judge John Morris
Federal. Mine Safety & · Heait.h Review Co11111ission
1244 Speer 1$lvd. • lloom 2$0 .· ·
. Denver, Colorado 80204 ·

l35

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 3, 1989
SECRETARY OF LABOR,
~U:NE SAFETY AND HEALTH
ADMINISTRATION (MSl-lt\)

Docket No. CP.TT 87-fi5-M

v.
~HS SO URI

ROCK, INC.

BEFORE:

Ford, Chairman; "Rackley, Doyle, Lastowka and Nelson, Commissioners
DECISION

BY:

Backley, Lastowka and Nelson, Corr.missioners

This civil penalty proceeding arising under the Federal Hine Safety and
Bealth Act of 1977, 30 U.S.C. ~ 801 et seq. (1982), involves three citations
issued to ~issouri Rock. Inc. ("~issouri Rock") alleging "significant and
"substantial" violations of 30 C.F.R. ~ 56.9003 for using Caterpillar 631C
tractor-scrapers ("scrapers") without adequate hrakes at Hissouri Rock's
Plant ~To. 2. 1/ Commission Administrative Law Judge James A. Broderick
determined that Missouri ~ock violated section 56.9003 hy failing to
provide adequate brakes on the three cited scrapers and assessed civil
penalties totaling S2,000.00. 10 FM'SHRC 583 (April 1988)(ALJ). We subsequently granted ~issouri Rock's petition for discretionary review. For
the following reasons, we affirm the judge's decision.
Missouri Rock's Plant No. 2 is a limestone quarry located in Clay County,
Missouri. 'vfissouri Rock uses three scrapers to remove the overburden (soil
and unconsolidated rock) that overlies the limestone deposit. Each scraper
is equipped with a large bowl, often called the pan, that scrapes the ground
and scoops up the overburden into the howl as the scraper moves forwarrl. An
empty scraper weighs approximately 35 tons, while a scraper with a bowl fully
1/
meta~

Section 56.9003, a mandatory safety standard for surface metal and nonmines, provides:
Mobile equipment brakes.
Powered mobile equipment shall be provided with
adequate brakes.

136

loaded with overhurden weighs over 70 tons. The scraper operator can raise
and lower the hydraulically operated bowl and can exert positive pressure
against the ground with the howl by means of a lever in the operator's
compartment. Each scraper is equipped with wheel brakes, often called
service brakes, that are activated with a pedal in th~ operator's compartment.
On Fehruary 3, 1987, Eldon Ramage, an inspector with the Department
of Lahor's Mine Safety and Health Administration ("MSHA") conducted an
inspection of "'.'1issouri Rock's Plant No. 2. nuring this inspection, Inspector
Ramage requested that the operator of a scraper, identified by Missouri Rock
as Unit No. 643, pull the machine forward and uµon signal activate the brakes.
The scraper operator dropped the howl to the ground using the quick release
Lever and the scraper stopped. The inspector then directed the operator to
stop the vehicle by using the wheel brakes. The scraper operator was unable
to stop the scraper with the wheel brakes. This operator told the inspector
that there was no air pressure to operate the wheel brakes. The··inspector
issued Citation No. 2846910 under section 104(a) of the Act, 30 TJ.S.C.
§ 814(a), charging
violation of 30 C.F.R. § 56.9003 for failure to provide adequate brakes on powered mobile equipment. The citation required
that the service brakes be repaired by February 4, 1987. On February 20,
1987, the inspector modified the citation by changing the likelihood of
an injury designation from "unlikely" to "reasonably likely" and
designating the violation as being of such a nature as could significantly
and substantially contribute to the cause and effect of a mine safety hazard.

a

On February 25, 1987, Inspector Ramage returned to the mine. He asked
that scraper ~o. 643 be tested and again found that the wheel brakes did not
stop the scraper. He issued a section 104(b) order of withdrawal for failure
to abate the previously cited violation. 2/ He also requested that the wheel
brakes on the other two scrapers be tested. He found the wheel brakes to be
inadequate on each and issued Citation Nos. 2846916 and 2846917 under section
104(a) of the Act charging significant and substantial violations of the same
safety standard.
2/

Section 104(b) of the Act , 30 U.S.C. § 814(b), states:
If, upon any follow-up inspection of a coal or other
mine, an authorized representative of the Secretary
finds (1) that a violation described in a citation
issued pursuant to subsection (a) has not been
totally abated within the period of time as originally
fixed therein or as subsequently extended, and (2)
that the period of time for the abatement should not
be further extended, he shall determine the extent
of the area affected by the violation and shall
promptly issue an order requiring the operator of
such mine or his agent to immediately cause all
persons, except those persons referred to in subsection (c), to be withdrawn from, and to be prohibited from entering, such area until an authorized
representative of the Secretary determines that such
violation has been abated.

137

Before the administrative law judge, Missouri Rock admitted that the
wheel brakes were not in working order on the three scrapers. It produced
evidence to show that the bowl on each scraper serves as the primary brake
and that such "brake" is fully adequate to stop the scraper in all operating
situations. The inspector testified that the bowl will not adequately stop
a scraper in all instances and that the safety standard requires that wheel
brakes be adequate whenever the equipment is in operation.
In finding a violation of section 56.9003, Judge Broderick concluded
that the term "brakes" in the standard refers to wheel brakes. 10 FMSHRC
at 586-87. He held that the wheel brakes are required to be adequate
(i.e., able to stop the equipment in a reasonable distance) and the fact
that there are other effective means of stopping a scraper does not satisfy
the safety standard. 10 FMSHRC at 587. He also determined that dropping
the bowl is not a safe or effective means of stopping a scraper in all
situations. Id.
On review, Missouri Rock contends that the bowl of a scraper is designed,
manufactured and customarily used as the primary braking system on the
scrapers at issue and is an adequate brake under the standard. It further
contends that if a violation is found, the civil penalties ordered by the
judge are excessive and should be reduced. The Secretary argues that the
Commission should defer to its interpretation of the safety standard as
expressed by the inspector and adopted by the judge. She states that the
legislative history of the Act establishes that it was Congress' intention
"that the Secretary's interpretation of the law and regulations shall be
given weight by both the Commission and the courts." S. Rep. No. 181,
95th Cong., 1st Sess. 49 (1977), reprinted in Senate Subcommittee on 1,ahor,
Committee on Human Resources, 95th Cong., 2d Sess., Legislative History of
the Federal Mine Safety and Health Act of 1977, at 638 (1978). For the
reasons set forth below, we conclude that substantial evidence supports the
judge's finding that the scrapers were not provided with adequate brakes and
that the civil penalties assessed by the judge are also supported by
substantial evidence.
The testimony of Inspector Ramage affords substantial evidentiary support
for the judge's determination that the term "brakes" in the standard refers to
wheel brakes. Although the term "brakes" is not defined in the Act or the
Secretary's regulations, it is clear that the Secretary's interpretation of
that term was as expressed by the inspector. When he asked the scraper
operators to test the brakes during his inspection, he demanded that the
service brakes be tested not the pan of the scraper. Tr. 30-35 & 37. He
did not consider the pan to have any bearing on the safety standard at issue.
Tr. 83. When asked on cross-examination whether he had required that the pan
be tested, he replied:
[W]hen we check a piece of equipment for brakes, we're
checking for brakes. It [does not] say check the pan.
The standard that I -- in the normal procedure that we
do, it does not say check the pan.
Tr. 97. In addition, the Operator's Guide, 631 Tractor Scraper, published
by Caterpillar Tractor Company and introduced at the hearing, instructs

138

scraper operators to test the brakes when checking the controls of the
scraper. Exhibit P-4 at p. 4. It is obvious from the context that this
guide is referring to the service brakes and not to the pan. Finally.
Inspector Ramage testified that in his inspections of 50 to 60 quarries
twice a year during the five proceeding years, he had issued only one
citation for inadequate brakes on scrapers and in his experience quarry
operators usually keep such brakes in working condition. Tr. 44-47. 3/
The Secretary's interpretation of the term "brakes" in the standard to
mean service brakes is a reasonable construction of section 56.9003. Because brakes are required to be "adequate" under the standard, it is an
appropriate reading of the standard to direct this requirement to the service
brakes as opposed to other parts of a scraper such as the pan. Under the
interpretation proposed by Missouri Rock, the safety standard would not
require that the service brakes designed and installed by the manufacturer
function as an adequate brake if the vehicle could be stopped by other means.
The standard does not require that powered mobile equipment be provided with
an adequate stopping or braking method; it requires adequate brakes. It is
also helpful to note that tractor-scrapers are a conventional type of powered
mobile equipment manufactured and sold at the time this standard was promulgated.
There is no evidence that the standard provides any exceptions for scrapers.
We find the Secretary's interpretation of the standard to require adequate
service brakes to be rational and reasonable notwithstanding the fact that, in
some situations, other effective means may exist for stopping the equipment. !:./
On review, Missouri Rock has presented no compelling reasons why the
Comoission should not give weight to the Secretary's interpretation. It
simply argues that because the pan will effectively stop the scraper, the
pan is a brake under the standard. The administrative law judge rejected
this argument. We believe it is appropriate to give weight to the Secretary's
interpretation of the standard in this case because it is supported by the
record and is a reasonable interpretation. See U.S. Steel Mining Company,
10 FMSHRC 1138 (1988).
Missouri Rock also challenges the judge's finding that dropping the
pan is not a safe and effe~tive means of stopping the scraper in all
instances. The judge founJ that dropping the pan would not be a safe or
3/
Our dissenting colleague Chairman Ford states that Inspector Ramage personally had not operated a model 631 Caterpillar scraper. We note that
personal experience in operating every model of every type of regulated
equipment realistically cannot be expected and is not required of MSHA
inspectors. We note also that in addition to his experience gained
through formal training and 10 years of inspection activity, Inspector
Ramage has, in fact, personally operated scrapers. Tr. 75.
4/
The Secretary does not take the position that the pan should never be
used to stop a scraper or that using only the service brakes is always
advisable. She argues, however, that the standard requires that the service
brakes be available for use should the need arise. She maintains, for example,
that situations will arise in which service brakes will be necessary for the
supplemental braking effect they may provide when used in conjunction with the
pan. Sec. Br. 9 & 11.

139

effective method of stopping the scraper (1) on hard packed surfaces, (2)
if the scraper .engine fails while ascending a hill or (3) if buried rock is
present. Missouri Rock contends that substantial evidence does not support
the judge's finding and points to the extensive evidence it presented that
the pan will adequately stop the scraper in each of the above-described
situations.
We find that substantial evidence was presented by the Secretary to
support the judge's findings. Although there also is evidence in this
record to the effect that the pan will stop the scraper in these situations,
the judge credited the testimony of Inspector Ramage that the pan alone may
not effectively stop the scraper in all instances including the situations
relied upon by the judge. 10 FMSHRC at 587; Tr. 38, 49-50, 134-35. He find
nothing in the record that would warrant overturning the judge's finding in
this regard. The inspector's ten years of experience as a surface mine
inspector provides a substantial level of experience to support his testimony
as to the potential hazards of operating a scraper without service brakes.
Substantial evidence has been defined to mean "such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion."
Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938). Taking into
account the evidence in the-record which detracts from the judge's findings,
we conclude that the record supports the judge's conclusion that the pan
will not effectively stop the scraper on all instances. The Commission
may not substitute a competing view of the facts for an administrative
law judge's reasonable factual determination. Universal Camera v. NLRB
340 U.S. 474, 488 (1951); Donovan ex rel. Chacon v. Phelps Dodge Co~
709 F.2d 86, 94 (D.C. Cir. 1983).
Finally, Missouri Rock argues that the judge's decision should he reversed
because the proposed penalties were improperly assessed under the Secretary's
"special assessment" provision of 30 C.F.R. § 100.5 and are in any event
excessive. In his decision, the judge held that the fact that the Secretary
used her special assessment provisions to be irrelevant since the Commission
possesses de~ authority in assessing civil penalties. 10 FMSHRC at 588.
The Commission has previously determined that the Secretary's penalty
regulations are not binding on the Commission. Sellersburg Stone Co.,
5 FMSHRC 287 (1985), aff'd, 736 F.2d 1147 (7th Cir. 1984). The Commission
has held that a mine operator may prior to hearing raise and, if appropriate,
be given the opportunity to establish, that in proposing penalties the Secretary failed to comply with her Part 100 penalty regulations. Youghiogheny &
Ohio Coal Company, 9 FMSHRC 673, 679-80 (1987). Given the Commission's
independent penalty assessment a~thority, the scope of the inquiry would be
whether the Secretary had arbitrarily proceeded under a particular provision
of her penalty regulations.
In the instant proceeding, Missouri Rock did not seek resolution of
this issue prior to hearing. In its post-hearing brief, Missouri Rock simply
asked that the proposed penalties be "reduced to nominal penalties under
the regular assessment provision (without assessing respondent, as petitioner
apparently proposed to do, with excessive or unwarranted points in the areas
of negligence, good faith, likelihood of occurrence and gravity of injury)."
Missouri Rock Br. to ALJ at 16. Since the judge independently assessed

140

civil penalties taking into consideration the criteria set forth at·-Section
llO(i) of the Act (30 U.S.C. § 820(i)), the controlling issue is whether the
judge did so properly rather than whether the Secretary failed to comply with
her penalty. regulations.
lJhen a judge's penalty assessment is put in issue on review, we must
determine whether it is supported by substantial evidence and whether it
is consistent with the statutory penalty criteria. Pyro ~ining Co.,
6 FMSHRC 2089, 2091 (September 1984). The judge considered the evidence
relating to the violations and found that the violations were moderately
serious, that the violations found on February 25, 1987 (Citation Nos.
2846916 & 2846918) were the result of Missouri Rock's gross negligence
and the violation found on February 3 (Citation No. 2846910) to be a result
of Missouri Rock's ordinary negligence. He also found that ~issouri Rock
showed good faith abatement with respect to the violations of February 25
but that it did not demonstrate good faith in attempting to achieve rapid
compliance of the first violation until a section 104(b) order was issued.
We find that the civil penalties totalling S2,000 imposed by the judge for
the violations of section 56.9003 are supported by substantial evidence,
are consistent with the statutory penalty criteria and do not constitute
an abuse of discretion by the judge.
For the foregoing reasons, the decision of the administrative law judge
is affirmed.
../!

?~~uA4v
Richard v. Backley, Commissioner

141

Chariman Ford, dissenting:
If.the standard at issue required that "powered mobile equipment shall be
provided with adequate service brakes", I would join the majority in affirming
the judge's decision. Likewise, had this case arisen under the current brake
-standard which supersedes and clarifies the one cited by the inspector, a
finding of violation would have been appropriate. 1/
Given, however, the
vagueness of the brake standard, as manifested in the widely divergent
interpretations advanced by the parties, and the unique design of the
scraper-tractors cited, I do not believe the Secretary has met her burden of
provtng a violation. Therefore, I respectfully dissent.
The premise underlying the judge's decision is that 30 C.F.R. 56.9003,
requiring that "powered mobile equipment shall be provided with adequate
brakes", applies only to the service or wheel brakes of the scraper-tractors
cited. While the judge found that the bowl or pan on a scraper-tractor could
be used to effectively stop the equipment in many circumstances, he
nevertheless found that the bowl by itself could not be considered a means of
compliance with the standard. I would reverse the judge on the ground that his
basic legal conclusion regarding the application of the standard is erroneous.
Section 56. 9003 does not refer to "service brakes" nor is the term
"brakes" defined in 30 C. F.R. Part 56.
The Secretary offered no official
interpretation of the standard, nor could she point to any Commission or court
precedent that might shed light on the meaning and scope of section 56. 9003.
The Secretary does, however, urge upon the Commission the opinion of her
inspector as to what the standard means and argues that the Commission should
give deferential weight to his interpretation of the standard. Unfortunately

1/
30 C.F.R. 56.14101, promulgated August 25, 1988 (53 FR 32496, 32522)
provides in part:
"(a) Minimum requirements. (1) Self-propelled mobile equipment shall be
equipped with a service brake sys tern capable of stopping and holding the
equipment with its typical load on the maximum grade it travels •••
(3) All braking systems installed on the equipment shall be maintained in
functional condition.
(b) Testing. (1) Service brake tests shall be conducted when an MSHA
inspector has reasonable cause to believe that the service brake system does
not function as required, unless the mine operator removes the equipment from
service for the appropriate repair."

142

for the Secretary, however, the inspector readily admitted: that he was "not a
brake expert" (Tr. 125); that he had never operated a 631 scraper-tractor (Tr.
75-76); 2/ and that his training with respect to braking systems consisted of
reviewing a demonstration board at MSHA's Training Academy which differentiated
air brakes from hydraulic brakes (Tr. 24). . I strongly disagree with the
majority's view that the inspector's ten years' experience of inspecting 50-60
quarries qualifies him as an expert on "brakes" or as an expert on interpreting
section 56.9003. 3/

2/
I believe the majority misperceives the basis for my reliance on this
admission by the inspector.
Obviously, a mine inspector need not be a
qualified operator of every piece of mobile equipment he might have occasion to
inspect.
The issue, here, however, is the level of expertise the inspector
brings to bear on interpreting the brake standard, generally, and on applying
it to the components of the particular model of equipment he cited as not being
in compliance with the standard.
As to his "hands on" familiarity with the
operation of the tractor-scrapers cited the complete testimony is as follows:

Q.

And I listened closely and I didn't hear you
tell us that you had any training in 631
C-scraper operations, is that true?

A.

I am not a qualified operator, no.

Q.

Okay. Have you ever gotten on one of those
631 C-scrapers, and operated the wheel brakes?

A.

Not a 631.
not 631's.

Q.

Okay. I'm not talking about any other scrapers,
or any other equipment. I'm talking about 631
C-scrapers?

A.

We're not allowed to operate anyone's equipment.

Q.

Have you ever gotten on them even, and used the
bowl, or the pan, or used that lever that operates
the bowl, or the pan?

A.

We do not interfere
Tr. 75-76.

I have operated scrapers, but

or bother people's equipment.

3/
The inspector's experience might qualify him to speak with some authority
as to whether a particular braking system is adequate, i.e., capable of
stopping equipment within a reasonable and safe distance, but, as will be
shown, infra, his opinions as to the adequacy of the bowls on the
scraper-tractors was highly speculative and lacking any empirical basis.

143

Poised in opposition to the inspector's testimony is that of: (1)
representative of a large distributor of the equipment cited who had 12-14
years exper~ence with scraper-tractors and extensive training in their
operation and capabilities; (2) a quarry supervisor with ten years experience
operating scraper-tractors; (3) a safety director with four years experience
operating scraper-tractors; and (4) a mechanic with six to seven years
experience both operating and repairing scraper-tractors.
All testified that
the pan or bowl constituted the primary braking system on the equipment. 4/
Mr. Messerli, territorial manager for the Caterpillar distributor that supplied
the
scraper-tractors,
testified
that
the
distributor's
training
and
demonstration personnel taught customers to rely on the pan or bowl as the
primary braking system on the equipment.
Tr. 189-190.
Furthermore,
Respondent's Exhibit 1 clearly indicates that the local Operating Engineer's
Union apprentice training program stresses use of the pan or bowl as the
primary braking system on scraper-tractors.
See also Tr. 251-252.
One can
assume that union members so trained are employed by mining and construction
operations other than Missouri Rock's quarry.
This Commission has on numerous occasions applied what has come to be
known as the "reasonably prudent person" test in determining whether vague or
broadly drawn standards afford reasonable notice of what is required or
proscribed.
Alabama By-Products, 4 FMSHRC 2128, 2129 (December 1982); Great
Western Electric Co., 5 FMSHRC 840, 841-42 (May 1983); U.S. Steel Corp., 5
FMSHRC 3, 5 (January 1983).
In U.S. Steel, supra, the issue was whether or not berms along a mine
roadway were "adequate" for purposes of the standard, 30 C.F.R. 77.1605(k). In
essence, the Commission held that the adequacy of a berm must be determined "by
reference to an objective standard of a reasonably prudent person familiar with
the mining industry and in the context of the preventive purpose of the
statute."
Id. 5.
In setting an "objective standard" the Commission held it
appropriate to consider "accepted industry standards ... considerations unique
to the mining industry, and the circumstances at the operator's mine." Id.
Applying the reasonably prudent person test here, one could not avoid
concluding that at Missouri Rock's facility and at facilities utilizing the
type of scraper-tractor cited and employing trainees of the Operating Engineers
program, the common practice was to utilize the pan or bowl as the primary
braking system on the units.
Furthermore, both the· judge and the Secretary
acknowledged that in certain instances the pan or bowl would be necessary to
meet the objective of the standard -- safely stopping the equipment within a
reasonable distance. Tr. 118, 128-129; Sec. Br. 9, fn. 8; 11, fn 12; 10 FMSHRC
587,
I would therefore find as a matter of law that pans or bowls on the

4/
The record establishes that the bowl or pan can be applied as a braking
mechanism in two ways.
It can be gradually lowered against the ground with up
to 82,000 pounds positive pressure to slow the scraper-tractor, or it can be
"quick-dropped" to provide immediate stopping capability in the event of an
emergency. The bowl is controlled by a lever readily at hand in the operator's
compartment.
Tr 177, 172-3, 201, 203.
We are dealing here with a fairly
sophisticated braking system not dependent upon the "ingenuity of the employee"
or the "whimsical imagination of the operator" to stop the equipment.
Secretary of Labor v. Brown Brothers Sand Co., 9 FMSHRC 636, 656-57 (March
1987).

144

scraper-tractors can appropriately be considered "brakes" for purposes of
section 56.9003. With that established, the issue becomes whether or not those
"brakes" are. adequate for purposes of the standard.
In that regard the
Secretary has failed to show that the bowls were inadequate.
Once again the Secretary's case rests entirely on the testimony of the
inspector which can be summarized as follows:
If you're maneuvering in an area where there -you've got hard surface, or real dry hard packed
surface, the dropping of the pan may not provide
the immediate braking action that would be required,
or may be necessary to stop -- keep from striking
someone, or running into another piece of equipment."
[A]scending a steep grade or a grade, and the engine
fails, dies, or anything, he has got no brake whatsoever if he don't have a service brake."
If the scraper was moving at any speed -- I'm saying
five to ten miles per hour or maybe faster, then if
they were in an area where there could be some rock
buried below the surface, and you dropped the pan,
that pan -- that scraper is going to come to a real
abrupt halt, and if the operator don't have his seat
belt on, he could suffer substantial injuries. Even
with his seat belt on, he is going to be pitched forward with considerable force. Tr. 48-50.
Generally speaking the testimony is speculative in nature -- interspersed
with "may" or "could".
Furthermore, at no time did the inspector verify his
conjectures by asking the equipment operators to demonstrate the use of the
bowls in such circumstances. More particularly, Missouri Rock clearly rebutted
the inspector's testimony in each of the three cases.
First, Messrs Case, Gordon and Mcclanahan all testified that a test of
the braking capacity of the bowl on a hard packed surface was undertaken at the
mine site. Test results indicated that the bowl stopped the equipment at full
speed in five to six feet while fully functioning wheel brakes required 12
feet.
Tr. 316-17; 370-71. Masserli testified that if the engine died while
the equipment was ascending a steep grade the wheel brakes would soon overheat
so that only the bowl would be available as a brake. The hydraulic system for
the bowl, however, continues to operate whether or not the engine is running.
Tr. 172, 178.
Third, Masserli and Ellis both testified that equipment
operators are required to use seat belts at all times. Tr. 186, 254. Indeed,
Masserli testified that since operators are subjected to a great deal of bounce
while operating the equipment, they have to be belted into the seat in order to
maintain control of the units.
Tr. 187.
Given the overwhelming rebuttal
evidence presented by Missouri Rock, I conclude that substantial evidence does
not support the judge's holding that operation of the bowl is not "safe or
effective" in those circumstances speculated upon by the inspector. 10 FMSHRC
587.

145

One other aspect of the "adequacy" issue strikes me as contradictory. If
one assumes that the standard applies only to the service or wheel brakes and
not the bowl, then it appears that Missouri Rock would have been found in
violation of the standard even if the wheel brakes had been well-maintained.
All parties and the judge agree that the wheel brakes are limited by their
design capability inasmuch as they will not safely and effectively stop a fully
loaded unit going downhill on a steep grade; the bowl or pan is best utilized
in such circumstances (Tr. 118-20, 177-78, 258, 372-3; Sec. Br. 9, fn. 8; 11,
fn. 12; 10 FMSHRC 587). Thus, even fully operational wheel brakes could not be
considered adequate for all purposes under section 56.9003. On the other hand,
extensive and uncontroverted evidence establishes that the pan or bowl would be
adequate in all off-road applications that might arise in the Missouri Rock
quarry. ll
In summary, I would reverse the judge with respect to his legal
assumption that the standard applies only to the wheel or service brakes and
not the pans or bowls of the scraper-tractors.
I would also reverse his
holding with respect to the adequacy issue since substantial evidence does not
support his holding that the pans are not safe and effective.
Since the majority affirms the judge on both matters, I must respectfully
dissent.

~---

5/

Missouri Rock acknowledges that the wheel brakes would be necessary for
transporting a scraper-tractor between jobs on public roads and would have to
be fully operational in those circumstances. Pet. for Discr. Rev. at 3; Tr.
166-171.
146

Commissioner Doyle, dissenting:
In his· decision, the administrative law judge examined the term
"brake" as defined by two sources. He noted that the American Heritage
Dictionary of the English Language defined brakes as "[a] device for
slowing or stopping motion, as of a vehicle or machine, especially by
contact friction" and that A Dictionary of Mining, Mineral and Related
Terms defined the term in part as "[a] device (as a block or band applied to the rim of a wheel) to arrest the motion of a vehicle, a machine
or other mechanism and usually employing some sort friction." He then
found that the testimony in this case established that dropping the pan
is the usual method of stopping the scrapers in issue and that in many
cases that is the quickest and safest way to stop them. Based solely
on the inspector's testimony, however, he found several instances in
which the pan would not be effective in stopping the scrapers and then
concluded that the term "brakes" in the standard refers only to wheel
or service brakes. The majority finds that substantial evidence was
presented by the Secretary to support the judge's findings of fact.
I disagree.
The only evidence of record to support the judge's finding that there
were instances in which dropping the pan is not effective is the opinion
testimony of a non-expert witness (Inspector Ramage). The inspector testified that his training with respect to brakes consisted of learning at
MSHA's Training Academy to differentiate air and hydraulic brake systems
(Tr. 24, 125) and he readily admitted that he was "not a brake expert."
(Tr. 125). Yet the judge permitted him to testify, and credited his testimony, as to what he thought would happen if attempts were made to stop
the scraper when operating on pavement or other hard surfaces, when the
engine failed while ascending a hill, when traveling backwards downhill
or in the case of buried rock or a limestone knoll. This testimony was
not based on tests that the inspector had conducted, nor on tests he had
observed. It was not based on his own experience in operating a scraper
nor on his study of the subject. In fact, the record gives no indication
that it had any basis at all. For that reason, the inspector's testimony
should have been accorded no weight by the judge. Instead, the judge
credited it and based his findings of fact and his subsequent conclusion
that the standard refers to the wheel or service brakes on this testimony.
I believe that he erred in relying on the opinion testimony of a nonexpert witness and that, without that testimony, his finding that there
were instances when the pan would not be effective in stopping the
scraper is without record support.
The majority accepts the Secretary's argument that her interpreta~
tion of the standard as meaning only service brakes is a reasonable one
that should be accorded deference. I disagree.

147

This case is unlike Chevron U.S.A. v. Natural Res. Def. Council,
467 U.S. 837 (1984) cited by the Secretary in support of her position.
In that case.the agency issued a regulation interpreting a statute and
it was the agency's official interpretation of the statute as set forth
in the regulation that was at issue. This case is also unlike U.S. Steel
Mining Company, 10 FMSHRC 1138 (1988) cited by the majority. In that
case the operator had longstanding notice of the Secretary's consistent
enforcement of the standard. Here the Secretary introduced no evidence
of consistent (or previous) enforcement of the standard to apply only to
service brakes nor did she even advance this interpretation in her
brief to the administrative law judge. The Secretary did not submit
any official MSHA. interpretations of the regulation, such as interpretive bulletins or policy manual positions on the subject. Rather
than any official interpretation, the record before us presents only
a personal interpretation of one MSHA inspector.
The :::i.ajority states that "it is clear that the Secretary's interpretation of the term was as expressed by the inspector" and they then recount the inspector's actions and his testimony as to his state of mind
("[h]e did not consider the pan to have any bearing on the safety standard
at issue") as evidence of the Secretary's interpretation. It is perhaps
more accurate to say that the Secretary has subsequently fashioned her
interpretation of the term to coincide with the inspector's actions and
the judge's conclusions rather than the Secretary having arrived at her
interpretation, the inspector having then acted on the basis of that
interpretation and the judge having then properly given deference to
it. rnder the circumstances of this case, I do not believe that the
Secretary's after the fact (and after the hearing) interpretation is
a reasonable action to which deference is owed. To find otherwise
permits the Secretary to adopt ex post facto any number of diverse
interpretations and enforcement actions by her inspectors with no
forewarning to operators of what those interpretations or enforcement actions might be. Safety is better served if operators know
in advance what the law requires of them.
Accordingly, I would reverse the judge's finding of violation.

~~!2.~
yceA:DOYle, Comm~

148

Distribution
James L. Burgess, Esq.
Johnson, Lucas, Bush, Snapp & Burgess
1414 Home Savings Bldg.
1006 Grand Avenue
Kansas City, ~!issouri 64106
Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge James A. Broderick
Federal :Hne Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

149

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 3, 1989
ERNIE L. BRUNO
Docket No. WEST 88-157-D

v.
CYPRUS PLATEAU MINING
CORPORATION

BEFORE:

Ford, Chairman; Backley, Doyle and Lastowka, Commissioners
ORDER

BY THE COMMISSION:
In this discrimination proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seg. (1982) (the "Mine
Act"), Commission Administrative Law Judge John J. Morris issued a
decision dismissing Ernie L. Bruno's complaint of discriminatory
discharge on the grounds that the complaint was filed with prejudicial
untimeliness and that Mr. Bruno would have been fired in any event for
the unprotected activity of fighting. 10 FMSHRC 1649 (November
1988)(ALJ). The Commission did not grant Bruno's subsequently filed
petition for discretionary review, and Judge Morris' decision became a
final decision of the Commission on January 8, 1989, by operation of the
statute. 30 U.S.C. § 823(d)(l).
In a letter to Judge Morris dated January 18, 1989, Bruno
requested that this proceeding be reopened and that the judge's decision
be reconsidered on the ground~ of newly discovered evidence. (The newly
discovered evidence was described in Bruno's letter.) Bruno's
submission was received in the Commission's Denver, Colorado offices on
January 26, 1989. By letter dated January 26, 1989, the judge informed
Bruno that he did not have jurisdiction to entertain the request. See
29 C.F.R. § 2700.65(c). The judge forwarded Bruno's submission to the
Commission's Washington, DC offices, where it was received on January
30, 1989. For the reasons set forth below, we deem Bruno's submission
to constitute a motion for relief from a final Commission decision on
the basis of newly discovered evidence, and we deny the motion.
The factual and procedural background of th5s case relevant to
Bruno's motion may be summarized briefly. On April 4, 1988, Bruno filed
a complaint with the Commission alleging that on December 12, 1983, he
had been discriminatorily discharged by Cyprus Plateau Mining

150

Corporation ("Cyprus Plateau") in violation of section 105(c)(l) of the
Act, 30 U.S.C. § 815(c)(l). Bruno filed the complaint pro se and
pursuant to section 105(c)(3) of the Act, 30 U.S.C. § 815(c)(3),
following a determination by the Department of Labor's Mine Safety and
Health Administration ("MSHA") that Bruno had not been discriminatorily'
discharged. lf The complaint alleges that in being fired, ostensibly
for fighting, Bruno was subjected to illegally disparate treatment. The
case was scheduled to be heard before Judge Morris on September 13,
1988. On September 8, 1988, the judge received an entry of appearance
from counsel for Bruno, in which counsel specifically requested the
judge to note that "complainant does not request a continuance of this
matter." Appearance of Counsel (September 6, 1988) (emphasis in
original).
·
Following the hearing and the submission of briefs by the parties,
Judge Morris issued his decision dismissing Bruno's complaint. The
judge decided the case on alternative grounds. First, he held that the
delay by Bruno of over four years in filing the complaint materially
prejudiced Cyprus Plateau. Therefore, the judge concluded that Bruno's
complaint was not timely filed and had to be dismissed. 10 FMSHRC at
1652. Second, the judge held that although Bruno had engaged in
protected activity in attempting to correct float coal dust conditions,
his discharge by Cyprus Plateau, even if partly motivated by the
protected'activity, would have occurred in any event. In reaching this
determination, the judge analyzed the evidence regarding management's
knowledge of Bruno's protected activity, the coincidence in time between
that activity and the adverse action, and disparate treatment. The
judge concluded that Cyprus Plateau was motivated by Bruno's unprotected
activity of fighting and would have fired him in any event for the
fighting alone. 10 FMSHRC at 1655-59.
As part of the evidence regarding disparate treatment, the judge
reviewed the evidence regarding fights at the mine. The judge credited
Cyprus Plateau's evidence that Bruno was not the subject of disparate
treatment and noted that Stan Warnick, Cyprus Plateau's Manager of Human
Resources, testified that two other employees besides Bruno, Buddy Weaby
and Dennis Craig, had been fired for fighting. 10 FMSHRC at 1658. The
judge also noted that the fight for which Bruno was terminated was not
Bruno's first "incident" and that Bruno had previously pushed another
employee, an incident discussed during Bruno's termination interview.
10 FMSHRC at 1659.

On December 27, 1988, Bruno, by counsel, filed with the Commission
a petition for discretionary review. On January 9, 1988, the Commission
issued a Notice stating that because no two members of the Commission
had voted to grant Bruno's petition, the judge's decision had become a
final decision of the Commission 40 days after its issuance, i.e., on
January 8, 1989. 30 U.S.C. § 823(d)(l).

!/

Bruno complained to MSHA of the alleged discrimination on January
19, 1988. On March 19, 1988, MSHA advised Bruno of its determination
that a violation of section 105(c) of the Act had not occurred. See
30 U.S.C. §§ 815(c)(2) & (3).

151

On January 19, 1989, Bruno's counsel informed the Commission of
his withdrawal from the case. In his letter of January 18, 1989, to
Judge Morris, Bruno stated that he was without counsel and requested, in
effect, that the judge reopen the case and reconsider the decision,
because of new evidence that "clearly shows .•. · disparate treatment" and
because of certain discrepancies that Bruno had discovered in the
testimony of Warnick. Bruno letter 1 (January 18, 1989)("B.L.").
In his letter, Bruno asserts that Warnick's testimony that Weaby
and Craig were fired for fighting, testimony credited by the judge, was
not true. Bruno contends that a recently obtained statement from Gary
McDonald, a retired company official, who was "responsible for the
decision concerning the fight involving ... Weaby," establishes that
Weaby quit and left the company for his own reasons and was not
disciplined for fighting. B.L. 1-2. In addition, Bruno asserts that a
statement from Craig, whom Bruno had "also found," establishes that
Craig was fired for leaving the mine without permission, not for
fighting. B.L. 3. (Bruno includes in his letter his own purported
quotation of Weaby's and Craig's statements in non-affidavit form.)
Finally, Bruno's submission argues that there are differences in the
material facts as sworn to by Warnick in interrogatories from an earlier
state trial involving Bruno's discharge and in Warnick's testimony
before Judge Morris. B.L. 4-6. £/
By letter dated January 26, 1989, Judge Morris informed Bruno that
he no longer had jurisdiction and that "the matters raised in your
letter ... should be presented to the .•. Commission." ALJ letter to
Bruno (January 26, 1989). Judge Morris forwarded to the Commission
Bruno's submission and a copy of his letter to Bruno.
As noted above, Judge Morris' decision became final on January 8,
1989, 40 days after the decision was issued and because no two
Commissioners had voted to grant review. We may consider the merits of
Bruno's submission only if we construe it as a request for relief from a
final Commission decision. See 29 C.F.R. § 2700.l(b) (applicability of
Federal Rules of Civil Procedure to Commission proceedings);
Fed. R. Civ. P. 60(b) (relief from judgment or order). See generally
M.M. Sundt Construction Co., 8 FMSHRC 1269, 1270 (September 1986); Henry
L. Wadding v. Tunnelton Mining Co., 8 FMSHRC 1142, 1142-43 (August
1986).
A decision on a motion for relief from a final judgment calls for
"a delicate adjustment between· the desirability of finality and the
prevention of injustice." In re Casco Chemical Co., 335 F.2d 645, 651
(5th Cir. 1964). In general, once a case has been considered on the
merits, the pendulum swings in the interest of finality.
See 11 C.
Wright, A. Miller, Federal Practice and Procedure § 2857 (1973).
~/

Bruno's discharge generated two actions. First, Bruno sued Cyprus
Plateau in the State of Utah District Court seeking reinstatement.
Bruno's claim was denied by the trial court and Bruno lost on appeal.
Later, Bruno filed the subject discrimination complaint with the
Commission. See 10 FMSHRC at 1651.

152

Fed. R. Civ. P. 60(b)(2) provides: "On motion and upon such terms as are
just, the court may relieve a party ... from a final judgment, order, or
proceeding for the following reasons: ... newly discovered evidence
which by due diligence could not have been discovered in time to move
for a new trial under Rule 59(b)." (Fed. R. Civ. P. 59(b) provides that
a motion for a new trial must be served no later than 10 days after the
entry of the judgment.)
In order to prevail upon a Rule 60(b)(2) motion, the movant must
establish that the newly discovered evidence was in existence at the
time of the trial but not in the movant's possession; that even by
exercising due diligence, the movant could not have obtained the
evidence at the time of trial or in time to move for a new trial under
Rule 59(b); and that the evidence is not merely cumulative and would
change the result. See generally C. Wright, supra, at § 2859.
Bruno's submission falls short of these criteria in several
respects. While Bruno's submission has been filed within a "reasonable
time" of the finality point of Judge Morris' decision, and the "new
evidence" upon which he relies (the two "statements" and discrepancies
in Warnick's testimony) was in discoverable existence at the time of the
hearing before Judge Morris, Bruno has failed to satisfy the "due
diligence" and "affecting outcome" tests.
Concerning due diligence, Bruno has made no showing why McDonald's
and Craig's purported testimony regarding disparate treatment could not
have been discovered and used at the hearing had Bruno exercised due
diligence. Bruno states that he discovered McDonald's testimony "just
recently" when he "decided to go over to [McDonald's] house." B.L. 1.
Of Craig, Bruno only states that he has "also found" him. Id. In
short, Bruno has not established that, by the exercise of due diligence,
he could not have obtained McDonald's and Craig's testimony in time for
the original proceeding. See 7 J. Moore, W. Taggart & J. Wicher,
Moore's Federal Practice P~ 60.29 (2d ed. 1985). We note also that
Bruno obtained an attorney prior to the hearing, that his attorney
specifically waived a continuance, and that he was represented by
counsel at trial. Similarly, Warnick's interrogatories presumptively
were available to Bruno prior to trial and thus were known to Bruno.
Even so, they do not represent newly discovered evidence but are rather
impeaching evidence, and thus fall outside the scope of a Rule 60(b)(2)
motion. See,~· Harris v. Illinois California Express, Inc., 687
F.2d 1361, 1375 (10th Cir. 1982).
Further, Bruno has made no showing that McDonald's and Craig's
purported testimony, even if proven, would change the outcome of the
case. Their statements indicate only that each was involved in a single
incident of fighting while, as the judge noted, Bruno's termination was
based in part on his involvement in past incidents, including a shoving
incident. 10 FMSHRC at 1659.
Disparate treatment is but one factor bearing upon an employer's
motivation. The judge also noted that there was no showing that those
personnel who fired Bruno knew of his protected activity in attempting
to correct float coal dust conditions and that there was no coincidence

153

in time between Bruno's protected activity and his discharge. 10 FMSHRC
at 1655. Thus, even if all of the evidence upon which Bruno now relies
we~e assumed arguendo to be true, it would fall short of establishing
the probability that the substantive merits of the decision.reached by
the judge would be affected. Cf. Wadding v. Tunnelton Mining, 8 FMSHRC
at 1143 (failure to adduce clear and convincing evidence of fraud under
Rule 60(b)(3)). In the final analysis, and upon review of the record,
we regard Bruno's evidence as essentially cumulative of other evidence
in his favor that was presented at trial.
Second, none of Bruno's "newly discovered evidence" affects the
first basis for the judge's decision -- that Bruno's complaint was filed
with prejudicial untimeliness. Accordingly, even were we to agree in
all respects with Bruno, the outcome of the judge's decision would not
be changed. Bruno's complaint would still be subject to dismissal on
the basis of the complaint's untimeliness.

154

Accordingly, Bruno's request for reconsideration is denied.

Distribution
Ernie L. Bruno
Rt. 1, Box 340
Price, Utah 84501
Kent W. Winerholler, Esq.
Parsons, Behle & Latimer
185 South State Street, Suite 700
P.O. Box 11898
Salt Lake City, Utah 84147
Administrative Law Judge John Morris
Federal Mine Safety & Health Review Commission
1244 Speer Bldg., Suite 280
Denver, Colorado 80204

155

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 6, 1989
EMERY MINING CORPORATION
and UTAH POWER AND LIGHT
COMPANY
Docket Nos. WEST 87-130-R, etc.

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
and
UNITED MINE WORKERS
OF AMERICA (UMWA)

BEFORE:

Ford, Chairman; Backley, Doyle and Lastowka, Commissioners
ORDER
-

BY THE COMMISSION:
On January 10, 1989, we granted the petition for interlocutory
review filed by the Secretary of Labor in this consolidated civil
penalty and review proceeding arising under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seg. (1982)("Mine Act"). Our
Direction for Review and Order was for the limi~ed purpose of remanding
this proceeding to the administrative law judge for a determination of
whether, pursuant to Fed. R. Civ. P. 54(b), a certification of finality
of his order of August 30, 1988, was appropriate. We held in abeyance
our ruling on the Secretary's petition and retained jurisdiction pending
the judge's determination on remand.

Following proceedings on remand, the judge issued an order on
January 27, 1989, certifying the finality of his.order of August 30,
1988. Any party aggrieved by the judge's August 30 order, as made final
by ·his certification order, may file with the Commission a petition for
discretionary review within the 30-day statutory period for seeking such
review (30 U.S.C. § 823(d)(2)), which is deemed to have commenced
running as of the judge's January 27, 1989 certification order.

l56

Accordingly, the Secretary's petition for interlocutory review is
dismissed, our direction for review is vacated, and this interlocutory
proceeding is dismissed.

~{£L
c---~~-l:s_

· Richard V. Backley, Commissioner

Distribution
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Timothy ~. Biddle, Esq.
Thomas C. ~eans, Esq.
Ann Klee, Esq.
Crowell & ~1oring
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004-2505
~lary

Lu Jordan, Esq.

L'}lWA

900 15th St., N.W.
Washington, D.C. 20005
Administrative Law Judge John Morris
Federal Mine Safety & Health Review Connnission
1244 Speer Blvd., Room 280
Denver, Colorado 80204

157

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 8, 1989
SECRETARY OF LABOR,
MINE SAFETY & HEAL TH
ADMINISTRATION (MSHA)
Docket No. LAKE 88-67-M

v.
LINCOLN SAND AND GRAVEL COMPANY
BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This civil penalty proceeding arising under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982), involves three
citations issued to Lincoln Sand and Gravel Company ("Lincoln") alleging
violations of mandatory safety standards. Following proper notice, a
hearing on the merits was held in St. Louis, Missouri on July 25, 1988.
Lincoln failed to appear at the hearing. In his decision issued December 8,
1988, Administrative Law Judge Roy J. Maurer determined that Lincoln violated the mandatory safety standards as alleged in the citations and assessed
civil penalties totalling $168. 10 FMSHRC 1679 (December 1988)(ALJ). We
granted Lincoln's petition for discretionary review and stayed briefing.
Upon consideration of the full record, we have determined that briefs are
not necessary for the resolution of this case. For the reasons that follow,
we affirm the judge's decision.
Lincoln is proceeding in this case without the benefit of counsel. In
response to the Chief Administrative Law Judge's Order to Respondent to Show
Cause why it failed to file an answer to the Secretary of Labor's Proposal
for a Penalty, Lincoln replied, by letter mailed on June 2, 1988, that it
had not received the Proposal for a Penalty and it requested a hearing. By
notice of July 1, 1988, Judge Maurer set the hearing for 8:00 a.m., July 25,
1988, in St. Louis, Missouri. The record reveals that approximately one
week prior to hearing, Lincoln, by telephone, requested a later hearing date.
Tr. 3. The administrative law judge agreed to delay the hearing until 10:00
a.m. on the same date. Tr. 3; 10 FMSHRC at 1681. When Lincoln failed to
appear by 10:30 a.m., the attorney representing the Secretary of Labor
called Lincoln and was told by the office manager that no representative
from Lincoln would be attending the hearing. Tr. 3-4; 10 FMSHRC at 1681.
The Secretary presented evidence as to each citation and the hearing was
closed at 11:15 a.m. The judge affirmed each citation in his written decision.

158

In its petition for discretionary review Lincoln first contends that
Paul Orr, Vice-President of Lincoln, called Judge ~urer after receipt of
the notice of hearing to request that the hearing be held in Lincoln,
Illinois. Lincoln also alleges that Orr called the judge's office on the
Wednesday or Thursday prior to the hearing and, in the judge's absence,
informed the judge's secretary that he would not be able to attend the
hearing and asked that the hearing be delayed. By implication, Lincoln
argues that the judge's failure to grant these requests was unreasonable.
We disagree. Lincoln did not request any particular hearing site or date
in its June 2 written request for a hearing. Rule 51 of the Commission's
Procedural Rules, 29 C.F.R. § 2700.51 provides:
All cases will be assigned a hearing site by order of
the Judge, who shall give due regard to the convenience
and necessity of the parties or their representatives
and witnesses, the availability of suitable hearing
facilities, and other relevant factors.
This Rule was derived from section 5(a) of the Administrative Procedure Act,
5 U.S.C. § 554(b), which states: "In fixing the times and places for hearings
due regard shall be had for the convenience and necessity of the parties or
their representatives." Judge Maurer, in accordance with Rule 51, reasonably
set the hearing for St. Louis, Missouri, a city located less than 150 miles
from the mine. Compare, Cut Slate, Incorporated, 1 FMSHRC 796 (1979)(administrative law judge abused his discretion by requiring a small quarry operator
to attend a prehearing conference at a site about 450 miles from the operator's
mine).
The notice of hearing setting forth the date, time and place of hearing
was issued to Lincoln 24 days prior to the hearing date. See Procedural
Rule 53, 29 C.F.R. § 2700.53. During his telephone conversation with Orr,
the judge agreed, in response ~o Orr's request, to start the hearing two
hours later on the scheduled hearing date. Tr. 3; 10 Fr1SHRC at 1681.
Nothing in the record suggests that Orr objected to this resolution of
his requests. Orr's alleged phone call to t~e judge's secretary
requesting a further delay is not reflected in the record. */ In
addition, Lincoln did not set forth any reasons to support the requested
additional delay. For the foregoing reasons, we conclude tht the judge
complied with the requirements of the Mine Act and the Commission's Procedural Rules in setting this case for hearing.
Lincoln also challenges the judge's findings that it violated the
mandatory safety standards alleged in the citations. We have reviewed the
record and conclude that the judge's findings of violation are supported by

*I
We previously have noted "the risk of possible misunderstandings,.
conflicting interpretations, and differing recollections, resulting
from ... telephonic [,rather than written,] communications .... "
Inverness Mining Co., 5 FMSHRC 1384, 1388 n. 3 (August 1983).

159

substantial evidence. 30 U.S.C. 823(d)(2)(A)(ii)(I). Lincoln makes other
allegations in its petition for review that do not raise issues under the
Mine Act and are not appropriately addressed in this decision.
For the foregoing reasons, the judge's decision is affirmed.

Richard u. Backley, Commissioner

J~!l.~

J~yce A. Doyle, CommiSSiO'T

L. Clair Nelson, Commissioner

Distribution
Paul R. Orr, Vice President
Lincoln Sand & Gravel
P.O. Box 67
Lincoln, Illinois 62657
Dennis Clark, Esq.
Office of the Solicitor
U.S. 'Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Roy Maurer
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

160

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 8, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. LAKE 86-67

FREEMAN UNITED COAL MINING
COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
In this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §§ 801 et seq. (1982)("Mine
Act"), the issue before us is whether Freeman United Coal Mining Company
("Freeman") violated 30 C.F.R. § 75.316 by failing to maintain an air
velocity of at least 5,000 cubic feet per minute (cfm) at the end of a
line curtain, as required by Freeman's approved ventilation system and
methane and dust control plan ("ventilation plan"). 1../ Commission
Administrative Law Judge John J. Morris held that the violation occurred
as alleged and assessed a civil penalty of $200 against Freeman.

!/

30 C.F.R. § 75.316, a mandatory standard for underground coal
mines, repeats section 303(0) of the Mine Act, 30 U.S.C. § 863(0), and
provides in part:
A ventilation system and methane and dust control
plan and revisions thereof suitable to the
conditions and the mining system of the coal mine
and approved by the Secretary shall be adopted by
the operator •..• The plan shall show the type and
location of mechanical ventilation equipment
installed and operated in the mine, such additional
or improved equipment as the Secretary may require,
the quantity and velocity of air reaching each
working face, and such other information as the
Secretary may require. Such plan shall be reviewed
by the operator and the Secretary at least every 6
months.

161

9 FMSHRC 1678 (September 1987)(ALJ).
reverse Judge Morris' decision.

For the reasons that follow, we

Freeman's Orient No. 6 mine is an underground coal mine located in
Waltonville, Illinois. On December 11, 1985, John Stritzel, a
ventilation specialist and inspector of the Department of Labor's Mine
Safety and Health Administration ("MSHA") performed a ventilation
inspection at the mine. Stritzel was accompanied by Mark Eslinger, his
supervisor, Larry Eubanks, the miners' representative, and Howard Hill,
a ventilation engineer for Freeman. When the inspection party arrived
at the last open crosscut between two rooms in an intake entry of the
mine, the party did not proceed into one of the rooms because a
continuous mining machine was loading a shuttle car at the working
face. '!:./
While waiting for the shuttle car to move, Stritzel examined the
plastic ventilation line curtain that was installed across the intake
entry and directing intake air to the face. He observed that the
curtain was down in the corner of the room, causing a gap of
approximately three feet in the curtain. Eslinger asked Stritzel "do
you see that curtain •••• It looks like a violation." Stritzel replied
"it's not a violation till I check the air." Tr. 26.
After the shuttle car left the room, Stritzel, Eslinger, and
Eubanks proceeded toward the working face. Stritzel told the operators
of the continuous mining machine that he needed to take an air reading
and, therefore, they should turn on the machine's scrubber. 11 Stritzel
testified that the ventilation plan requires a minimum air velocity of
5,000 cfm at the end of the line curtain and that he believed that an
air reading taken without the scrubber operating would be inaccurately
· low.
The scrubber was started. At about the same time, the trailing
cable of the offside shuttle car became entangled in the line curtain,
tearing an 18 to 20 foot gap in it. 9 FMSHRC at 1684. Robert Newton,
another shuttle car operator, heard the curtain tear and, after seeing
the large gap, inunediately prepared to rehang the curtain as he had been
properly trained by Freeman. Tr. 97-98. As Stritzel was preparing to
take the air reading at the end of the line curtain at the face, someone
informed him that he would not get an accurate reading because, outby in
the entry, the line curtain was being rehung by someone. Stritzel
testified that he walked back from the face, into the room, and told
someone not to hang the line curtain. A miner that Stritzel could not
identify responded that he worried about the velocity of air in the
section just as much as Stritzel did. Tr. 30. Stritzel stated that he

'l.I

A "room" is described as "space driven off an entry in which coal
is produced .... U.S. Department of the Interior, A Dictionary of Mining,
Mineral, and Related Terms 941· (1968).

11

The scrubber, which helps to remove respirable dust from the air
in the room, affects the air velocity by pulling approximately 1,000 cfm
of air to the end of the line curtain.

162

answered the miner by stating that he had to take an air reading at the
face before the curtain could be rehung. 9 FMSHRC at 1684, Tr. 30.
Newton. testified that as he prepared to rehang the curtain, the
inspector came up to him and directed him not to rehang it until
Stritzel's air reading was completed. Tr. 98-99, 101-102. Newton
testified that had he not been interrupted, it would have taken him
about three or four minutes to rehang the curtain. Tr. 99-100.
Stritzel proceeded to take an air reading with an anemometer, a
device that measures air velocity. Based upon the results of the air
reading, Stritzel determined that the air velocity at the end of the
line curtain was 1662 cfm. According to Stritzel, no more than three
minutes elapsed between the time he ordered that the curtain not be
rehung and his completion of the air velocity reading. Tr. 56-57.
Stritzel informed Hill that the air velocity was not sufficient to
comply with the mine's ventilation plan and that Freeman had violated
section 75.316. Stritzel also found that the violation was caused by
Freeman's unwarrantable failure to comply with the standard and
significantly and substantially contributed to a mine safety hazard.
Therefore, he issued an order pursuant to section 104(d)(2) of the Mine
Act. 30 U.S.C. § 814(d)(2). ~/
Freeman's personnel immediately repaired, rehung, and repositioned
the curtain. A second air measurement taken by Stritzel indicated an
air velocity of over 5,800 cfm, and Stritzel terminated the order of
withdrawal.
The Secretary proposed a civil penalty of $950 for the violation
and a hearing was held. Freeman argued that Stritzel's air measurement
~/

Section 104(d)(2) of the Mine Act, 30 U.S.C. § 814(d)(2), states
in part:
(2) If a withdrawal order with respect to any
area in a coal or other mine has been issued
pursuant to paragraph (1), a withdrawal order shall
promptly be issued by an authorized representative
of the Secreta~y who.finds upon any subsequent
inspection the exi_stence in. such mine of violatio.ns
similar to those that resulted in the issuance of
the withdrawal order under paragraph (1) until such
time as an. inspection of such mine discloses no
sim~lar violations ....

Section 104(d)(l) of the Mine Act, 30 U.S.C. § 814(d)(l), requires
that an inspector issue a citation if he finds that a violation is "of
such nature as could significantly and substantially contribute to a
mine safety or health hazard" and is caused by the operator's
"unwarrantable failure ... to comply," and that an order of withdrawal
be issued if, during the same inspector or any subsequent inspection
within 90 days after the issuance of such citation, he finds another
"unwarrantable failure" violation.

163

did not establish a violation of the ventilation plan and that Stritzel
had impermissibly interfered with the normal mining cycle at the Orient
No. 6 mine when he directed Freeman's miner not to immediately repair
the 20 foot gap in the line curtain.
The judge rejected Freeman's arguments. The judge concluded that
although Freeman's witness testified that the three-foot gap in the line
curtain would not have caused the air velocity to drop below 5,000 cfm,
it was immaterial whether the inadequate velocity measured by the
inspector was caused by a three-foot gap or a twenty-foot gap. 9 FMSHRC
at 1684. He found the evidence uncontroverted that the air velocity
measured 1662 cfm at the end of the line curtain and that a velocity of
5,000 cfm was required. Therefore, he held that the evidence
established a violation of the ventilation plan and consequently of
section 75.316. 9 FMSHRC at 1684. Regarding Freeman's argument that
Stritzel had interfered with the mining cycle, the judge stated that it
could not be considered part of any mining cycle for a shuttle car to
tear down part of a line curtain. Id. Contrary to the inspector's
findings, the judge held, however, that the violation was neither
significant and substantial nor unwarrantable, and he lowered the civil
penalty assessed to $200. 9 FMSHRC at 1685-86.
We granted Freeman's petition for discretionary review. Freeman
argues that the Secretary did not prove a violation of the standard, and
we agree.
A ventilation plan is approved by the Secretary and adopted by the
mine operator pursuant to section 75.316 and section 303(0) of the Mine
Act. 30 U.S.C. § 863(0). Once the plan is approved and adopted its
provisions are enforceable as mandatory standards. Jim Walter
Resources, Inc., 9 FMSHRC 903, 907 (May 1987); see also Zeigler Coal Co.
v. Kleppe, 536 F.2d 398, 409 (D.C. Cir. 1976); Carbon County Coal Co.,
7 FMSHRC 1367, 1371 (September 1985); Penn Allegh Coal Co., 3 FMSHRC
2767, 2771 (December 1981). In an enforcement action before the
Commission, the Secretary must establish that the provision allegedly
violated is part of the approved and adopted plan and that the cited
condition violated the provision. Jim Walter, 9 FMSHRC at 907.
The Secretary has failed to establish this latter requirement.
There is no dispute that the ventilation plan for the Orient No. 6 mine
provides for a minimum air velocity of 5,000 cfm at the end of the line
curtain. The plan states:
The minimum air quantities or velocities to be
employed, and the maximum distance ventilating
devices will be maintained from the deepest point of
face penetration, where coal is being cut, mined
loaded or drilled for blasting are outlined below.

*

*

*

A blowing line curtain in conjunction with a ...
scrubber may be used. The blowing line curtain will
deliver a minimum of 5,000 cfm with the scrubber

164

operating. The inby end of the curtain will be
maintained to within 25 feet of the face.
P. Ex. 1 at ·rrr. However, the plan itself does not suggest that failure
to deliver the minimum air velocity at all times and in all
circumstances necessarily results in a violation of the plan. Indeed,
when the plan is read together with other relevant mandatory ventilation
standards for underground coal mines, it is clear that in certain
circumstances, including the unique factual circumstances presented
here, a temporary interruption in the minimum air velocity delivered can
occur without a violation of the Act resulting.
While minimum air quantity or velocity requirements of ventilation
plans and mandatory safety standards provide an objective test by which
the adequacy of a mine ventilation system can be evaluated, other
mandatory ventilation standards recognize that the dynamics of the
underground mining environment occasionally interfere with attainment of
constant minimum quantity or velocity levels. The other standards
recognize that disruptions in mine ventilation inevitably occur and that
the key to effective compliance lies in expeditiously taking those steps
necessary to restore air quantity or velocity to the required level.
For example, it is obvious that an unplanned power outage and the
temporary shutdown of the main fan will reduce the quantity and velocity
of air delivered to the face areas. Such a contingency is anticipated
in the mandatory standards, however, and procedures for the restoration
of air and the steps to be taken if ventilation cannot be restored
within a reasonable time are outlined accordingly. See 30 C.F.R.
§§ 75.300-3(a)(2), 75.321, and 75.321-1.
Similarly, and directly on point with the situation presented in
this case, there are mandatory safety standards that anticipate the
possible diminution in ventilation caused by damaged or downed line
brattice. 30 C.F.R. § 75.302, a standard drawn verbatim from the
statute, 30 U.S.C. 863(c), requires that "[p]roperly installed and
adequately maintained line brattice ... shall be continuously used from
the last open crosscut of an entry or room of each working section to
provide adequate ventilation .... When damaged by falls or otherwise,
such brattice ... shall be repaired immediately." (Emphasis added.)
Furthermore, 30 C.F.R. § 75.302-2 provides that, "[w]hen the line
brattice ... is damaged to an extent that ventilation of the working
face is inadequate, production activities in the working place shall
cease until necessary repairs are made and adequate ventilation
restored." These standards recognize that line curtains may be damaged
or torn down and that ventilation at the working face may, as a result,
be diminished. They also make clear, however, that absent any unusual
circumstances, it is the operator's failure to take immediate steps to
repair or replace the downed line brattice that constitutes a violation.
Here, the second shuttle car operator stopped his machine and,
consistent with the dictates of section 75.302, immediately began
rehanging the downed line brattice. For purposes of section 75.302-2,
production activities had ceased, since his was the next shuttle car to
be loaded at the continuous miner and he would not have returned to the

165

loading area until he had repaired the 20 foot gap. Thus, compliance
with section 75.302-2 would have been achieved but for the inspector's
order, mistaken as it may have been, to cease rehanging the line
brattice. Had not the inspector intervened, the minimum air velocity
would have been restored almost immediately. ~/ At the very least, the
inspector's unwitting interference with Freeman's abatement skewed the
results of the air measurement so as to render it invalid for purposes
of establishing a violation insofar as the three-foot gap initially
observed by the inspector is concerned. Under these circumstances we
conclude that Freeman did not violate its ventilation plan.
Accordingly, we reverse the decision of the administrative law
judge.

~~
··,

~· <~CL C.t.(./li-l0/

Richard V. Backley, Commissione-r""

Lastowka,

';/fl,,._;_,,_,/L<_Lll~._,
L. Clair Nelson, Commissioner

21

We note, as did the judge, that Freeman's expert testified that
the three foot gap in the line curtain would not have resulted in a drop
in the air velocity below 5,000 cfm. 9 FMSHRC at 1684.

166

Distribution
Harry Coven, Esq.
Gould & Ratner
222 N. LaSalle St.
8th Floor
Chicago, Illinois 60601
Vicki Shteir-Dunn, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge John Morris
Federal Mine Safety & Health Review Connnission
1244 Speer Bldg., Room 280
Denver, Colorado 80204

167

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 10, 1989
SECRETARY OF LABOR,
MI~IB SAFETY AND HEAL TH
AD~INISTRATION (MSHA)
Docket "To. KENT 86-9-n

On behalf of BRYAN PACK

v.
BF.ANCH DREDGING COMPANY
and ROGER KIRK

~fAYNARD

BEFORE: Ford, Chairman; Backley, Doyle, Lastowka and "Jelson. Commissioners
DECISION
BY:

T!'ord, Chairman; Doyle and '.'Telson, Commissioners

In this discrimination proceeding arising under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. ~ 801 et seq. (1982) ("Mine Act"). Complainant,
Bryan Pack alleges a violation by Maynard'Branch Dredging Company ("Maynard
~ranch") and its President, Roger Kirk, of section 105(c) of the Mine Act.
Commission Administrative Law Judge William Fauver held that "faynard 'Branch
Dredging Company and its president, P.oger Kirk. did not violate the ~fine Act
in discharging Pack. 9 FMSHRC 1474 (August 1987). Hhile the judge found that
Pack had engaged in protected activity by reporting a safety violation to MSHA
inspectors, he went on to find that Pack's failure to report the conditions
which created the violation to a supervisor or to his co-workers constituted
misconduct of sufficient seriousness that Respondents would have discharged him
on that ground alone even i f he had not complained to the inspectors. 9 FMSHRC
at 1476. We granted the Secretary of Labor's petition for discretionary review.
For the reasons set forth below, we affirm the judge's decision as correct both
as a matter of law and as supported by substantial evidence.
At the time of the events giving rise to this proceeding, Maynard Branch
operated a coal dredging and preparation facility in Lawrence County, Kentucky.
The dredging operation extracted coal from a river ·bottom by means of a suction
hose ~xtending from a dredging platform. The platform floated atop an assembly
of empty oil drums. Movement of the platform back and for-·.h across the river
was accomplished by means of cables and winches situated or either shore.
~aterial dredged from the river bottom was pumped through a pipeline to a conveyor system that included a series of shaker screens where ·y the coal was

168

separated from silt, sand and other refuse. Tr. 23-28. The dredging and
preparation activity employed five to seven miners and produced about 9,000
tons of coal per year. Tr. 24, 9 FMSHRC at 1474.
Complainant Pack was employed by Maynard Branch as a night watchman and .
fill-in laborer for approximately one and one-half years prior to his discharge.
Harking alone from 11:00 p.m. to 7:00 a.m., he was responsible for security at
the facility. He was also responsible for seeing that the dredging platform
remained afloat and for cleaning up spillage around the conveyor and shaker
screens. Tr. 20, 21, 45, 47.
On }1ay 15, 1984. prior to the start of his shift, Pack testified that he
was asked hy his brother. Jeffrey Pack, a former employee of Xaynard Branch,
whether dynamite was still being stored in the glove compartment of a school
bus being used as an office and storage facility at the dredging site. Tr. 32.
Upon arriving at the site Pack, who had been unaware of the presence of the
dynamite on the bus, examined the glove compartment and discovered dynamite
and detonators. 1/ Concerned for his safety, he carefully closed the glove
compartment and spent the remainder of the shift in his own truck. 9 FMSHRC
at 1475.
During and after his shift he told no supervisor of his discovery even
though the :::ornpany policy required him to notify management of any hazardous
conditions discovered at the dredging site. 9 FMSHRC at 1475. 2/ ~or did
Pack inform miners coming on shift the morning of May 16, 1984 of his discovery of the dynamite. Td. Instead, he left the site, picked up his father,
and drove to a nearby town. Id.
As they drove past a restaurant parking lot, Pack's father recognized a
car belonging to an inspector of the Department of Labor's ~ine Safety and
Health Administration ("~!Sl-IA"). Pack thereupon located two inspectors and
informed them of his discovery of the dynamite. One of the inspectors, Baron
Lawson, proceeded to the dredging site where he informed one of the foremen,
James Adkins, that he had received a complaint regarding improper storage of
explosives. Upon inspection of the glove compartment, Inspector Lawson discovered two and one-half sticks of dynamite ~µd two detonators or blasting
caps. Tr. 13. Re issued a citation to Maynard Branch charging a violation
of 30 C.F.R. 77.130l(a) dealing with the storage of explosives. 3/
1/
The testimony establishes that at least some of the dynamite was left over
from a blasting operation performed during the previous winter when it became
necessary to blast river ice away from the dredging platform. Tr. 94. There
is no evidence in the record as to how the detonators came to be stored in the
glove compartment.

'l:_/

One of the foremen, Rocky Fitzpatrick, lived less than a mile from the
dredging operation. Tr. 65. On a previous occasion Pack had gone to Mr.
Fitzpatrick's house to notify him of flooding conditions that damaged the
pump on the dredging platform. Tr. 142.

3/
Maynard Branch did not contest the citation and paid the penalty
assessed by the Secretary. 9 FMSHRC at 1475.

169

During the inspection Kirk arrived on the scene and asked the inspector
who had complained about the explosives. The inspector indicated that he did
not know the complainant by name but gave Kirk a physical description of Pack.
Kirk responded that "[w]e know who it is," believing that the inspector had
described Pack. Once .the inspector left the site, Kirk directed Foreman
Fitzpatrick to fire Pack. Fitzpatrick fired Pack that afternoon. 9 FMSHRC
1476.
Thereafter, Pack confronted Inspector Lawson regarding Lawson's description of Pack to Kirk. The inspector denied having described ?ack in
detail and suggested that Pack file a complaint of discrimination. Tr. 39.
Pack's complaint to the Secretary was filed May 29, 1984. After an investigation the Secretary filed her complaint on Pack's behalf with this
Commission on October 17, 1987. !!_/
In his decision below the judge held that the Secretary had established
a prima facie case of discrimination. Pack had engaged in protected activity
by reporting the illegally stored explosives to the MSHA inspectors and the
respondents were motivated at least in part by that protected activity when
they discharged him. 9 FMSHRC at 1476. The judge went on to hold, however,
that Maynard Branch and Kirk had rebutted the prima facie case by establishing
with "convincing proof" that they were motivated more by what they considered
to be the serious misconduct of Pack in neglecting to carry out his duties as
a security guard, i.e., in failing to report a dangerous situation to a foreman
or to the oncoming crew. Id.
On review the Secretary urges reversal of the judge's decision on the
grounds that it is legally erroneous and that certain of its factual conclusions are not supported by substantial evidence. The Secretary argues
that the judge's decision, if not reversed, will have a chilling effect on
the right of miners to report dangerous conditions or safety and health
violations to MSHA. Moreover, the Secretary interprets the judge's decision
to require that miners make their complaints first to the operator and only
then to the Secretary, thus imperiling the anonymity protections afforded
miner informants under section 103(g) of the Mine Act, 30 U.S.C. 813(g). }../
In order to establish a prima facie case of discrimination under section
105(c) of the Mine Act, a complaining miner bears the burden of production
and proof in establishing that (1) he engaged in protected activity and (2)
the adverse action complained of was motivated in any part by that activity.
Secretary on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786,
2797-2800 (October 1980), rev'd on other grounds, sub nom. Consolidation
Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981); Secretary on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (April 1981).
4/
At the hearing before the judge, respondents moved to dismiss the complaint as untimely filed, which motion the judge took under advisement
pending post-hearing briefing on the issue. Tr. 91. Although the question
was briefed, the judge's decision contains no ruling on the matter. In any
event, the timeliness issue is not before us on review.

5/
It should be noted that the confidentiality of miner informants is also
protected by this Commission in its procedural rules. 29 C.F.R. § 2700.59.

170

The operator nay rebut the prima facie case by showing either that no protected activity occurred or that the adverse action was in no part motivated
by protected activity. If the operator cannot rebut the prima facie case
in this manner, it nevertheless may defend affirmatively by proving that it
also was notivated by the miner's unprotected activity alone and would have
taken the adverse action in any event for the unprotected activity. Pasula,
supra; Robinette supra; see also Eastern Assoc. Coal Corp. v. FMSHRC, 813
F.2d 639, 642 (4th Cir. 1987); Donovan v. Stafford Construction Co., 732 F.2d
954, 958-59 (D.C. Cir. 1984); Boich v. FMSHRC, 719 F.2d 194, 195-6 (6th Cir.
1983)(specifically approving the Commission's Pasula-Robinette test). Cf.
~RB v. Transportation :fanagement Corp., 462 U.S. 393, 397-413 (1983) (approving a nearly identical test under the National Labor Relations Act).
The affirmative defense referred to above is involved in this case. On
that issue the judge held that Maynard Branch and Kirk had rebutted the prima
facie case by establishing with "convincing proof" that they were motivated by
the serious unprotected misconduct of Pack in neglecting his duties as a security guard, i.e., in failing to report a dangerous situation to a foreman or to
the oncoming crew, and would have discharged him on that ground alone. 9 FMSHRC
1476.
At the outset of his opinion the judge stated that he made his findings
of fact based upon his consideration of the hearing evidence and the record
as a whole. 9 ~SHRC at 1474. Among those findings was the judge's determination that Pack's failure to report the presence of the dynamite violated
company procedure. Although the Secretary argues otherwise, we find sufficient
support in the record for the judge's determination that Maynard Branch did
have an established policy requiring that safety and health hazards be reported to the operator's supervisors. Jeffrey Kinser, James Atkins and Rocky
Fitzpatrick, all foremen while Pack was employed at Maynard Branch, each
testified that it was the operator's policy that safety violations and
problems were to be reported by an employee to his immediate supervisor.
Tr. 98, 99, 117, 143, 144, 152. Kirk, testifying in his capacity as part
owner, affirmed that this was company policy. Tr. 178. Fitzpatrick, who
was Pack's supervisor, testified that he told Pack "to inform [him] day
or night, weekend, whenever [there was a problem]." Tr. 143, 144.
The Secretary conced~~ that the record contains statements by members
of :~ynard Branch's management, including Roger Kirk, that there was a
policy requiring employees to report dangerous conditions·, b·.it protests
that these statements are "unsupported." Sec. Hr. at 13. The judge,
in his role as fact finder, determined that a preponderance of the
reliable and probative evidence established that there was such a company
reporting policy. Statements of management officials that there was·
such a policy constitute substantial evidence where the judge determines,
as he apparently did here, that those statements were reliable.
We also note that it is commonly understood that security guards have
the duty to report breaches of security to their employers and that the
presence of improperly stored dynamite undeniably constitutes such a report~
able breach. Even Pack, while unable to recall whether a reporting policy
was in effect (Tr. 52), nevertheless testified that the job of a security
guard is to report safety violations. Tr. 68.

171

In response to the Secretary's arguments that Pack didn't appreciate the
inherent hazard of the dynamite's storage in the glove box until after he
reported it to MSHA, 6/ that everyone already knew the dynamite was stored
there, and that Maynard Branch's failure to discipline an employee who stored
part of the dynamite in the glove box demonstrates that Pack was really fired
solely for reporting the matter to MSHA, it must simply be said again that
the judge, after reviewing all of the reliable and probative evidence, nid
not accept those arguments and consequently did not include them among his
findi~gs of fact.
The Secretary implicitly raises the issue of whether Pack received disparate treatment in being discharged over the incident since the individual
responsible for placing one of the sticks of dynamite in the glove compartment, Fitzpatrick, was not similarly disciplined. 7/ Sec. Br. 13.
The judge, however, credited Kirk's statement that the dynamite incident
was the "straw that broke the camel's back" with respect to Pack's work
record and that, prior to Pack's failure to report the serious safety and
security problem, Kirk had been asked to fire Pack for other incidents.
9 P.!SHRC at 1476. The record contains testimony by Kirk and others that
Pack's inattention a week or two earlier had resulted in the capsizing of
the barge platform and severe damage to the dredging pump. At that time
Atkins had urged Kirk to fire Pack. Tr. 116, 129, 143.
The Secretary also argues that when a miner engages in protected activity
by reporting a dangerous condition to MSHA, such action by the miner insulates
the individual from being discharged for failing to also report that condition
to his foreman or co-workers. Consequently, according to the Secretary, operators may not impose a policy which requires a miner who makes a safety complaint to MSHA to also notify the operator of the complaint. Pointing to
section 105(c)'s proscription that miners shall not suffer adverse action
for ::iaking a complaint under the Mine Act, the Secretary asserts that Pack
was discharged for doing exactly that. The Secretary believes that, if not
reversed, the judge's decision will have a chilling effect on the right of
miners to report dangerous conditions or safety and health violations to
~SHA.
~·!oreover, the Secretary interprets the judge's decision to require
that ~iners must make their complaints first to the operator and only then
to the Secretary, thus imperiling the anonymity protections affordeq miner
informants under section 103(g) of the Mine Act, 30 U.S.C. 813(g).
It is important to point out what did and did not happen here. Maynard
Sranch did not have a policy that prohibited miners from reporting dangerous
conditions to HSHA, a policy that would clearly be prohibited by the Mine Act.
~or did ~~ynard Branch have a policy that required.miners to notify the company
6/
Pack's recognition of the danger posed by the improperly stored dynamite
and blasting caps is signified by his conduct in carefully closing the glove
box and spending the shift away from the bus. 9 FMSHRC 1475, Finding of
Fact ~o. 4.
7I
The record reflects that foremen Fitzpatrick and Atkins and a :Mr.
Kinser, the blaster who oversaw the ice clearing activity, were orally
reprimanded by Kirk. Tr. 90.

172

prior to contacting :!SHA. The company policy only required employees to
report dangerous conditions to the company, and contained no instructions or
prohibitions as to employees' actions vis-a-vis MSHA. The facts show that,
upon finding the dynamite, Pack failed to perform his job responsihility at
any time and then, by fortuitous circumstances, reported the condition to
MSHA. Pack's failure to perform the essence of his job, that of reporting
security breaches, exposed other miners to the risk of injury, and it was
that breach that cost him his job. The specter raised by the Secretary of
miners being intimidated from exercising their rights under sections 103(g)
or 105(c) of the :line Act simply is not presented by this case.
Moreover, the Secretary's position fails to take into account an
operator's right to require the reporting of dangerous conditions. It is
beyond dispute that a mine operator has the right to hire individuals whose
job duties include the reporting of dangerous conditions. The ~ine Act itself recognizes the importance of such an arrangement. While section 2(e)
of the Mine Act provides that mine operators have the primary responsibility
to prevent unsafe conditions in mines, that section adds that miners are to
provide assistance to operators in meeting that responsibility. It would
make little sense to assert that an operator may not receive such assistance
because a miner elects instead to report such a condition only to XSHA.
This is particularly true where the miner's very job responsibilities, by
definition, include the duty to report unsafe conditions to the operator.
The Secretary's position would create other untenable situations. For
example, it would prohibit an operator from disciplining a pre-shift
examiner who, rather than reporting dangerous conditions to the operator,
chose instead to report to MSHA, while the miners on the incoming shift
entered the mine unaware of the dangers. We do not believe this is what
anti-discrimination provisions of the ~ne Act contemplated.
As the judge found, Pack was a security guard who engaged in serious
misconduct by failing to perform an essential duty: reporting to the mine
foreman or oncoming crew his discovery of a very dangerous situation which
jeopardized their safety. It was for this reason that the judge determined
that Maynard Branch and Kirk, while motivated in part to discharge Pack for
reporting the dangerous condition to MSHA, were also motivated by Pack's
egregious failure to perform his job, and that, whether he reported to
MSHA or not, Pack would have been fired for this misconduct.
We find there is substantial evidence in the record of Pack's dereliction of those duties inherent in his position as security guard. That
evidence supports the judge's conclusion that Pack would have been discharged for that misconduct alone. Accordingly, we affirm the judge's
decision dismissing Pack's complaint.

~
L. Clair Nelson, Commissioner

173

Conunissioner Backley concurring in part and dissenting in part.
The administrative law judge concluded that Bryan Pack engaged in a
protected activity by notifying MSHA of a dangerous safety violation, and
that Respondent was motivated at least in part by such protected activity
in discharging him. I agree. The administrative law judge also found that:
the seriousness of Pack's misconduct as a security
guard - in discovering a very dangerous situation
and failing to report it to the foreman or oncoming
crew - jeopardized their safety . . •

9 FMSHRC 1476
Again, I agree. Moreover I join the majority in finding •.. "substantial
evidence in the record of Pack 1 s dereliction of those duties inherent in
his position as a security guard " Slip op. at 6. Pack's failure to warn
oncoming crew members of the danger was especially egregious.
The Secretary however
argues otherwise. The Secretary states that
"the judge in effect has ruled that an operator may require miners to
notify
the company of any complaints made to MSHA." The Secretary argues
that such a request "would severely chill miners 1 exercise of their
statutory rights" and "vitiates many of the protections of the Mine
Act ... "
Sec. Br. at 6.
Elsewhere the Secretary states, 11 even where a
miner believes that an inuninent danger exists Section 103(g) does not
require the miner to report that condition to the operator ..• 11 Sec. Br.
at 7.
I find the Secretary's position on this issue to be perverse. The
Secretary apparently condones the manner in which Mr. Pack acquitted
himself - leaving the mine knowing that a dangerous condition existed, yet
failing to warn oncoming fellow workers. In her zeal to find a way to
prevail in this case, the Secretary seems to be willing to turn a blind
eye toward the fundamental goal of the Act - to ensure that every miner
does all that he can to make the work environment safe. In this regard,
Pack failed.
To attempt to dignify Pack's conduct by invoking statutory reporting
rights is irresponsible. There is no conflict of rights in this case and
the judge 1 s ruling on the matter creates no conflict. Mr. Pack had the
right to anonymously make a safety complaint to MSHA, and he did so in
this case. l/
However, because of the exigencies of this particular

ll

His identity may have remained unknown to Respondent Roger Kirk
but for the astounding fact that MSHA inspector Bryan Wilson
Lawson provided Kirk with a physical identification of Pack.
Tr. 15

174

situation, Mr. Pack had, in my opinion, a fundamental obligation to first
forewarn his . fellow workers of the safety
hazard before leaving the
mine.
On .this point the Secretary quibbles that no such company policy
may have existed and that "the effect of Maynard Branch's reporting
requirement is to place an impermissible burden on miners making safety
complaints."
Sec. Br. at 12. This myopic view of the facts of this case
is disturbing. More significantly, the question to be posed is what type
of burden was placed upon the safety of the crew who were not properly
warned of the hazard known by Mr. Pack?
Accordingly, I concur with the majority regarding Pack's duty and his
failure to fulfill that duty. I would also affirm the administrative law
judge's
conclusion that the Secretary made a prima f acie case of
discrimination. 9 FMSHRC 1476
The administrative law judge concluded that:
Respondents rebutted the prima facie case by
convincing proof that Respondents were motivated
by serious unprotected misconduct of the employee
and would have discharged him on that ground alone
even if he had not complained to the inspectors.
9 FMSHRC 1476
The majority has affirmed this conclusion.

I cannot agree.

A review of the record, which of course includes the written
decision, does not persuade me that Respondents' motivation went beyond
pure retaliation for Pack's reporting of the dangerous condition to
MSHA.
The
record
contains
evidence
confirming the retaliatory
motivation, including damaging admissions by Roger Kirk, President and
part owner, (Tr. 178) and foreman Rocky Fitzpatrick. Tr. 158, 164.
That
evidence, however, is not the basis of my dissent.
Elsewhere in the record we learn that Fitzpatrick admitted placing a
stick of dynamite in the subject bus (Tr. 140) and further that he
informed no one of that dangerous condition.
Tr. 141, 156-157. The
record also discloses that Kirk responded to Fitzpatrick's conduct by
merely advising him "not to let it happen again" Tr. 190.
While I understand that legitimate reasons may exist within this
record which might reconcile the disparate treatment accorded Pack and
Fitzpatrick,
I am not inclined, as is the majority, to naively conclude
that unarticulated findings of fact equate to rejection of arguments. Slip
op. at 5.
Our Rule 65(a), 29 C.F.R. 2700.65(a) and the APA, 5 U.S.C.
Sec. 557(c) both require that all material issues of fact, law, or
discretion be specifically addressed in the decision. Unfortunately the
decision in this case contains no reference to the above-noted evidence.

175

In this case, the entire decision turns on whether respondents would
have discharged Pack for his unprotected activity alone. In attempting to
resolve that issue, nothing could be more material than record evidence
which establishes that a contemporaneous violation of the very same
company policy by another, who did not call· MSHA, resulted in no
discipline.
Rarely in discrimination cases do we have the opportunity to
so clearly measure potential disparate treatment. Ironically the decision
in this case contains no such analysis.
The absence of such an analysis is particularly significant because
Fitzpatrick's conduct was, by any measure, far more egregious than Pack's.
Fitzpatrick created a dangerous safety hazard; Fitzpatrick failed to warn
the crew of the danger for an extended period of time; and Fitzpatrick, as
foreman, had a high degree of duty and responsibility for the safety of
the entire crew •..• a duty which was at least as high as the duty to which
Pack was charged as a security guard.
Consequently,
in
the
absence
of
any findings or analysis,
Respondents' disparate reaction to Fitzpatrick's breach of duty severely
undercuts the administrative law judge's conclusion that Pack would have
been discharged solely for his unprotected activity.
Accordingly, I would remand, and direct the administrative law judge
to
consider and discuss the above-referenced evidence regarding disparate
treatment, and to determine , in light thereof, whether Pack's unprotected
activity alone was the motivation for discharge.

/

,,-.
)

_/,1

.
~
~~l.A
..A.A..~~/~~/~r_,1"-=.

.

RICHARD V. BACKLEY, Commissioner

176

----.

Commissioner Lastowka, dissenting:
Section 103(g) of the Mine Act provides to miners the right to report to
the Secretary of Labor the existence of hazardous conditions at a mine. 30
u.s.c. 813{g). The Secretary is required to respond to such reports by
conducting a special inspection "as soon as possible" to determine if a danger
exists. In order to encourage miners to report dangerous conditions, thereby
enlisting their aid in the attempt to make mining a less hazardous occupation,
miners are granted anonymity in filing a safety complaint. Id. Section 105(c)
of the ~ine Act further encourages and protects the reporting of violations by
prohibiting a mine operator from retaliating against a miner "because such
miner . . . has filed or made a complaint under or related to this Act. •.• " 30
U.S.C. 815(c)(l).
In the present case, Bryan Pack discovered dynamite and blasting caps
stored in the glove Compartment of a school bus used as an off ice at a surface
mine site operated by Maynard Branch Dredging Company. Pack reported this
condition to a Mine Safety and Health Administration (MSHA) inspector. The
inspector promptly proceeded to the mine where he informed the foreman of the
complaint. Upon opening the glove compartment, the improperly stored blasting
materials were observed and removed. The mine operator was charged with a
violation of 30 C.F.R. i7.1301(a), a mandatory safety standard prohibiting
improper storage of explosives. Maynard Branch did not contest the violation
and paid a civil penalty.

up to this point, the statutory scheme for encouraging and protecting
miner reports of unsafe conditions would appear to be running its intended
course. A series of errors by the MSHA inspector, the administrative law judge
and now a majority of this Commission, however, have served to vitiate the
very protection that Congress intended to provide to miners like Pack who take
the initiative to report safety and health hazards. As a direct consequence of
his report to the ~SHA inspector concerning the improperly stored explosives,
Pack was fired. In my opinion, the majority's upholding of this result on a
substantial evidence basis is erroneous and far afield from a proper
implementation of section 105 {c). Accordingly'· I must dissent.
The error by the MSHA inspector may not be of controlling importance at
this stage of this proceeding, but nonetheless is deserving of comment if only
to underscore its gravity and dissuade its repetition. In this regard, the
inspector's mistake and its consequences are succinctly set forth in the
judge's findings of fact:

9. Respondent Roger Kirk is the president of the company, and owns
one-third interest in the business. He personally supervised the
dredging facility. Kirk asked the inspector for the name of the
person who had made the complaint about the dynamite. The
inspector told him he did not get his name, but described him.
Kirk recognized the description very well and stated, "We know who
it is." Kir.k believed that the complainant was Bryan Pack.
10. After the inspector left the dredge, Kirk told the foreman,
Rocky Fitzpatrick, to fire Bryan Pack.
9 FMSHRC at 1475-76.

177

The inspector's transgression is apparent. The Secretary concedes this
and represents that the inspector has been reprimanded for identifying Pack to
the company. Sec. Br. at 6 n.4. Perhaps as to this inspector a reprimand is
sufficient. Given the fundamental nature and longstanding history of the
miners' right that was compromised, however, this discipline could be viewed
as being charitable. In light of this incident and the serious adverse impact
on the miners who must bear the brunt of such mistakes, it may behoove the
Secretary to consider the need for a general reinstruction of her inspectorate
concerning the importance of strict adherence to the guarantee of anonymity
Congress gave to miners who report safety violations to the government.
Of greater moment are the factual and legal errors committed by the
administrative law judge and the majority that control the outcome of this
proceeding. As discussed below, I believe that under a correct reading of the
record and a proper application of the law, Pack established a violation of
section 105(c) and the judge's contrary conclusion must be reversed.
The administrative law judge found that Pack had engaged in protected
activity by reporting the improperly stored dynamite to the Secretary. He
further found that Maynard Branch was motivated in part by such activity in
discharging Pack. Thus, the judge concluded that a prima facie case of
discrimination had been established. Nevertheless, the judge dismissed the
complaint based on his further finding that the company had presented
"convincing proof" that it was "motivated by serious unprotected misconduct of
[Pack] and would have discharged him on that ground alone even if he had not
complained to the inspectors." 9 FMSHRC at 1476. The Secretary. challenges this
finding of the judge as lacking substantial evidentiary support. I must agree.
Substantial evidence is "such relevant evidence as a reasonable mind
might accept as adequate to support [the judge's] conclusion". Consolidated
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). In assessing whether a finding
is supported by substantial evidence, the record as a whole must be considered
including evidence in the record that "fairly detracts" from the finding.
Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951). Measured against
this standard, the judge's finding that Maynard Branch's firing of Pack was
motivated by serious, unprotected misconduct fails. In fact, to the extent
that there is testimony in the record in support of the judge's conclusion, I
believe that the totality of the record nevertheless reveals that the
misconduct-based rationale for Pack's firing constitutes nothing more than a
plain and simple pretext.
The "serious unprotected misconduct" found to justify Pack's firing is
the fact that he did not tell anyone at the work site about his discovery
prior to his reporting it to the MSHA inspector. The rationale for labelling
Pack's failure to communicate his discovery to the operator as misconduct
appears to be twofold. First, because Pack was a security guard proper
performance of his job required that he immediately tell his superiors what he
had found. Second, given the hazard posed by the condition that he had
observed, his failure to notify the operator prolonged the hazard to his coworkers thereby justifying removal of his report to MSHA from the cloak of
protected activity. These theories of misconduct raise an interesting question
concerning whether a miner's right to report hazards to the Secretary should
be weighed against the hazard posed to co-workers by any delay in the

178

reporting of the hazard to the mine operator. Whatever merit these theories
may have in the abstract, however, measured against the facts of record in the
present case their appeal proves purely superficial.
Maynard Branch is not a large operation with a sophisticated operating
structure; it employed only 5 to 7 workers at its river dredging site. Pack
worked as a night watchman at the dredge and also occasionally filled in as a
laborer removing rock and debris from the coal and cleaning up around the
conveyor. On ~ay 15, 1984, Pack was to report to the mine at 11:00 p.m. That
same night his brother, a former Maynard Branch employee, had asked him if
there were still explosives in the glove compartment of the school bus used as
the office. Tr. 32. According to his brother, the dynamite had been placed in
the glove compartment by Rocky Fitzpatrick, the foreman, after a winter
blasting operation. Tr. 67. Pack knew nothing about this, but upon arrival at
the site he immediately checked the glove compartment and observed "two things
that looked like road flares". Tr. 53. He then "closed the glove box back real
carefully and left the bus very carefully and sat in my truck the rest of the
night" Tr. 33.
Pack was the only person at the site during the night shift. Id. Pack
left ~ork at the end of his shift without mentioning what he had observed to
the others arriving for work because "[f ]rom what I had been told, everyone
knew it was there except me. They all knew it was there". Tr. 54. See also Tr.
55, 66, 67. While driving home, he saw an MSHA vehicle in a restaurant parking
lot and stopped to report to the MSHA inspectors what he had found and to
inquire as to the safety and legality thereof. Tr. 33-34. The consequences of
Pack's doing so have already been detailed.
The linchpin of the judge's conclusion that Pack's conduct is not
protected under the Mine Act, and the majority's affirmation of that result,
is their finding that Pack's failure to inform the other workers of the
presence of the dynamite in the bus constitutes "serious misconduct". In so
finding, they necessarily refuse to accept Pack's consistent testimony that he
did not do so because he believed that everyone else had long been aware of
what he had only just found out. Pack's testimony in this respect cannot be
discredited or ignored, however, because it ii directly corroborated by the
testimony of respondent's own witness, foreman Rocky Fitzpatrick.
Fitzpatrick testified that in January 1984 the river had frozen and
dynamite was used to blast the ice and free the dredge, Tr. 138-39. He
explained that after discovering that he had accidentally left a stick of
dynamite on the dredge, ''I removed it from the dredge and I took it to the bus
that we used as storage and office space, and I put it in the glove
compartment of the bus". Tr. 140. As late as one week before Pack's
discovery, Fitzpatrick knowingly continued to allow this dangerous and
improper storage. He testified:
It was on a Tuesday or Wednesday night. Delbert [Fitzpatrick] was
helping me watch the cables and the water and stuff, and I was
trying to get some sleep. It was 2 or 3:00 in the morning. I had
instructed him to keep an eye on the dredge and things, I was
going to try to get some sleep. This bus was in two sections.
There was like a plastic partition that separated the office space
from the storage space. The office end of it had a recliner chair

179

and a table and some other objects in that end, and the other end
was storage space. I sat down in the recliner chair, and I told
Delbert, I said, I am going to try to get a couple of hours sleep.
You can keep an eye on things. He said, well I'll go up here where
I can keep an eye on things. He went up and sat down in the
driver's seat of the bus. The driver's seat was still in the bus,
and the rest of the seats were taken out for storage space. He
walked up there and sat down, and he lit a cigarette. I said, I
don't know why, but it just come to me that that stick of
explosives was in the glove compartment. I said, you better watch
smoking cigarettes, more or less joking, you better watch smoking
cigarettes up there, there is a stick of dynamite in that glove
compartment. He said, really, or you're kidding, or something like
that. I said no. I walked up and opened the giove compartment, and
the one stick was there.
Tr. 149-50. See also Tr. 82 (testimony of MSHA special investigator that
Fitzpatrick told him he had placed dynamite in glove compartment).
Fitzpatrick's candid admission concerning his culpability in placing the
dynamite in the bus corroborates Pack's testimony concerning his brother's
revelation to him of the dynamite's presence, Fitzpatrick's role in placing it
there and the knowledge of others about its presence. In these circumstances,
it can only be concluded that Pack's belief in the futility of communicating
to Fitzpatrick and the others what he had belatedly learned was held
reasonably and in good faith. Simpson v. FMSHRC, 842 F. 2d 453 (D.C. Cir.
1988).
The majority's emphasis of the fact that Pack was a night watchman whose
duties apparently also included reporting safety hazards he discovered (Tr.
68) ignores the crucial fact that Pack's good faith belief in the futility of
doing so in this instance excuses his failure to communicate with the
operator. Simpson, supra. Further, their emphasis of Pack's "egregious"
misconduct in failing to protect his fellow workers from the hazard he had
just discovered not only ignores his belief in the futility of telling them
what they already knew, but also grossly distorts the consequences of Pack's
actions. Rather than callously causing others to be exposed to a continued
hazard, Pack acted responsibly and, as a result, the danger that Maynard
Branch's foreman knowingly had allowed to exist for several months was swiftly
and effectively abated. In these circumstances, the majority's casting of Pack
as an irresponsible employee undeserving of the Act's protection is
incomprehensible. Compare Miller v. FMSHRC, 687 F. 2d 194, 196 (7th Cir.
1982).

Other evidence in the record also detracts from·the substantiality of the
evidence supporting the judge's conclusion that Pack was fired for misconduct
rather 'than for reporting the illegally stored dynamite to MSHA. Most telling
is the evidence illustrating Maynard Branch's disparate treatment of Pack as
compared to its other employees who actually were involved in the improper use
and storage of dynamite. Roger Kirk, owner of Maynard Branch, testified at a
state administrative proceeding that "there wasn't suppose(d] to be any powder
on the premises at all •••• We had no permit to have powder on the .•• premises
at all." Exh. C-6 at 5-6. Despite this, foreman Fitzpatrick testified that he
used dynamite to blast ice from the river, that he left a stick of dynamite on

180

the dredge by accident, that he placed the dynamite in the glove compartment,
and that he observed the dynamite as late as one week before the inspector's
arrival at the site. Tr. 138-141, 149-150, 155-58. In addition, Jeff Kinser, a
fill-in foreman, testified as to his involvement in the blasting operation and
that afterwards he had given some dynamite to Pack's brother, then an
employee, for personal use even though he did not know whether he was licensed
or certified. Tr. 96. Foreman James Atkins also testified as to his
involvement in the blasting. Tr.114-15.
Despite this demonstrated widespread nonchalance towards the handling and
use of explosives at Maynard Branch, Pack, who was not at all involved, was
the only employee disciplined as a result of the inspector's discovery.
Fitzpatrick, Kinser and Atkins were merely "talked to about it and told not to
let it happen again. Tr. 190.
The operator's self-serving assertion that Pack's ''misconduct" concerning
the dynamite was only one in a series of incidents leading to his firing also
fails to survive a disparate treatment analysis. In this regard, the majority
draws comfort from the operator's argument that shortly before the incident at
issue "Pack's inattention ... had resulted in the capsizing of the barge
platform and severe damage to the dredging pump." Slip op. at 5. Assuming this
to be true, two points must be noted. First, this incident did not trigger any
action against Pack until after his report to MSHA. Second, James Atkins
testified that he and the rest of the day shift had been involved in a pump
tipping incident just two or three weeks before the pump incident that
ostensibly influenced Pack's firing, and that he had been neither disciplined
nor criticized. Tr. 122-27.
Finally, I find troubling the majority's attempt to draw support for
their result from section 2(e) of the Act, 30 U.S.C. 801(e). Slip op. at 6. It
seems strange to me that section 2(e)'s statement or a congressional finding
that miners must assist operators in the prevention of hazards can be relied
on as justification for disciplining a miner whose good faith report to MSHA
of a known hazard caused the prompt abatement of the hazard.
In sum, upon consideration of the record as a whole, I conclude that the
administrative law judge's finding that Bryan Pack was fired for serious
misconduct apart from his protected activity is not supported by substantial
evidence and is contrary to law. I further conclude that the non-protected
reasons advanced in support of Pack's firing constitute nothing more than a
pretext. Pack was fired for making a report to MSHA and his firing therefore
violated section 105(c) of the Mine Act.
Accordingly, I dissent.

C.~.~
Commissioner

181

Distribution

Vicki Shteir-Dunn, Esq.
Dennis D. Clark, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Hugh M. Richards, Esq.
134 East Fifth St.
P.O. Box 905
London, Kentucky 40741
Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

182

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

February 28, 1989

PAULA PRICE

v.

Docket No. LAKE 86-45-D

MONTEREY COAL COMPANY
BEFORE: Ford, Chairman, Backley, Doyle, Lastowka and Nelson, Commissioners
ORDER
BY THE COMMISSION:
In this discrimination proceeding, initiated by Paula Price pursuant to
Section 10S(c)(3) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. Sec. 31S(c)(3), the administrative law judge dismissed the complaint
for lack of jurisdiction because Price had filed her private action with
the Commission prior to a determination by the Secretary that no violation
had occurred. 9 FMSHRC 1663 (Sept. 1987). In reaching that conclusion, the
judge exclusively relied upon the then recently issued decision of the
Commission in the matter of Gilbert v. Sandy Fork Mining Company, Inc., 9
FMSHRC
1327 (Aug. 1987), wherein the Commission invalidated part of
Procedural Rule 40(b), 29 C.F.R. 2700.40(b).*/
In its decision, the
Commission concluded that under Section 10S(c)(3) "the complainant may file
his private action only after the Secretary has informed the complainant of
his determination that a violation has not occurred." Gilbert at 1337
(emphasis in original).
Because the Commission's decision in Gilbert expressly extended the
holding to all pending Section 10S(c)(3) cases, and because the judge found
that the required Secretarial determination had not been made regarding
Paula Price's complaint, the judge below concluded that dismissal of the
complaint was required.
Subsequent to the Commission's direction for review in this matter, the
United States Court of Appeals for the District of Columbia Circuit issued
its opinion in the case of Gilbert v. FMSHRC, No. 87-1499 (January 27,
1989),
reversing
the Commission's retroactive application of revised
Procedural Rule 40(b).
~/

That part of former Commission Procedural Rule 40(b) invalidated by the
Commission provided
that a complainant could file a private action for
discrimination if the Secretary failed to make a determination that no
violation had occurred within 90 days after the miner complained to MSHA.

183

In light o"f the D. C. Circuit's opinion, the stated basis for the
judge's
dismissal of Price's Sec. 105(c)(3) complaint
cannot stand.
Therefore, we remand the case to the administrative law judge for the
purpose of completing the record and entering a decision. Accordingly, the
Commission's direction for review previously issued
in this matter is
hereby vacated and the case remanded for further appropriate proceedings.

A. DOYLE, Commission~

L. CLAIR NELSON, Commissioner

Distribution
Linda K. MacLachlan, Esq.
Michael J. Hoare Law Offices
314 North Broadway
St. Louis, Missouri 63102
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arli~gton, VA
22203
Thomas C. Means, Esq.
Crowell & Moring
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004
Administrative Law Judge Gary Melick
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

184

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 11989
LOCAL UNION 5817, DISTRICT 17,:
UNITED MINE WORKERS OF
AMERICA (UMWA),
Complainant
v.

COMPENSATION PROCEEDING
Docket No. WEVA 85-21-C
No. 1 Surface Mine

MONUMENT MINING CORPORATION
and
ISLAND CREEK COAL COMPANY,
Respondent's
ORDER OF DISMISSAL
Before:

Judge Koutras

On ,June 16, 1988, the Commission issued an Order remanding
this case to me for further adjudication,.and the Order stated
as follows:
On February 23, 1988, the United States Court
of Appeals for the District of Columbia Circuit
issued its decision in this matter, styled
International Union, UMWA v. FMSHRC, 840 F.2d 77
(D.C. Cir. 1988), reversing the Commission's
decision (Local Union No. 5817, District 17, UMWA
v. Monument Mining Corp. and Island Creek Coal Co.,
9 FMSHRC 209 (February 1987)), and remanding for
further proceedings consistent with its opinion.
In accordance with the Court's order, we are
obliged to remand this matter to the administrative
law judge originally assigned for further proceedings including, if necessary, consideration of any
remaining challenges by Island Creek Coal Company
to the complaint for compensation that have not
been previously waived.
On June 28, 1988, I issued an Order requesting the parties
to inform me as to any further appropriate remedial action
which may be required in this case pursuant to the Court's
decision, and the Commission's remand Order of June 16, 1988.
In response to my Order, the parties advised me of their mutual

185

agreement that no issue remains on the question of the respondent's liability, and that the only remaining issues concern
the amount of compensation due the miners, including interest,
and costs of litigation.
The parties have now reached a mutually satisfactory
agreement with respect to the compensation due the miners,
including interest, and costs of litigation.
The record
reflects that all of the affected miners have been compensated
and paid the amounts due them, including interest, and that
the respondent has paid the UMW'A for all costs incurred in
pursuit of its court appeal.
Under the circumstances, since
the parties have reached a mutual agreement with respect to
the final disposition of this case, I see no reason why i t
should not now be dismissed.
ORDER
In view of the foregoing, this case IS DISMISSED.

«:~

eorge A.
Administrative Law Judge
Distribution:

Mary Lu Jordan, Esq., United Mine workers of America (UMWA),
900 15th Street, N.W., Washington, DC 20005 (Certified Mail)
Robert M. Clark, Esq., Dechert, Price & Rhoads, 1730 Pennsylvania
Avenue, N.W., Suite 1100, Washington, DC 20006 (Certified Mail)
Marshall S. Peace, Esq., Island Creek Coal Company,
2355 Harrodsburg Road, P.O. Box 11430, Lexington, KY 40575
(Certified Mail)
/fb

186

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 1 1989

.
..
..
..
.
..

LINDIA SUE FRYE,
Complainant

v.
PITTSTON COAL GROUP/
CLINCHFIELD COAL COMPANY,
Respondent

DISCRIMINATION PROCEEDING
Docket No. VA 88-55-D
NORT CD 88-01
Moss No. 3 Prep Plant

DECISION
Appearances:

Jerry O. Talton, II, Esq., United Mine Workers',
District 28, Castlewood, Virginia, for Complainant;
w. Challen Walling, Penn, Stuart, Eskridge & Jones,
Bristol, Virginia, for Respondent.

Before:

Judge Weisberger

Statement of the Case
On July 11, 1988, a Complaint was filed alleging violations
of section 105(c)(l) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 815(c)(l). An Answer was filed on August 9,
1988. On August 19, 1988, Respondent filed a Motion for Summary
Decision, and a Response to the Motion for Summary Decision was
filed by Complainant on September 6, 1988. On September 14,
1988, an Order was entered denying the Motion for Summary
Decision.
Pursuant to notice, a hearing was held on October 19 - 20,
1988, in Lebanon and Abington, Virginia, respectively. T. R.
Dino, MD, Joseph Pendergast, Samuel G. Sanders, James w. Hicks,
Darnis Salyer, William McCoy, Billy Lee Bise, Kenneth Robert
Holbrook, and Lindia Sue Frye testified for Complainant. Michael
Ray Hendrickson, Sam Sanders, Roy F. Castle, Donald w. Hughes,
and James w. Rhoton testified for Respondent. Proposed Findings
of Fact and Memorandum of Law were filed by the Parties on
December 27, 1988. Reply Briefs were filed by Complainant and
Respondent on January 10, and January 12, respectively.
Issues
1. Whether the Complainant has established that she was
engaged in an activity protected by the Act.

187

2. If so, whether the Complainant suffered adverse action
as the result of the protected activity.
3.

If so, to what relief is she entitled.

Discussion and Findings of Fact
Lindia Sue Frye, who worked for Respondent as a mechanic
from July 1978 to September 1987, has predicated her complaint of
discrimination against Respondent under section 105Cc> of the
Act, upon assertions that she was discharged in retaliation
against her complaints with regard to Respondent's policy of
holding safety meetings adjacent to male bathroom and against her
refusal to work.
In evaluating the evidence presented herein, I have been
guided by the Commission's recent decision of Goff v. Youghiogheny
& Ohio Coal Company, 8 FMSHRC 1860 (December 1986), which reiterated the legal standards to be applied in a case where a.miner has
alleged acts of discrimination. The Commission, Goff, supra, at
1863, stated as follows:
A complaining miner establishes a prima facie case
of prohibited discrimination under the Mine Act by
proving that he engaged in protected activity and that
the adverse action complained of was motivated in any
part by that activity. Pasula, 2 FMSHRC at 2797-2800:
Secretary on behalf of Robinette v. United Castle Coal
Co., 3 FMSHRC 803, 817-18 (April 1981). The operator
may rebut the prima facie case by showing either that
no protected activity occurred or that the adverse
action was not motivated in any part by protected activity. Robinette, 3 FMSHRC at 818 n. 20. See also
Donovan v. Stafford Constr. Co., 732 F.2d 954, 958-59
(D.C. Cir 1984): Boich v. FMSHRC, 719 F.2d 194, 195-96
(6th Cir. 1983) (specifically approving the
Commission's Pasula-Robinette test).
It has been further held by the Commission that, a miner's
refusal to perform work is protected under section 105(c) of the
Mine Act if it is based on a reasonable, good faith belief that
the work involves a hazard. Pasula, supra, Robinette, 3 FMSHRC,
803 at 812~ Secretary v. Metric Constructors, Inc., 6 FMSHRC 226,
229-31 (February 1984), Aff'd sub nom. Brock v. Metric
Constructors, Inc., 766 F.2d 469, 471-72 (11th Cir. 1985).
Perando v. Mettiki Coal Corp., 4 FMSHRC 491 C1988). As stated by
the Commission in Secretary on behalf of Sedgmer, et al v.
Consolidation Coal Company, 8 FMSHRC 303, at 307 (March 1986),
"The case law addressing work refusals contemplates some form of
contact or communication manifesting an actual refusal to work."

188

In this connection the Commission, in the recent decision of
Secretary on behalf of Keene v. S and M Coal Company, Inc.,
10 FMSHRC 1145, 1150 (1988), noted as follows:
A miner has the right under section 105(c) of the
Mine Act to refuse to work if the miner· has a good
faith, reasonable belief that continued work involves a
hazardous condition. Pasula, supra, 2 FMSHRC
at 2789-96; Robinette, supra, 3 FMSHRC at 807-12. See
also, e.g., Metric Constructors, supra. Where reasonably possible, a miner refusing to work ordinarily must
communicate or attempt to communicate to some representative of the operator his belief that a hazardous
condition exist. Reco, supra, 9 FMSHRC at 995; Dunmire
& Estle, supra, 4 FMSHRC at 133-35. See also Miller v.
Consolidation Coal Co., 687 F.2d 194, (7th Cir. 1982)
(approving Dunmire & Estle communication requirement).
Protected Activities

I.
According to Frye, in September 1987, she had episodes of
vomiting, and had complained of this condition to her physician
Dr. T. R. Dino. Darnis Salyer testified in this connection that
in August or September 1987, Frye had complained of being sick
and went to the nurse at Respondent's plant where she worked.
William McCoy, a coworker of Frye's, indicated that he saw her
vomit at the work site, and he could tell that she was sick.
Michael Ray Hendrickson, who was Respondent's foreman, indicated
that Frye had complained of being sick, and Donald w. Hughes, who
was Frye's evening shift foreman from early 1984 through the
middle of the year in 1985, indicated that at times he was
informed that Frye was sick. Doctor T. R. Dino, a physician with
a general practice, testified that he had been treating Frye
since September 1981, and that she has a history of an ulcer for
which he had prescribed medication. He said that on September 16,
1987, she complained of epigastric pain which she described as
burning, and which he attributed to the possible ulcer that she had
in the past. He indicated that if the epigastric pain which she
had been complaining about from September 16 - 21, 1987, would have
included nausea and vomiting he would not have let her work. However, he indicated that his notes did not indicate she had nausea
and vomiting. He further indicated that the notes do not indicate
that he advised Frye not to work, but on cross-examination indicated that he recalled advising her not to work, but that he did
not discuss the specific tasks that she should not do. According
to Frye, however, after she saw Dr. Dino on September 16, 1987, she
was provided with a slip to allow her to work the following day.
Significantly, Frye indicated, upon cross-examination, that prior

189

to September 22, 1987, she did not feel that it was too dangerous
for her to work. Considering this statement, along with the lack
of any contemporaneous notation by Dr. Dino with regard to her
inability to work, I conclude that prior to September 21, 1987, the
evidence fails to establish that there was any work refusal on
Frye's part due to any good faith, reasonable belief that her
continuing to work involved a hazardous condition.
Cc. f. Pasula,
supra, at 2789-96).
In essence, according to Frye, while driving to work on
September 21, 1987, she suffered a dizzy spell, blacked out, and
got involved in an automobile accident. The following day Frye
saw Dr. Dino, who, according to Frye, advised her not to work as
it would be too dangerous for her and for her coworkers. Frye
also said that Dr. Dino advised her not to drive. Frye indicated
that Dr. Dino told her not to return to work until she was evaluated by Dr. Morgan a neurologist. In essence, she testified that
she did not work subsequent to September 22, 1987, as ·she was
afraid to drive, and to work at her job which required her at
times to work at heights and in proximity to equipment. Dr. Dino
indicated that, assuming Frye had to work as a mechanic in a
preparation plant, which required her to tear down and repair
pumps, work in an area with water tanks, work in high places and
climb stairs, and be around machinery and welding, he would not
recommend her to work at this job or drive.
It appears from Frye's testimony that she was motivated not
to work subsequent to September 23, 1987, in part based upon her
fear of driving. Clearly this· concern relates solely to Frye's
abi1ity to travel to the work site rather than to any hazard at
the site. She also indicated, in essence, that her job entailed
working at heights, welding, and being exposed to various equipment, and that due to her dizziness she was afraid to work.
There is no evidence of any objective data, either clinical signs
or laboratory findings to provide a medical basis for Frye's
complaints of dizziness. Also, the record does not present
significant evidence as to the frequency, density, and duration
of Frye's dizziness. As such, the hazard of any injury is based
solely upon Frye's subjective complaints, and is not based upon
a condition or practice under Respondent's control. As such, I
find that section 105(c) of the Act did not cover Frye's not
working subsequent to September 22, 1987, based upon her
dizziness.
In making this decision, I agree with the following statement oi the law as set forth in Bryant v. Clinchf ield Coal Co.
4 FMSHRC 1380, 1421 (1982), "Any claim of proc.ected activity that
is not grounded on an alleged violation of a health or safety
3tandard oc which doe~ not result from some hazardous condition

190

or practice existing in the mine environment for which the
operator is responsible falls without the penumbra of the
statute."
(See also, Mastings v. Cotter Corp. 5 FMSHRC 1047
( 19 83) ) •
I do not find Eldridge v. Sunfire Coal·Co. 5 FMSHRC
408 (1983), relied on by Complainant, to be applicable to the
case at bar.
In Eldridge, supra, Judge Koutras held that a
miner's refusal to work an extra shift due to feac of exhaustion,
was a protected activity within the scope of section l05(c) of
the Act. Thus the physical disability of fatigue in Eldridge,
which led to a miner's refusal to work, was as a result of having
already worked a shift and thus was clearly job related. In
contrast, in the case at bar, Frye's dizziness has not been
established to have been job related.
II.
Assuming arguendo that Frye's dizziness provided a basis for
her not to work subsequent to September 22, 1987, her Complaint
under section 105Cc) of the Act, must fail, as she has not established that she refused to work, and communicated this refusal to
Respondent. Not only did Frye fail to communicate to Respondent
the reasons for her not working subsequent to September 22, but
she did not notify Respondent of any refusal to work subsequent
to that date. According to Frye, after Dr. Deno advised her not
to work, she attempted to telephone Respondent on two occasions,
but did not receive any answer. According to the uncontradicted
testimony of Sam Sanders, Respondent's superintendent, Respondent
did not hear from Frye from the time she last worked on
September 22, until she come in to see Sanders on October 5, in
response to Sanders' communication to her that she had violated
the Last Chance Agreement. Indeed, according to the uncontradicted testimony of Sanders, on October 5, 1987, Frye did not
indicate that she felt it was unsafe to work or that it would be
hazard::rn~ to others, but merely said she some "dizziness problems," and stated that she was afraid to drive to work CTr.
Vol. II, 286) •
Frye indicated that Dr. Dino told her that Respondent was
advised of her illness. Respondent admitted that on or about
October 3, 1987, a nurse, at the Moss No. 3 Nurses Station had a
conversation with Dr. Dino's office, and wa~ informed that Frye
had been treated for dizzy spells and was seen on September 16,
21, 23, and October 5, 1987. However, the only communication
from Dr. Dino to Respondent bearing on Frye's ability to work
subsequent to September 16, 1987, is a letter dated October 20,
1987, more than 1 month after Frye last worked. In the same
fashion, the only written statement from Dr. Steven W. Morgan, a
neurologist who examined Frye in October 1987, with regard to her
ability to work, is dated October 28, 1987, again more than a

191

month after Frye last worked. Based upon the above, I conclude
that Frye has not established that she communicated to Respondent
her work refusal, and as such, her complaint must fail (See
Sedgmer, supra, Keene, supra.
III.
In addition to safety training, which is mandated, Respondent
provides its employees, on a voluntary bases, with a weekly safety
meeting. These meetings, which last approximately 15 minutes, and
for which the employees are paid time and a half, allow the latter
to ask safety questions and provide safety suggestions~ When
weather permits, these meeting are held out of doors, and in
inclement weather they are held in a hot water heater room which is
adjacent to, but separated by a doorway, from the men's bathroom.
It was the testimony of Frye, as corroborated by William McCoy,
that with the door open, it is possible to observe male nudity and
men urinating in the bathroom. 1/
However, it is possible, while
attending a safety meeting, to stand in a position where it would
not be possible to see through the doorway to the men's bathroom.
Frye also testified that during the safety meetings she observed
men in the meeting room wearing only their long underwear, and her
testimony was corroborated by Darnis Salyer. According to Frye she
attended "a lot" of safety meetings (Tr. Vol. II, 110), but that in
the fall of 1986, she first encountered male nudity at a meeting.
This was the last meeting she attended, and she asked Billy Lee
Bise, the Union Mine Committeeman, to ask Sanders to change the
location of the meetings. She said that Bise informed her that
Sanders had.informed him that he would provide a different meeting
place, but that she was never approached by any of Respondent's
personnel to come to another site. She said that she talked to
Bise again about this matter 1 week prior to her discharge in
September 1987, but that no alternate sites were provided to her.
In this connection, Bise indicated that in approximately
February 1987, and again "a while" before Fiye was discharged (Tr.
Vol. II, 45), he told Sanders that different arrangements should be
made for a facility for the safety meetings as it was not proper to
have females exposed to men changing clothes. Bise indicated that
Sanders told him that he would arrange for one of the foremen to
give Frye safety meetings by herself. Thus, the only evidence of
any activity on Frye's part, that has any relevance with regard to
activities protected by the Act, was her request of Bise to ask
Sanders to change the safety meeting site. Frye thus was not
1/ There is some conflict in the record as to whether or not on
the dates in issue there was a door in this doorway. The weight
of the evidence tends to establish that there was a door although
it was usually kept open.

192

seeking the right to attend a safety meeting, but rather was
seeking a change in its situs to a location that would not be
offensive,. and an embarrassment to her.
I conclude that Frye's
request is beyond the purview of the Act, and as such is not
protected thereunder.
Motivation
Assuming arguendo that Frye's request to have the location
of the safety meetings changed was a protected activity, Frye's
case must fail, as she has not established that her discharge was
motivated "in any part by this activity." To the contrary, the
evidence establishes that Frye's dismissal was based solely on
her excessive absenteeism.
On January 1, 1985, Respondent instituted a Chronic and
Excessive Absentee Control Program in order to address chronic
absenteeism.
In December 1985, Sanders met with Frye and
informed her that he was going to be the superintendent as of
January 1986, and that he was aware of her absenteeism. He also
indicated that they should help one another so that the absenteeism would not be a problem.
In September 1986, Sanders met with
Union Officials, James Hicks and Bise, to ask them to counsel
Frye with regard to her absenteeism. In February 1987, Frye
missed 16 percent of scheduled working days, and in March and
April of 1987 missed 42 percent and 90 percent respectively of
scheduled working days.
In May 1987, Frye was absent for 96 percent of the scheduled
working days, and in June her absentee rate was 44 percent. Frye
was orally counseled with regard to her absentee rate by Sanders
on April 30, June 8, and July 20, 1987. On that last date Frye
was suspended, with intent to discharge, due to excessive absenteeism.
Subsequently, pursuant to a 24 - 48 hour meeting on
July 25, 19 87, Frye entered into a Last Cha·nce Agreement in which
she agreed that she would not exceed the mine absentee rate of
four percent in any month in the next 12 months commencing
August 1, 1987.
In August 1987, Frye's absentee rate did not exceed the mine
average, however, in September.1987, her absentee rate was
39 percent.
On October 1, 1987, Sanders informed Frye that
inasmuch as her absentee rate in September 1987, exceeded the
provisions of the Last Chance Agreement she was to contact the
superintendent within 48 hours. Sanders subsequently met with
Frye on October 5, 1987, and explained to her that she was to be
suspended as she had violated the Last Chance Agreement. On
Oct~ber 16, 1987, Sanders sent a notification to Frye informing
her that she was being suspended with intent to discharge because
her absenteeism was in violation of the Last Chance Agreement. A
24 - 48 hour meeting ensued, and subsequently Frye was discharged.

193

Ba3ed upon the above facts, I conclude that the sole reason
for the aischarge of Frye was her excessive absenteeism. This
clearly is a prerogative of management, and I do not find sufficient evidence to establish that the discharge was motivated in
any part by any protected activities. Accordingly, the Complaint
herein must be dismidsed.
{See Goff, supra).
ORDER
Based on the above, it is ORDERED that this proceeding be
DISMISSED.

~-~

Avram Weisberger
Administrative Law Judge

Distribution:
Jerry o. Talton, II, Esq., Law Offices of Raymond Kates, 222 East
Main Street, Front Royal, VA 22630 (Certified Mail)

W. Challen Walling, Esq., Penn, Stuart, Eskridge & Jones,
207 Piedmont Avenue, P. O. Box 2009, Bristol, VA 24203 (Certified
Mail)
dcp

194

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

FEB 2 1989
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA},
Petitioner

Docket No. WEST 87-197-M
A.C. No. 42-01997-05502

v •.

Rattlesnake Mine

W. K. ENTERPRISE,
Respondent
DECISION
Appearances:

James H. Barkley, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Kent W. Winterholler, Esq., Parsons, Behle &
Latimer, Salt Lake City, Utah
for Respondent.

Before:

Judge Cetti

This case is before me upon a petition for assessment for
civil penalty under section 105(d} of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et seg. The Secretary of
Labor, on behalf of the Mine Safety and Health Administration,
(MSHA}, charges the operator of the Rattlesnake mine, W. K.
Enterprise with violating a mandatory regulatory standard 30
C.F.R. § 57. 3200, because there was unsupported, loose and
unconsolidated material on the left side of the mine portal.
On
December 10, 1986, the MSHA inspector issued a section 104Cd}(l}
Citation No. 2646222 at the Rattlesnake mine.
The operator filed a timely appeal contesting the existence
of the alleged violation, its characterization as significant and
substantial and the appropriateness of the proposed penalty.
The case was set for hearing on the merits at the same place
and time as other cases involving the same parties were heard on
the merits.
At the hearing counsel for the Secretary moved to
amend.the proposed penalty so as to reduce the proposed penalty
from $800.00 to $400.00. There was no objection. The motion was
granted. Counsel for respondent then moved to withdraw its
notice of contest to both the alleged S & S violation and the
amount of the penalty as amended at the hearing. There was no
objection; the motion was granted.

195

In support of this proposed disposition of the case the
parties have submitted information pertaining to the six
statutory civil penalty criteria found in section llO(i) of the
Act. After careful review and consideration of the pleadings,
arguments, and submissions I find that the proposed disposition
is reasonable, appropriate, and in the public interest.
ORDER
Citation No. 2646222 is affirmed. W. K. Enterprise, if it
has not already done so, is directed to pay a civil p~nalty in
the sum of $400.00 within 30 days of the date of this-decision.

nistrative Law Judge
Distribution:
James H. Barkley, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, CO
80294 (Certified Mail)
Kent W. Winterholler, Esq., Parsons, Behle & Latimer, 185 South
State Street, Salt Lake City, UT 84147 (Certified Mail)

/bls

196

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 2 1989
CHARLES F. ROSE,
Complainant
v.

DISCRIMINATION PROCEEDING

CONSOLIDATION COAL COMPANY,
Respondent

Pursglove No. 15 Mine

Docket No. WEVA 88-350-D

.

ORDER OF DISMISSAL
Before:

Judge Weisberger

On January 19, 1989, Counsel for Complainant filed a
statement indicating Complainant "Wishes to Withdraw his
Complaint and terminate this proceeding." On January 23, 1989, a
copy of a signed statement from the Complainant was filed.
In
this statement Complainant has indicated as follows:
"I wish to
withdraw the discrimination proceeding filed by me at Docket
No. WEVA 88-350-D relating to activities at Consolidation Coal
Company's Pursglove No. 15 Mine."
Accordingly, is is ORDERED that the above proceeding be
DISMISSED.

Avram Weisberger
Administrative Law Judge
(703) 756-6210
Distribution:
William R. Nalitz, Esq., Sayers, King, Keener & Nalitz, 77 South
Washington Street, Waynesburg, PA 15370 (Certified Mail)
Michael R. Peelish, Esq., Consolidation Coal Company,
1800 Washington Road, Pittsburgh, PA 15241 (Certified Mail)
dcp

197

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 2 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

..
..
.

Docket No. WEVA 87-272
A.C. No. 46-07273-03501

:

No. 1 Mine

CIVIL PENALTY PROCEEDING

BIRCHFIELD MINING INCORPORATED:
Respondent
:
DECISION
Appearances:

Before:

Mary K. Spencer, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia
for Petitioner;
William D. Stover, Esq., Beckley, West
Virginia for Respondent.

Judge Melick

This case is before me upon remanq by a majority of the
Commission to determine whether its findings that the
violation at issue was not "significant and substantial"
would affect the amount of civil penalty imposed below.
In the decision below, 9 FMSHRC 2209 (1987), it was
found that the failure to complete and record a pre-shift
examination required by 30 C.F.R. § 75.303(a) was a "serious"
violation and warranted a civil penalty of. $400. The
Commission majority found however that the violation did not
contribute "a measure of danger to safety" and in essence did
not constitute a serious hazard. Since the gravity
determination below was a significant component in. the amount
of penalty established, there must now be a corresponding
reduction in penalty. Accordingly considering the criteria
under section llOCi) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 801 et seq., I now direct that a
penalty of $300 be paid.
~

198

ORDER
Birc~f ield

Mining Incorporated is hereby directed to pay

a civil penalty of $300 within 30 days of the date of this

J ··

decision.

'

I

(

fl

/~.)I~.

M~i~

•·- j
e

/ !

\~t··~

Gary
·\_
Admi:'nistrative Law~Judge
(703) 756-6261

\•

Distribution:

I

Mary K. Spencer, Esq., and Barry F. W~sor, Esq., Office of
the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203 (Certified Mail>
William Stover, Esq., MAE Services, 40 Eagles Road, Beckley,
WV 25801 (Certified Mail)
Anthony J. Cicconi, Esq. Shaffer & Shaffer, 330 State Street,
P.O. Box 38, Madison, WV 25130
nt

199

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 6, 1989

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINIS'rRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. SE 88-42
A. C. No. 01-01322-03697

v.

No. 5 Mine

JIM WALTER RESOURCES, INC.,
Respondent
DECISION
Appearances:

William Lawson, Esq., Office of the
Solicitor, u. s. Department of Labor,
Birmingham, Alabama, for Petitioner.
Harold D. Rice, Esq., R. Stanley Morrow,
Esq., Jim Walter Resources, Inc.,
Birmingham, Alabama, for Respondent.

Before:

Judge Merlin

This case is a petition for the assessment of a civil
penalty filed by the Secretary of Labor against Jim Walter Resources, Inc., under section 110 of the Federal Mine Safety and
Health Act of 1977. 30 u.s.c. § 820. An evidentiary hearing was
held on November 30, 1988, and post-hearing briefs have now been
filed.
Citation No. 3011407, dated January 13, 1988, recites as
follows:
"Based on the results of an evaluation of
SCSR training conducted 12/16-22/87 where 25
persons were interviewed to determine the
effectiveness of the training 5 of the 25
persons failed to know the proper procedures
for donning the self contained self rescuer.
This is 20 per cent of the persons interviewed.
The training shall be reevaluated by
management and an assurance obtained that all
mine personnel underground are aware of the
proper donning procedures."

On January 28, 1988, the citation was modified to allege a
violation of 30 C.F.R. § 75.1714. The parties agree that (c)(2)
is the applicable portion of§ 75.1714 (Tr. 5). The mandatory

200

standard in effect at the time the citation was written, provided
as follows:
(2) Training in the use of self-contained
self-rescue devices shall include each person
properly opening the device, activating the
device, inserting the mouthpiece or simulating this task while explaining proper
insertion of the mouthpiece, and putting on
the nose clip. 1/
At the hearing the parties agreed to the following stipulations: Cl) The operator is the owner and operator of the subject mine; (2) the operator and the mine are subject to the jurisdiction of the Federal Mine Safety and Health Act of 1977; (3)
the administrative law judge has jurisdiction of this case;
(4) the inspector who issued the subject citation was a duly authorized representative of the Secretary; (5) true and correct
copies of the subject citation and modification were properly
served upon the operator; (6) copies of the subject citation and
~edification are authentic and may be admitted into evidence for
the purpose of establishing their issuance but not for the purpose of establishing the truthfulness or relevancy of any statements asserted therein; (7) imposition of a penalty will not
affect the operator's ability to continue in business; (8) the
operator's history of prior violations is average; (9) the
operator is large; ClO) the applicable regulation is 30 C.F.R.
§ 75.1714(c)(2).
The foregoing stipulations were accepted at the
hearing (Tr. 5).
The citation recites that twenty-five people were interviewed to determine the effectiveness of the operator's training
program and that 5 of the interviewees failed to know proper
donning procedures. The inspector testified that she conducted
the interviews to determine the effectiveness of the operator's
training and issued the citation because she believed the training was ineffective and a failure (Tr. 26-27, 54, 56}. She
stated that the interviews were not conducted to determine individual failures and therefore, she did not cite soecific
instances regarding particular individuals C~r. 56): She also
testified that in order for the operator's training to be effective and for the operator to avoid being found guilty of a violation, 100% of the individuals interviewed must correctly answer
the required number of questions and perform the donning procedures set forth in ~n MSHA test which the inspector used to
determine compliance with the mandatory standard (Tr. 62). If

11

30 C.F.R. § 75.1714 was subsequently amended, but its
substantive requirements are essentially unchanged. 53 F.R.
10336, March 30, 1988.

201

one in 500 employees failed the test, the inspector would find
the training ineffective (Tr. 63-64).
It would not matter to the
inspector if a miner feel asleep during training, did not absorb
the training, .knew it but forgot it, or purposely failed the test
because he was mad at the company (Tr. 64-65). However, the MSHA
supervisory inspector testified that if less than 100% of miners
passed the test or if 1% failed, he might not issue a citation,
whereas another inspector might, and that issuance of a citation
under such circumstances was a judgment call CTr. 96).
30 C.F.R.§ 75.1714Cc>C2) directs that miners be given training in the use self-rescuers and that this training include performance of certain activities by individual miners which may be
summarized as "hands-on" training. The inspector's requirement
that the operator's training program be "effective" does not
appear in the mandatory standard. Rather it is nothing more than
the inspector's own creation cut from whole cloth. In addition,
the inspector testified that regardless of the circumstances all
miners must pass the test or the training would be found ineffective and the operator guilty of a violation. The inspector's
equation of effectiveness with perfection also is unfounded.
It
is clear that in issuing this citation the inspector has strayed
far from what the law actually prescribes.
Elemental fairness
requires that the operator be held accountable only for what the
law and regulations require.
Furthermore, the MSHA supervisory inspector could not offer
any basis for sustaining the lack of effectiveness charge i~ the
citation. Although he did not agree with the issuing inspector's
100% compliance requirement, he offered no acceptable explanation
of his own. He merely stated that issuance of a citation where
there was less than 100% compliance was a "judgment call". Such
an approach is unsatisfactory because it would leave every
inspector free to decide for himself when to issue a citation and
every operator unable to tell what is expected of it.
The citation's further allegation that five miners failed to
know proper donning procedures also does not properly charge a
violation of the mandatory standard. Once again, it must be
noted that the mandatory standard requires that training be given
and that the training be hands-on. As the testimony at the hearing makes clear, individuals may receive the required training,
but still not be able to put on the self-rescuers for a variety
of reasons, such as forgetting, inability to understand, or willful intent to fail CTr. 64-65). Upon prompting by the Solicitor,
(Tr. 74-75), the inspector equated donning failure with training
failure, without considering any of the foregoing circumstances
which could render that equation false. Moreover, the Solicitor
did not challenge the possible existence of these factors.
The MSHA supervisory inspector testified that the allegation
of being unaware of the donning procedures meant personnel at the

., .

202

mine had not been properly trained (Tr. 90).
As already set
forth, I reject this reasoning because although donning failure
may certainly be evidence of a lack of training, it does not
always follow that an individual's inability to put on a
self-rescuer means he did not receive the requisite training.
Therefore, one cannot automatically be equated with the other.
The supervisory inspector further stated that rather than issue
five citations in this case, only one was issued to give the
operator time to comply (Tr. 93).
However, in view of the
language of the mandatory standard, a lack of the prescribed
training for named individuals should be charged and thereafter
supported with specific proof, whether the individuals are
identified in one citation or in separate citations.
The
operator has ~ right to expect that the charges against it
conform to the statute and regulations.
For the foregoing reasons, I conclude that the citation does
not properly charge a violation in accordance with the applicable
mandatory standard.
Even if the citation had properly alleged a violation,
MSHA's case would fail, because the evidence falls far short of
establishing a violation.
At the hearing the inspector could not
remember the names of the five individuals whom sne alleged
failed the MSHA test until she looked at her notes (Tr. 41-42).
And even after she named the five miners, she could not remember
how many of the five did not know how to put on the self-rescuer
(Tr. 75).
All she could say was that "some" of the miners who
could not don the self-rescuer were included in the five rererred
to in the citation, but she did not know which ones or if all
five failed the donning procedures (Tr. 75-76).
Only one of the five named individuals, Ms. Willie Jean
Mccrary, testified at the hearing. Ms. Mccrary stated that she
had not been given hands-on training (Tr. 13-15). However, she
admitted signing a Certificate of Training which states on its
face in bold letters that she had received hands-on training (Op.
Exh. 1, Tr. 10-11, 18). One of the operator's associate safety
inspectors, Mr. Haygood, testified that hands-on training had
been given in classes of about 10 people <Tr. 105-106).
Mr. Haygood had not himself. trained Ms. Mccrary, but he had on
occasion assisted Mr. Lee another associate. safety inspector, who
had trained Ms. Mccrary and signed her certificate (Op. Exh. No.
1, T~. 112-113). According to Mr. Haygood, each shift was set up
the same way, calling ten people for training (Tr. 111). The
instructors went by the manufacturer's guidelines and their training included everything in the MSHA test used by the inspector
(Tr. 127-128, 131). After consideration of the matter, I find
persuasive the signed Certificate of Training and the testimony
of Mr. Haygood.
I do not find convincing Ms. McCrary's testimony
that she did not remember si3ning the certificate and that she
did not know what hands-on training meant (Tr. 10, 23-24). Ms.
Mccrary admitted she did not remember everything her instructor,

203

Mr. Lee, said and did (Tr. 19). Finally, Ms. Mccrary said she
knew some of the donning procedures, but not all of them and the
record does not indicate what she knew and what she did not know
CTr. 15). Therefore, I conclude Ms. Mccrary received hands-on
training.
The remaining four individuals referred to in the citation
did not testify and the inspector did not state what they knew or
did not know or what they did or did not do in their interviews.
As already noted, the inspector admitted she did not know how
~any or which ones of the five could not put on the self-rescuer
CTr. 75).
The record contains signed Certificates of "Training
for three of the~e four miners, Lockhart, Sides and Dukes (Op.
Exhs. Nos. 2, 3, 4). Mr. Haygood, the associate safety inspector
whose testimony I have already accepted, trained and signed the
certificates of Lockhart and Dukes.
I find persuasive these
certificates and Haygood's testimony that these two individuals
received hands-on training. Mr. Lee who signed Ms. McCrary's
certificate, also signed Sides' certificate. Here again, the
certificate and Mr. Haygood's testimony regarding the training he
and Mr. Lee gave are persuasive. The record does not contain a
certificate of training for the fifth individual, Harris.
However, MSHA has failed to make out a orima facie case of no
hands-on training for Harris because the inspector did not
specify what he could not do and, aside from reading his name
from her notes, she did not specifically refer to him.
In light
of the foregoing, even if the citation properly charged a
violation, I would have no alternative but to conclude that_ MSHA
failed to prove a violation with respect to any of these five
miners.
The rest of the inspector's testimony was similarly vague
and nonspecific. She said "several people" forgot to put goggles
on or forgot to take the nose clip out of the mouthpiece and that
"some people" missed every part of the MSHA test, one question or
another (Tr. 38). But she did not identify these people. There
is no way for the operator to defend itself against charges that
a group of unidentified individuals could not perform one step or
another in the donning of self-rescuers or did not have the
knowledge deemed necessary by the inspector.
Although "effectiveness" is not a proper measure by which to
determine whether a violation occurred and although the evidence
does not, in any event, show the existence of a violation, note
must be taken of the means whereby the inspector undertook to
demonstrate the existence of a violation.
The inspector
questioned the 25 miners she interviewed based upon a test
devised by someone at MSHA headquarters (Govt. Exh. No. 1, Tr.
92). The inspector received the test from her supervisor, but
she did not know who devised it and she was not told what to do
with the test other than go to the mine and give it (Tr. 63).
The test assigns a point value to each question; there are two
parts to the test Cone of which requires donning ability>; both

204

test parts must be passed; and the passing grade for each part is
specified (Govt. Exh. No. 1, Tr. 36, 42, 59-61). The first time
the operator learned of the test was when the inspector furnished
a copy as she began the interviews (Tr. 27, 109). The inspector
admitted the test is not part of the mandatory standard (Tr.
58-59).
It is difficult to imagine anything more unfair than
finding the operator guilty of a violation based upon a
questionnaire and scoring system, of which it had no advance
notice. Therefore, apart from all the other reasons why this
citation is invalid, use of the MSHA test under the circumstances
presented here is improper.
For a similar result see the recent decision of Administrative Law Judge John J. Morris Secretary of Labor v. Utah Power
and Light Company, decided January 9, 1989, (Dk. No. West 88-92).
The briefs of the parties have been reviewed. To the extent
that they are inconsistent with this decision they are rejected.
ORDER
Accordingly, it is ORDERED that Citation No. 3011407 be
VACATED and that the instant petition for the assessment of a
civil penalty be DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
William Lawson, Esq., Office of the Solicitor, U. S. Department
of Labor, Suite 201, 2015 Second Avenue North, Birmingham, AL
35203
(Certified Mail)
Harold D. Rice, Esq., R. Stanley Morrow, Esq., Jim Walter
Resources, Inc., Post Office Box C-79, Birmingham, AL 35283
(Certified Mail)
H. Gerald Reynolds, Esq., Jim Walter Corporation, 1500 N. Dale
Mabry Highway, Tampa, FL 33607
(Certified Mail)
Ms. Joyce Ha~ula, Legal Assistant, UMWA, 900 15th Street, N.W.,
Washington, DC 20005
(Certified Mail)
/gl

205

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 6 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

. CIVIL PENALTY PROCEEDING
Docket No. WEVA 88-113
A.C. No. 46-06722-03556
No. 2 Mine

STONEY COAL COMPANY,
Respondent
DECISION
Appearances:

Ronald E. Gurka, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for the Petitioner;
William D. Stover, Esq., M.A.E. Services, Inc.,
Beckley, west Virginia, for the Respondent.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated by the petitioner against the respondent pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 820(a).
Petitioner seeks civil penalty assessments in the
amount of $1,500 for two alleged violations of certain mandatory safety standards found in Part 75, Title 30, Code of
Federal Regulations. The respondent filed a timely answer
contesting one of the alleged violations, namely section
104(d)(l) Order No. 2716156, 30 C.F.R. § 75.319, served on the
respondent by an MSHA inspector on August 25, 1987. The
respondent opted not to contest the second alleged violation,
section 104(d)(l) Order No. 2716152, 30 C.F.R. § 75.303,
served on August 25, 1987, and has agreed to pay the proposed
civil penalty assessment of $700 (Tr. 3). A hearing was held
in Beckley, West Virginia, and the parties waived the filing
of posthearing briefs. However, I have considered the oral
arguments made by the parties during the course of the hearing
in my adjudication of this matter.

206

Issues
The issues presented in this case are (1) whether the
condition·or practice cited by the inspector constitutes a
violation of the cited mandatory safety standard, (2) the
appropriate civil penalty to be assessed for the violation,
taking into account the statutory civil penalty criteria found
in section llO(i) of the Act, and (3) whether the violation
was "significant and substantial." Additional issues raised
by the parties, including the "unwarrantable failure" issue,
are identified and disposed of in the course of this decision.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977;
Pub. L. 95-164, 30 u.s.c. § 801 et seq.

u.s.c. § 820(i).

2.

Section llO(i) of the 1977 Act, 30

3.

Commission Rules, 29 C.F.R. § 2700.l et ~·

Stipulations
The parties stipulated to the following (Tr. 4):
1. The presiding judge has jurisdiction
to hear and decide this matter.
2. The assessment of a civil penalty for
the alleged violation in question will not
affect the respondent's ability to continue in
business.
3. The respondent has products which
enter commerce or has operations which affect
commerce.
Discussion
The contested section 104(d)(l) Order No. 2716156, served
on the respondent on August 25, 1987, cites an alleged violation of mandatory safety s~andard 30 C.F.R. § 75.319, and the
cited condition or practice is described as follows:
"A separate split of intake air was not provided for the mechanized
minirrg section being operated in the return air courses,
35 feet inby the No. 4 drift opening."
Petitioner's Testimony and Evidence
MSHA Inspector George Bowman, testified as to his experience and training, and he confirmed that he has conducted

207

"quite a few" regular and spot.inspections of the respondent's
mine. He confirmed that he was at the mine on Friday,
August 21, 1987, to complete an inspection, and that he
advised Mine Foreman Don Hughes that he would be back the
following Tuesday, August 25, to "run dosi~eters on his underground employees." Upon his return to the inine he noticed two
employees exiting a drift opening where a new fan installation
was begun over the weekend, and he identified exhibit P-1 as a
copy of the approved mine map ventilation systen for the area
where this installation was being made. The entry had been
advanced approximately 70 feet, and Mr. Bowman confirmed that
he observed a continuous miner and a shuttle car in khe entry,
and that he issued Citation No. 2716152, for a violation of
section 75.303, when he could not find any evidence that a
preshift examination had been conducted and reported for the
entry. After observing the employees exit the drift, he
proceeded into the area and observed that no ventilation line
curtains had been installed. He also observed other violative
conditions, and issued a total of six citations for several
ventilation and electrical violations (Tr. 5-15).
Mr. Bowman stated that he noticed that the air current
was coming back down the entries toward the area that was
being mined, and the "air current was to the extent that you
could feel it; it was very good movement" (Tr. 15). He then
proceeded to the mouth of the six left entry toward the six
left gob, between the first and second crosscuts between the
two entries to take a reading of the direction of the air flow
from the pillared area, and he marked the location with an "X"
on the mine map. He confirmed that he used an anemometer to
check the air, and that "the vanes of the anemometer did turn
rapidly," and he determined that the air coming from the gob
area was flowing toward the drift entry. After making this
determination, he cited the respondent with a violation of
section 75.319 (Tr. 16-17).
Referring to the mine ventilation system map, exhibit
P-1, Mr. Bowman described and explained the intake air flow
system through the area in question, and he confirmed that it
should have been coursing positive toward the outside of the
mine. He found that the air had apparently reversed through
the approach to the six left pillared out area and that under
the approved plan it should have been going in the opposite
direction toward the gob area rather than toward the new drift
mouth where the continuous miner and shuttle car were located
(Tr. 17-20). The coursing of the air in the wrong direction
presented a hazard in that any methane or "black damp" which
may have developed during mining would not be coursed away
from the new drift entry. Since the entry had been mined for

208

approximately 69 feet with no line ventilation curtains, contaminants from the pillared area would have passed over or
near the equipment which was operating, and an arc or blown
cable rnay·have ignited any methane in that drift entry which
he marked with the letter "A" on the map. _Mr. Bowman confirmed that this location in the entry was inby the last open
crosscut (Tr. 22).
Mr. Bowman identified a copy of a supplemental ventilation plan submitted by the respondent on August 26, 1987,
after his inspection, and it shows the installation of two
stoppings across the number one and two entries separating the
intake split from the air that passed by the six left bleeder.
These stoppings provided a separate split of intake air to the
miners working down in the drift opening, and had the effect
of abating the violation (Tr. 26).
Mr. Bowman believed that the violation resulted from a
high degree of negligence because mine foreman Don Hughes was
aware of the installation of the fan and they had discussed
the situation the week prior to the inspection of August 25,
1987, when the drift in question was being developed. The
drift was constructed in an effort to control some water
located inby the drift which was freezing and causing problems
for the fan and travel in the area (Tr. 30). Mr. Bowman confirmed that coal was being mined as the drift was being
advanced, and upon completion of the drift entry, normal
mining operations would have continued (Tr. 32).
On cross-examination, Mr. Bowman confirmed that although
he discussed the fan installation prior to August 25, 1987, he
raised no objections about the new drift entry because the
method of mining the new entry never came up, and he was not
aware that a new entry would be needed for the fan installation (Tr. 32). He confirmed that he did not go beyond the
point marked "X" on the map, and did not walk into the gob
area.
He confirmed that he made no methane test in that area,
and that the anemometer readings which he made indicated that
the air was corning in the opposite direction from what was
shown on the approved ventilation plan (Tr. 33). He explained
the direction of air travel by reference to the map (Tr.
34-36).
Mr. Bowman stated that intake air becomes return air when
it has passed through or ventilated the lasted open crosscut,
or after it passed the working faces.
Assuming the intake air
was going through the regulator down toward the area being
developed, it would not have passed any working faces if it
were travelling that course (Tr. 38). He confirmed that he

209

walked the area where the continuous miner had been working
and made methane tests. Although he could not recall the
exact methane level, it could not have been over one percent
(Tr. 40). .However, methane and "black damp" is a concern when
the air current in a ventilation bleeder system is not
travelling in the proper course and directi6n, and he believed
the air was coming from the approaches to the gob area, and
not the gob area itself (Tr. 41, 44). He confirmed that he
did not check the bleeder evaluation points in the gob area
(Tr. 43), but reiterated that the air "wasn't going the way it
was supposed to be going" as shown on the ventilation plan
(Tr. 45-46).
Mr. Bowman identified the "mechanical mining section"
that was not being ventilated by a separate split of air as
the area marked "A" on the ventilation map, and he indicated
that it was 35 feet inby the number four drift (Tr. 48). He
stated that when that area was initially developed it was an
entry, and when "he goes back and rehabilitates the area, its
a crosscut" (Tr. 49). He explained that the area in question
had no equipment in it when he was at the mine on August 21,
and it would have been an entry. However, when he returned on
August 25, the entry had been developed, and it became a
crosscut (Tr. 54). The air that was ventilating this area was
return air rather than intake air (Tr. 56).
Respondent's Testimony and Evidence
Josiah c. Lilly, mine superintendent, confirmed that he
was at the mine when Mr. Bowman issued the order on August 25,
1987, and he explained the work performed to install the fan
at the number 4 entry or portal in order to increase ventilation and improve the efficiency of the fan.
He also confirmed
that his engineering department informed MSHA about the ventilation changes, but he was not sure that he spoke with
Mr. Bowman about them, but that the mine foreman did (Tr. 63).
Referring to a copy of the ventilation map, exhibit ~-1,
Mr. Lilly explained the working ventilation system prio.c to
the installation of the fan, and he confirmed that the map was
in effect at the time the order was issued (Tr. 64-66).
Mr. Lilly identified two stoppings shown on the map which
were installed soon after the violation was issued to separate
the gob area, and he confirmed that they were installed in
response to the violation.
In response to a question as to
whether or not intake air passed through the regulator shown
on the map down to the cited area in the number 4 drift
opening, Mr. Lilly replied that "it was possible," but he did
not go to the area to check it (Tr. 67).

210

Mr. Lilly stated that he walked through the area designated as No. 1 on exhibit R-1, and that the air coming into
the entries "had to come off the main intake." The bleeders
were functioning properly, and he stated t~at "the air going
in at this point, there's no way it could be coming out and
going to the area where the men had been working" {Tr. 70).
He tested for methane and found none.
He confirmed that the
regulator stopping marked on the map with a "green R" had some
blocks out of it and that air was coming through at the
barrier point. He agreed with Inspector Bowman that air was
coming out in the wrong direction, and that "it wasn't
supposed to be travelling in that direction at that point,
that's correct" {Tr. 70). However, he did not believe there
was any danger of air coming out of the gob because pressure
was kept against the gob by means of a blowing fan.
Mr. Lilly confirmed that he discussed the abatement of
the violation with the inspector and the company engineering
department, and that the two stoppings marked in green on the
map were installed to abate the violation. He also believed
that the regulator had to be opened more, but he was not sure.
The effect of the stoppings "prevented any air from coming
that way, and made all the air come out at one point--out of
one location, where the regulator is" {Tr. 72). He did not
check the air after this was done, and he did not know whether
this made any difference in the amount of air at that point
{Tr. 72). However, he indicated that the intake air was still
traveling in the same direction at every location, but that
the stoppings which were installed eliminated the inspector's
concern with the air coming off the gob. This change was
approved by MSHA to abate the violation so that the order
could be terminated to allow work to continue {Tr. 73).
On cross-examination, Mr. Lilly confirmed that the ventilation map he referred to, exhibit R-1, is undated, and that
he did not know when it was prepared or submitted to MSHA.
Respondent's counsel stated that the map was never submitted
to MSHA, but was prepared specifically for this case as
Mr. Lilly's recollection of the ventilation in place at the
time of the violation {Tr •. 74). Mr. Lilly stated that the
arrows marked in blue on the map shows the direction of the
intake air flow going down the entries at the time of the
violation. When asked whether intake air was in fact going in
the direction of the arrows, Mr. Lilly replied "I icnow when I
went into this area that air was going into the gob, and there
was going this direction also {sic}. These areas were being
ventilated off of the intake air"CTr. 76). He confirmed that
he was in the area at 7:30 a.m., after the violation was

211

issued at 6:30 a.m., and that he had not previously been there
for at least 3 months.
Prior to the violation, he did not
know whether intake air was flowing down towards the number
two entry as indicated by the blue arrows.
He also confirmed
that the four single arrows which he circl~d in red on the map
indicated the direction of return air, and that according to
the map, it reflects that intake air and return air were flowing in the same direction down the same air course (Tr. 77-78).
Mr. Lilly stated that "I feel like myself, that it was more
intake air than was needed to ventilate the gob area, and that
was the air that was coming down" (Tr. 78).
Mr. Lilly confirmed that it was impossible for intake and
return air to be flowing in the same direction within the same
air course as shown on the map, but that his testimony regarding the ventilation which he believed existed at the time of
the violation is based on the map (Tr. 84). When asked
whether he knew whether intake or return air was going to the
entry marked number two on the map used by the inspector
during his testimony, exhibit P-1, Mr. Lilly replied "not at
the time of the violation, no" (Tr. 85). Mr. Lilly confirmed
that he was aware of the fact that the fan in question would
be installed 3 or 4 weeks before the violation was issued, and
that he made the decision to install it with his engineering
department.
He confirmed that the ventilation system shown on
his map, exhibit R-1, reflected the planned ventilation
system, but he could recall no blue or orange coloring on the
map when he reviewed it (Tr. 86). ~espondent's counsel reiterated that the map was presented "for the purpose of Mr. Lilly's
recollection" (Tr. 89).
Petitioner's counsel confirmed that
the two maps, exhibits P-1 and R-1, are identical except for
the blue and orange arrow markings (Tr. 90).
Mr. Lilly conceded that the cited area in question was
not being ventilated in the manner shown on the ventilation
map submitted to MSHA, and respondent's counsel stipulated
that the plan submitted to MSHA showed that area in question
"showed that as being the return" (Tr. 90-91). Mr. Lilly
contended that on the day of the violation, intake air was
being used to properly ventilate the entry where the fan was
being installed (Tr. 92). When asked why the stoppings were
installed after the violation was issued if in fact the area
was being properly ventilated, Mr. Lilli responded "to get
everything taken care of to get the violation abated" and "we
had to get back to work. We had to do what would satisfy
MSHA" (Tr. 92-93).
Mr. Lilly stated that the regulator next to the nwnber 2
entry was removed on the Sunday prior to Inspector Bowman's

212

return to the mine on Tuesday, August 25, 1987. He explained
that the regulator had "quite a few openings" and "wasn't
plastered to actually seal the air completely off." He stated
that the removal of the regulator could possibly have had the
effect of reversing the air flow in the gob area, but he
believed that this was not the case. He conceded, however,
that he would not have known this until after he went to the
area at 7:30 a.m., on the day the violation was issued (Tr.
103). In explaining his travel through the area, he stated
that "there were different locations up through here where air
was coming in, along with the leakage through the stoppings.
No matter how you build a stopping, it leaks a little" (Tr.
104-105). When asked to locate those areas, he stated that
they do not appear on the map, exhibit P-1 (Tr. 105). He confirmed that the regulator had to be removed so that equipment
could pass through the drift that was being driven (Tr. 107).
Inspector Bowman was called in rebuttal by the petitioner,
and he explained the effect of the removal of the regulator on
the ventilation used for the number 2 entry in question, as
well as the gob area.
Although he was of the opinion that the
air ventilating the gob was not sufficient to ventilate it
properly, he conceded that he could not support a citation for
this purported condition because he could not make such a determination, and he did not know how much air was coming off the
gob. The only determination that he could make was that "the
air was coming by the approaches," and that some of it was pulling away from the gob area, as determined by his anemometer
reading which indicated that "there was enough to turn the
vanes of the anemometer" (Tr. 111, 113, 115-116). He confirmed
that he had no knowledge as to the quality of the air going
over the working area because he did not sample it (Tr. 116).
On cross-examination, Mr. Bowman stated that the regulator
marked with a green "R" on respondent's map, exhibit R-1, was
there during his inspection, and that intake air ~as going
through it (Tr. 117).
Petitioner's Arguments
Petitioner maintains that given the fact that coal producing machinery was located and used for mining in the cited
mechanized mining section, that area was in fact a mechanized
mining unit within the meaning of section 75.319. With regard
to the respondent's arguments concerning the phrase "contiguous working places" as found in the section 75.319-1, the
definition of a "mechanized mining section," and the definition of "working places," petitioner maintains that the evidence establishes that there was only one working place,

213

namely the cited drift area where the mining equipment was
located. Petitioner points out that the inspector believed
that the cited location of the violation was inby the last
open crosscut, and it takes the position that the definition
found in section 75.319-1, does not requir~ the existence of a
number of working places at this location. Petitioner asserts
that the definition was designed for application to a normal
working face with an open crosscut and several entries going
up to the working faces, and that a typical mechanized unit
would have a set of equipment used to work several entries,
and the definition was designed with this in mind.
Petitioner asserts that the facts in this case present a
"unique situation" where mining was being done ju~t inside the
opening of a well developed mine, and that the primary purpose
of this mining was to install a ventilation fan whose ultimate
purpose was to improve mine ventilation. However, given the
presence of mechanized mining equipment and mining in an entry
which was not ventilated on a separate split of intake air,
the hazards designed to be addressed by section 75.319 existed.
In the event a hypothetical second entry was necessary, and
was mined prior to the situation found by the inspector, the
hazard to miners would have been the same because the hazard
presented comes from the equipment used for mining in the
area, rather than from the number of entries that the equipment is being used in. By citing section 75.319, and requiring a separate split of intake air to ventilate the area to
abate the violation, the inspector believed that this was the
safest method for ventilating the area and preventing possible
explosions or other hazards (Tr. 118-120).
With regard to the question of negligence, petitioner
asserts that the evidence presented clearly demonstrates more
than "mere negligence" and supports the inspector's "unwarrantable failure" finding.
In support of this conclusion, petitioner maintains that the respondent proceeded to install the
fan without concern for the safety of miners, conducted no
preshift inspection, and did not check its ventilation plan to
ensure there was proper ventilation where mining was taking
place. Given the fact that the respondent "just wanted to go
in there and get this done and didn't care about the miners in
there one way or another," counsel concludes that the respondent demonstrated a high degree of negligence (Tr. 120-121)·.
With regard to the gravity of the violation, petitioner
points out that the inspector compared it with the "Farmington
Disaster," which presented a serious explosion hazard, and it
takes the position that the requested minimlli~ civil penalty
assessment of $800 is adequate. Petitioner conceded that

214

there is no evidence of the presence of any explosive levels
of methane or that the continuous-mining machine was in other
than a permissible condition. However, petitioner took the
position that the mere presence of the miner was a potential
ignition source, and that the respondent had an obligation to
preshift the cited area to verify that no h~zardous conditions
were present (Tr. 123-124).
Respondent's Arguments
Respondent asserted that in the absence of any "mechanized
mining section," the alleged violation of section 75.319,
cannot stand. Given the definition of "working place" as the
"area of coal inby the last open crosscut," and the absence of
any crosscut at the place where the fan was to be installed, an
"SMU number," and a dust-control plan, respondent concludes
that there is no evidence of the existence of any "mechanized
mining section" on the day of the inspection. However, the
respondent conceded that at the time of the inspection, four
entries were being driven, and that while the last entry may be
considered the last open crosscut, given the absence of a
definition of "crosscut," and the mine map which shows that one
would have to travel a long way beyond the location of the
alleged violation to reach a point inby the last open crosscut,
the respondent questions whether or not these driven entries
may be considered "contiguous working places," or whether the
alleged violation took place "inby the last open crosscut"
within the meaning of section 75.319. Further, respondent
stated that "contiguous working places" means "more than one
place you're working," and the only place the respondent
intended to work "was just to cut this one place for the fan."
Respondent concluded that "it's stretching the definition quite
a bit to try to include this area in a mechanized mining
section" (Tr. 124-126).
With regard to the alleged use of return air to ventilate
the area 35 feet inby the drift opening where the respondent
intended to install a fan, respondent states that the only
evidence advanced by the petitioner to support this contention
is the ventilation plan reference on the mine map which
depicts an arrow showing that return air was ventilating the
cited location. Respondent maintains that .an arrow drawn on a
map "does not make it return" air, and that in order for it to
be return air, the air would have to pass through a working
place and then out of the mine.
~espondent contends that
there is no evidence that the air that ventilated the area
being developed passed through any working place, and that
"the only smidgeon of evidence or assertion of it passing
somewhere where it might be turned into return, was the fact

215

that it went by an abandoned area." Referring to mandatory
section 75.311, which states that "Air which has passed by an
opening of any abandoned area shall not be used to ventilate
any working place in the coal mine if such air contains .25
voluine per centum or more of methane," respondent asserts that
even if the intake air somehow becomes return air by passing
an abandoned area, it can still be used for ventilation purposes because the petitioner has not established the presence
of any methane or contaminants in the air (Tr. 127).
With regard to the lack of any preshift examination,
respondent pointed out that "you're looking at sixty.feet inby
the opening of the mine.
It's just a question of walking
sixty feet and coming out and writing it in a book • • • it
wasn't like the whole mine didn't get pre-shifted" (Tr. 127).
The respondent concluded as follows at (Tr. 127-128):
At best, I think that what could have been
written in regard to the actions that transpired
here was a technical violation of the ventilation plan. What instead was written was an
unwarrantable failure of the operator to
properly ventilate where it was working. And
there's no allegations that there was improper
air, improper volumes of air where the mining
machine was operating. The only allegation is
that instead of intake air it was return air.
And that comes back to the definition. When
did it become return air? Just having the
arrows on the map doesn't make it return air.
It's got to be exposed to some contaminants,
and it's Respondent's position that there was
no such exposure.
Respondent asserted that given the "unwarrantable failure"
standard of proof required by the Commission in Emery Mining
Corporation, 9 FMSHRC 1997 (Dec. 1987), the respondent's negligence was only "ordinary" because it did not believe it was
mining in "a mechanized mining section," and that this is "something that's not plain, unambiguous" (Tr. 129). Assuming that
the facts and evidence establishes an unwarrantable failure,
respondent concedes that the underlying procedural time
sequence requi:cements for the issuance of the section 104(d)(l)
order in question were technically correct (Tr. 129). Given
the absence of any evidence of improper or insufficient air
ventilating areas were men were working, respondent concludes
that no one was exposed to any hazards, and that only three men
would normally be working in the area where the fan was being
installed (Tr. 130).

21c

Respondent conceded that the cited location was driven
60 feet on a conventional mining section which utilized a
continuous~mining machine, bolter, and shuttle car operating
in sequence, and that it intended to cut the entry in for a
distance of approximately 100 feet to connect up with the
nwnber 10 entry. The principal purpose of cutting at the
cited location was to facilitate the installation of the fan
which was ultimately installed approximately 3 weeks later
(Tr. 131).
Arguing in rebuttal to the respondent's reference to the
first sentence of section 75.311, petitioner's counsel stated
that the next sentence of the standard requires that all air
containing less than .25 volume per centum or more of methane
be examined during the preshift examination required by section 75.303.
Counsel pointed out that the respondent was also
cited by Inspector Bowman on August 25, 1987, for not performing the required preshift and did not contest that order. Had
the required preshift been conducted, and the air tested along
the entire air course as required, and found to be below .25,
the gravity would have been much less (Tr. 132). Although the
respondent's counsel stated that "the rest of that area was
preshifted," and that only the area where the miner was operating was not tested, I take note of the fact that the uncontested order citing a violation of section 75.303, was issued
for the failure by the respondent to preshift the active workings inby the drift opening in question, and that all areas
inby the drift opening were ordered withdrawn by the inspector
(Tr. 132-133).
Findings and Conclusions
The respondent is charged with a violation of mandatory
safety standard 30 C.F.R. § 75.319, which provides as follows:
Each mechanized mining section shall be
ventilated with a separate S?lit of intake air
directed by overcasts, undercasts, or the equivalent, except an extension of time, not in
excess of 9 months, may be permitted by the
Secretary, undec such conditions as he may prescribe, whenever he determines that this subsection cannot be complied with on March 30, 1970.
The term "mechanized mining section" is defined by
30 C.F.R. § 75.319-1, as follows:

217

The term "mechanized mining section" means
an area of a mine in which coal is mined with
one set.of production equipment, characterized
in a conventional mining section by a single
loading machine, or in a continuous m~ning section by a single continuous mining machine, and
which is comprised of a number of contiguous
working places.
Specialized mining sections,
such as longwall mining sections, which utilize
equipment other than specified in this section,
may, if approved by the Coal Mine Safety
District Manager, be ventilated by a single
split of air.
The term "working place" is defined by 30 C.F.R.
as "the area of a coal mine inby the last open
crossctit." The term "crosscut" is synonymous with the term
"breakthrough," and it is defined in part by A Dictionary of
Mining, Mineral, and Related Terms, Bureau of Mines, U.S.
Department of the Interior, 1968, pg. 280, as follows:
§ 75.2Cg)(2)

A crosscut may be a coal drivage * * *
In
room and pillar mining, the piercing of the
pillars at more or less regular intervals for
the purpose of haulage and ventilation. * * *
In general, any drift driven across between any
two openings for any mining purpose. * * *
"Breakthrough" is defined as "A passage cut through the
pillar to allow the ventilating current to pass from one room
to another. * * * An opening made either accidentally or
deliberately, between two underground openings." Mining
Dictionary, at pg. 137.

A "split of air" means a separate air circuit, ~.g., when
mine workings are subdivided to form a number of separate ventilating districts. The main intake air is split into the
different districts, each of which is given a specific supply
of fresh air free from contamination by the air of other districts, and later the return air from the districts reunited
to restore the single main return air current. Mining
Dictionary, at pg. 1201.
~he respondent's contention that the area cited by Inspector Bowman was not a "mechanized mining section" as defined by
section 75.319-1, because it did not include any "contiguous
working places" due to the absence of any "last open crosscut"
and the fact that the only place it intended to work was where
the fan was to be placed is rejected. The evidence clearly

218

establishes that when the violation was issued, the entry in
question was being actively mined. Inspector Bowman observed
a continuous-mining machine and shuttle car in the entry, and
he observed miners leaving the area. Mine Superintendent
Lilly confirmed the fact that the mining s_equence included the
use of a continuous miner, shuttle car, and roof bolter, and
the roof was being bolted as coal was being mined in the
entry.
Superintendent Lilly admitted that at the time the violation was issued, the respondent intended to drive the entry
for a distance of approximately 100 feet to connect it up with
the number 10 entry, and that the fan was actually installed
3 weeks after the entry was initially driven (Tr. 131).
Further, the evidence establishes that at the tLne the entry
in question was being driven and mined, three additional
adjacent entries were in existence, and the mine maps reflect
the presence of crosscuts, stoppings, regulators, and the
establishment of air ventilation.
Inspector Bowman's unrebutted testimony reflects that
while the cited location may have been an entry when it was
initially designed and cut, once it is driven and rehabilitated due to changes and maintenance resulting from the
presence of water, that location would be considered the last
open crosscut (Tr. 49). The evidence establishes that at the
time the violation was issued, the entry had been driven and
developed for approximately 70 feet, and the mining cycle
included the use of a mining machine, shuttle car, and roof
bolter. Mr. Bowman explained and described the location of
the last open crosscut (Tr. 23).
The evidence also reflects that during his inspection of
August 25, 1987, Inspector Bowman issued an uncontested violation because of the failure by the respondent to conduct an
adequate preshift examination "in the active workings" inby
the drift opening in question, and that he also issued several
other citations for violations of the respondent's approved
roof-control plan, the failure to adequately protect a continuous miner trailing cable, and the installation of line
brattice only within 69 feet of the working face, rather than
10 feet as required by the cited mandatory ventilation standard section 75.302 (Exhibit P-2). This particular standard
requires that such ventilation devices be continuously used
from the last open crosscut of an entry or room of each working section in order to provide ventilation to the working
faces.

219

Under all of the aforementioned circumstances, I conclude
and find that the area cited by Inspector Bowman included contiguous working places within the meaning of section 75.319-1,
and that it.was in fact a mechanized mining section within the
scope of cited section 75.319. I also find the testimony of
Inspector Bowman regarding the existence and location of the
"last open crosscut" within the area which he cited to be
credible. See: MSHA v. Jim Water Resources, Inc., Docket
Nos. SE 87-~SE 86-105-R, decided by the Commission on
January 13, 1989.
Inspector Bowman cited a violation of section 75.319,
because of the failure by the respondent to provide a separate
split of intake air to ventilate the mechanized mining section
which was operating in the return air course inby the drift
opening which had been driven to facilitate the installation
of a fan. Mr. Bowman confirmed that when he conducted his
inspection and issued the violation, he observed that the
entry had been advanced and developed for a distance of approximately 70 feet, and that it was being driven around some
water located inby the Number 4 drift opening. Mr. Bowman
observed a continuous-mining machine and a shuttle car in the
entry, and he also observed several miners coming out the
drift entry which had been driven and mined. Mr. Bowman proceeded into the area and found that no ventilation curtains
had been installed, and using an anemometer, he determined
that the air currents leaving the gob area were flowing in the
direction of the drift entry where coal was being mined as the
entry was advanced. Mr. Bowman testified that the anemometer
vanes were turning rapidly and that he could feel the air movement. Mr. Bowman determined that the air coursing into and
down the entry towards the drift area in question had apparently reversed itself and was flowing in the "wrong direction"
contrary to the respondent's ventilation plan, and he concluded that this was ventilation return air rather than intake
air as required by section 75.319. Since this was the case,
he issued the violation.
The respondent contended that the ventilation directional
arrows shown on the mine ventilation maps, which indicate the
cited area in question being ventilated by return air, rather
than intake air, were "engineering mistakes." However, it
presented no credible engineering testimony or evidence to
support any such conclusion. The only witness called to rebut
the inspector's testimony was mine superintendent Lilly.
Mr. Lilly confirmed that the mine ventil~tion map, exhibit
R-1, which clearly shows the cited area being ventilated by
return air, rather than intake air was in effect at the time
the violation was issued. The evidence shows that Mr. Lilly

220

was not at the cited location when the violation was issued,
had not previously been there for at least 3 months, and that
he arrived.at the scene an hour after the violation was issued.
Further, Mr. Lilly agreed with the inspector that the air passing through a regulator from the gob area was moving in the
"wrong direction," and that the air flow d"irectional arrows
shown on the mine ventilation map reflecting the ventilation
pattern for the cited entry shows that the area was being ventilated by return air. Mr. Lilly admitted that at the time
the violation was issued, he did not know whether the cited
area was being ventilated by intake air or return air. He
also agreed with the inspector that air was coursing in the
wrong direction through a regulator (Tr. 70, 103).
After careful review of the testimony presented in this
case, I conclude and find that the credible testimony and evidence presented by Inspector Bowman establishes that the cited
area in question was being ventilated by return air and that a
separate split of intake air was not provided to ventilate
that area. Since the cited standard clearly requires the area
to be ventilated by intake air, I further conclude and find
that a violation of section 75.319 has been established.
Accordingly, the violation issued by Inspector Bowman IS
AFFIRMED.
The Unwarrantable Failure Issue
The governing definition of unwarrantable failure was
explained in Zeigler Coal Company, 7 IBMA 280 (1977), decided
under the 1969 Act, and it held in pertinent part as follows
at 295-96:
In light of the· foregoing, we hold that an
inspector should find that a violation of any
mandatory standard was caused by· an unwarrantable failure to comply with such standard if he
determines that the operator involved has failed
to abate the conditions or practices constituting such violation, conditions or practices the
operator knew or should have known existed or
which it failed to abate because of a lack of
due diligence, or because of indifference or
lack of reasonable care.
In several recent decisions concerning the interpretation
and application of the term "unwarrantable failure," the
Commission further refined and explained this term, and concluded that it means "aggravated conduct, constituting more
than ordinary negligence, by a mine operator in relation to a

221

violation of the Act." Emery Mining Corporation, 9 FMSHRC
1997 (December 1987); Youghiogheny & Ohio Coal Company,
9 FMSHRC 2007 (December 1987); Secretary of Labor v. Rushton
Mining Company, 10 FMSHRC 249 (March 1988). Referring to its
prior holding in the Emery Mining case, th~. Commission stated
as follows in Youghiogheny & Ohio, at 9 FMSHRC 2010:
we stated that whereas negligence is conduct that is "inadvertent," "thoughtless" or
"inattentive," unwarrantable conduct is conduct
that is described as "not justifiable" or
"inexcusable." Only by construing unwarrantable failure by a mine operator as aggravated
conduct constituting more that ordinary negligence, do unwarrantable failure sanctions
assume their intended distinct place in the
Act's enforcement scheme.
In Emery Mining, the Commission explained the meaning of
the phrase "unwarrantable failure" as follows at 9 FMSHRC 2001:
We first determine the ordinary meaning of
the phrase "unwarrantable failure."
"Unwarrantable" is defined as "not justifiable" or
"inexcusable." "Failure" is defined as "neglect
of an assigned, expected, or appropriate action."
Webster's Third New International Dictionary
(Unabridged) 2514, 814 (1971) ("Webster's").
Comparatively, negligence is the failure to use
such care as a reasonably prudent and careful
person would use and is characterized by
"inadvertence," "thoughtlessness," and "inattention." Black's Law Dictionary 930-31 (5th ed.
1979). Conduct that is not justifiable and
inexcusable is the result of more than inadvertence, thoughtlessness, or inattention. * * *
I take note of the fact that at the time he issued the
section 104{d){l) unwarrantable failure order in question,
Mr. Bowman made a negligence finding of "Reckless Disregard"
(item ll{E), Order), but then changed it to reflect a finding
of "High" negligence (item ll{D)). I also take note of MSHA's
civil penalty assessment criteria found in Part 100, Title 30,
Code of Federal Regulations. Section 100.3(d), Table VIII,
explains the various degrees of negligence associated with a
violation which is being reviewed for assessment purposes.
Under these guidelines, "high negligence" is applicable in
those instances where an "operator knew or should have known

222

of the violative condition or practice, and there are no mitigating circumstances," "Reckless disregard" is applicable.in
those instances where an "operator displayed conduct which
exhibits the absence of the slightest degree of care."
In support of his "high negligence" and unwarrantable
failure finding, Inspector Bowman explained that after completing his prior inspection on August 21, 1987, he advised mine
foreman Don Hughes, who he knew very well, that he would be
returning to the mine the following Tuesday, August 25, to
conduct his noise surveys. Since the for~nan knew he would be
coming back, and since he advised Mr. Bowman that he had been
in the area th~ preceding day, Mr. BoMnan questioned "why he
allowed this to go on" {Tr. 28). Since the foreman was responsible for the operation of the mine, and given the "overall
conditions" that he found upon his return to the mine,
Mr. Bowman concluded that the foreman should be held accountable for his failure to address all of these conditions which
Mr. Bowman believed were readily observable. Although
Mr. Bowman alluded to the fact that he had a general conversation with the mine foreman concerning the installation of the
fan within 2 or 3 weeks of his inspection, Mr. Bowman confirmed that he was not aware of the fact that a new entry was
required for the fan installation, and that this "was never
brought up" {Tr. 29, 32).
It seems obvious to me from the facts of this case that
Inspector Bowman's "high negligence" finding was not limited
to the conditions which prompted him to cite a violation of
section 75.319. His justification for issuing the unwarrantable failure order included the additional conditions which he
found and cited during the course of his inspection, and
Mr. Bowman tacitly admitted this was the case when he stated
that "whenever you have several problems that one piece of
paper can correct, I try to stay that way as much as I can"
(Tr. 114).
Mine foreman Hughes was not called. to testify in this
matter. Superintendent Lilly stated that 3 or 4-weeks prior
to the inspection he made the decision to install the fan
after consulting his engineering department. He confirmed
that he reviewed the ventilation plan prior to the installation of the fan, and that the proposed ventilation changes
were submitted to MSHA through the engineering department.
However, he had not visited the cited area for at least
3-months prior to the inspection, and only discussed the
matter with Mr. Bowman after the violation was issued in order
to abate it {Tr. 76-77, 86, 94). Mr. Lilly further explained
that the fan was installed to improve the ventilation and to

223

increase the amount of air used to ventilate the mine, and he
confirmed that the installation was finally completed approximately 3 weeks after the violation was issued {Tr. 131).
During the course of oral argument, r~spondent's counsel
suggested that given the fact that the regulatory definition
of a "mechanized mining unit" is not plain and unambiguous,
the respondent could not have known whether the cited location
was in fact a mechanized mining section which was required to
be ventilated by intake air pursuant to section 75.319. I
agree that the interpretation and application of this section
requires one to refer to the definition of "mechanized mining
unit" as stated in section 75.319-1, the definition "working
place" found in section 75.2{g){2), and to make a determination as to the location of the "last open crosscut," and the
existence of "contiguous working places." Given the complexity of these regulatory and factual determinations, I find
some merit in the respondent's argument, but find nothing in
Mr. Lilly's testimony to support a conclusion that he was confused or oblivious to the fact that the cited area was required
to be ventilated by intake air rather than return air.
The petitioner takes the position that the additional
violations issued by Inspector Bowman during the course of his
inspection shortly before the issuance of the contested
unwarrantable failure order in question reflects a complete
disregard for any safety concerns on the part of the respondent, and clearly supports an unwarrantable failure finding in
this case {Tr. 14, 120-121, 129-130). I disagree.
Unlike an
imminent danger order issued pursuant to section 107{a), which
may be based on a combination of violative conditions or
practices, an unwarrantable failure violation and order issued
pursuant to section 104{d){l) of the Act, is limited to a
specific violation of a particular mandatory safety or health
standard. Accordingly, I conclude and find that the degree of
negligence associated with the additional violations which are
not in issue in this case must be determined on the particular
facts associated with those violations and may not be used to
support an alleged unwarrantable failure by the respondent to
comply with the requirements of the cited standard section
75.319.
Although one of the aforementioned prior violations
included a negligence finding of "reckless disregard," and was
included as part of the petitioner's pleadings in this case,
the respondent subsequently decided not to contest it further
{Tr. 3; respondent's answer). No information has been forthcoming with respect to the status of the other violations, and

224

I take note of the fact that with respect to two of these violations, Inspector Bowman made findings of "moderate negligence," and found "high negligence" with respect to another
one (Exhibit P-2).
The respondent's history of prior violations, as reflected
by an MSHA computer print-out submitted by the petitioner
reflects that for a 2-year period prior to the inspection by
Mr. Bowman on August 25, 1987, shows that the respondent paid
civil penalty assessments for a total of 77 violations of the
mandatory ventilation standards found in Part 75, Subpart D,
Title 30, Code of Federal Regulations. Except for two section
104Cd>Cl> unwarrantable failure citations, one of which was
issued on October 17, 1985, for a violation of section 75.316,
and one of which was issued on March 10, 1987, for a violation
of section 75.319, the same standard cited in this case, the
remaining citations were all section 104(a) citations, and 29
of them were "single penalty" non- 11 S&S 11 citations.
After careful review of all of the evidence and testimony
adduced in this case, I find no credible or probative evidentiary support for any conclusion that the respondent's conduct in failing to adhere to the requirements of section
75.319, was aggravated, inexcusable, or egregious, or resulted
from the absence of the slightest degree of care. Accordingly,
the inspector's unwarrantable failure finding IS VACATED.
Modification of the Contested Order
In view of my unwarrantable failure finding, the contested
section 104Cd)(l) Order is modified to a section 104Ca> citation. See: Old Ben Coal Company, 2 FMSHRC 1187 (June 1980);
Consolidation Coal Company, 3 FMSHRC 2207 (September 1981);
Youngstown Mines Corporation, 3 FMSHRC 1793 (July 1981).
Significant and Substantial Violation
A "significant and substantial" violation is described in
section 104Cd>Cl> of the Mine Act as a ~iolation "of such
nature as could significantly and substantially contribute to
the cause and effect of a coal or other mine safety or health
hazard." 30 C.FaR. § 814Cd)(l). A violation is properly
designated significant and substantial "if, based upon the
particular facts surrounding the violation there exists a
reasonable likelihood that the hazard contributed to will
result in an injury or illness of a reasonably serious nature."
Cement Division, National Gypsum Co., 3 FMSHRC 822, 825 (April
1981).

225

In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant and substantial" as follows:
In order to establish that a violation of
a mandatory safety standard is signit"icant and
substantial under National Gypsum the Secretary
of Labor must prove:
Cl) the underlying violation of a mandatory safety standard; (2) a discrete safety hazard--that is, a measure of
danger to safety-contributed to by the violation; (3) a reasonable likelihood that the
hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury
in question will be of a reasonably serious
nature.
In United States Steel Mining Company, Inc., 7 FMSHRC
1125, 1129, the Commission stated further as follows:
We have explained further that the third
element of the Mathies formula "requires that
the Secretary establish a reasonable likelihood
that the hazard contributed to will result in
an event in which there is an injury." U.S.
Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have emphasized that, in accordance
with the language of section 104Cd)(l), it is
the contribution of a violation to the cause
and effect of a hazard that must be significant
and substantial. U.S. Steel Mining Company,
Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S.
Steel Mining Company, Inc., 6 FMSHRC 1573,
1574-75 (July 1984).
The question of whether any particular violation is significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the mine
involved, Secretary of Labor v. Texasgulf, Inc., 10 FMSHRC 498
(April 1988); Youghiogheny & Ohio Coal Company, 9 ·FMSHRC 2007
(December 1987).
Inspector Bowman testified that the mine has a history of
liberating methane, and since the entry in question had min~d
and advanced for some 69 feet without the use of ventilation
line curtains, he was concerned that a buildup of methane and
mine contaminants or "black damp," which could be present at
any time in the return air being coursed to the area where
mining was taking place, could have exposed the miners working

226

in the area to an ignition hazard, particularly in the event
of arcing or a blown electrical equipment cable (Tr. 21-22).
Superintendent Lilly did not dispute the fact that coal
was being mined as the drift entry was beipg advanced, and he
confirmed the fact that the mining sequence included the use
of a continuous-mining machine, shuttle car, and roof bolter,
all of which I consider to be potential ignition sources.
Although the entry had been driven for approximately 69 feet
at the time of the inspection, Mr. Lilly conceded that the
respondent had intended to drive it for a distance of
100 feet, and he did not rebut the inspector's credible testimony with respect to the absence of, or inadequately placed,
ventilation line curtains in the area where coal was being
mined.
Although there is no credible evidence to establish the
actual presence of explosive mixtures of methane, or the presence of "black damp" in the return air course being used to
ventilate the working area in question, since all mines freely
liberate methane, particularly when coal is being cut at the
face, inadequate ventilation and the use of return air, which
normally is used to course methane and other contaminants out
of the mine, to ventilate such areas poses a discrete explosion hazard, as well as a hazard of the miners who could be
exposed to other mine gases and contaminants commonly known as
"black damp." Since the clear intent of section 75.319, is to
insure that such areas are ventilated by "clean" intake air,
the use of return air for this purpose is contrary to the
requirements of the standard.
On the facts of this case, given the fact that three to
five miners would normally be present in the area while the
entry in question was being mined and advanced by electrically
powered machinery which posed a potential ignition source, and
given the added fact that the right mixture of explosive
methane and air could be present at any time, particularly in
an area which has not been preshif ted to insure the absence of
excessive levels of methane or other mine contaminants, or
which had not been adequately ventilated by line curtains, I
believe it is reasonable t·o conclude that a potential .::i.ccident
or explosion hazard was present at the time of the inspection
when the violation was issued. In the event of any such occurrenc-es, I further conclude that it vwuld be reasonably likely
that the miners working in the area would likely suffer fatal
injuries or injuries of a reasonably serious nature.
Under
all of these circumstances, I agree with the inspector's "significant and substantial" finding, and IT IS AFFIRMED.

227

Size of Business and Effect of Civil Penalty on the
Respondent's Ability to Continue in Business
Exhibit P-1, an MSHA "Controller Information Report,"
reflects that the respondent's No. 2 Mine produced 244,116
tons of coal in 1986, and 386,954 tons in 1987, and respondent's counsel characterized the respondent's mining operation
as "medium." I conclude and find that the respondent's mining
operation is medium in scope, and I adopt the stipulation by
the parties that the civil penalty assessment for the violation in question will not adversely affect the respondent's
ability to continue in business as my finding on this issue.
History of Prior Violations
An MSHA computer print-out submitted by the petitioner
reflects that for the period August 25, 1985 through August 24,
1987, the respondent paid civil penalty assessments in the
amount of $24,930, for 372 violations, 219 of which are
characterized as "significant and substantial" violations.
Seventy-seven (77) of these prior paid violations were for
violations of the ventilation requirements found in 30 C.F.R.
Part 75, Subpart D, but only one was for a prior violation of
section 75.319. For a mine operation of its size, I conclude
that the respondent's overall prior compliance history is not
particularly good, and I have considered this in the civil
penalty assessment which I have made for the violation in
question.
Negligence
I conclude and find that the violation which has been
affirmed resulted from the respondent's failure to exercise
reasonable care, and that this constitutes ordinary or
moderate negligence.
Gravity
For the reasons stated in my "significant and substantial"
findings and conclusions, I conclude that the violation was
aerious.
Good Faith Abatement
The evidence establishes that abatement was achieved by
the installation of stoppings to provide a separate split of
intake air to the miners working in the cited area (Tr. 26,
71-73), and I conclude an1 find that the respondent timely
abated the cited condition in good faith.

228

Civil Penalty Assessment
On the basis of the foregoing findings and conclusions,
and taking into account the requirements o~ section llO(i) of
the Act, I conclude and find that a civil penalty assessment
in the amount of $450 is reasonable and appropriate for the
violation which I have affirmed.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment in the amount of $450 for a violation of 30 C.F.R.
§ 75.319, as stated in the modified section 104(a) "S&S" Citation No. 2716156. If it has not already done so, respondent
is FURTHER ORDERED to pay a civil penalty assessment in the
amount of $700 for the uncontested August 25, 1987, section
104(d)(l) Order No. 2716152, 30 C.F.R. § 75.303. Upon receipt
of payment by MSHA, this proceeding is dismissed.

~K~~
Administrative Law Judge

Distribution:
Ronald E. Gurka, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, Room 516,
Arlington, VA 22203 (Certified Mail)
William D. Stover, Esq., M.A.E. Services, Inc., 41 Sagles
Road, Beckley, WV 25801 (Certified Mail)

/f b

229

-

.~-,.,...._-

.

... ,_ _..,. •., .

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 9 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRA'rION ( MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING

.

Docket No. KENT 88-161
A.C. No. 15-02705-03645
Camp No. 2 Mine

PEABODY COAL COMPANY,
Respondent

..
DECISION

Appearances:

William F. Taylor, Esq., Office of the
Solicitor, U.S. Department of Labor for the
Petitioner;
Eugene P. Schmittgens, Jr., Esq., Peabody
Holding Company, Inc., St. Louis, Missouri for
Respondent.

Before: Judge Melick
This case is before me upon cross motions for summary
decision filed pursuant to Commission Rule 64,
29 C.F.R. § 2700.64. The underlying petition for civil
penalty filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq., the "Act," charges Peabody Coal
Company (Peabody) with one violation of the regulatory
standard at 30 C.F.R. §_48.10. The general issues before me
are whether Peabody violated the cited regulatory standard
and, if so, the appropriate civil penalty to be assessed in
accordance with section llOCi) of the Act.
The citation before me, No. 2836947, issued pursuant to
section 104Ca) of the Act, charges that "in checking the
training records for the annual retraining for 1988 held on
March 14-15, the records indicate that personal [sic] at the
mine were not being trained on their normal working shift as
defined in 48.2(d)."
Section 115 of the Act provides that miners are to
receive their statutorily mandated health and safety training
during normal working hours. The regulation at 30 C.F.R. §
48.lOCa) also states that such training "shall be conducted

230

during normal working ho.urs". "Normal working hours" is
defined in the regulations at 30 C.F.R. § 48.2(d) as follows:
"normal working hours 11 ':'means a period of time
during which a miner is otherwise scheduled to work.
This definition does not preclude scheduling
training classes on the sixth or seventh working
day if such a work schedule has been established
for a sufficient period of time to be accepted as
the operator's common practice.
The essential facts are not in dispute. The Camp No. 2
Mine is an underground facility located in Union County,
Kentucky.
It operates five days a week with three shifts
on the following schedule:
1st shift (day shift) - 8:00 a.m. to 4:00 p.m.
2nd shift (night shift) 4:00 p.m. to 12:00 a.m.
3rd shift (midnight shift) 12:00 a.m. to 8:00 a.m.
On March 15 and 17, 1988, the Federal Mine Safety and
Health Administration (MSHA) District Office in Madisonville,
Kentucky was notified that Peabody was violating the training
provisions at 30 C.F.R. § 48.lO(a) in that miners were being
forced to attend annual refresher training courses during
hours the miners were not normally scheduled to work. MSHA
Inspector Ronald Oglesby, thereafter on March 17, 1988,
visited the Camp No. 2 mine and found that several miners who
ordinarily worked the second shift, (4:00 p.m. until 12:00
midnight) were required to attend annual refresher training
on March 14 and 15, 1988, during the first shift hours from
8:00 a.m. until 4:00 p.m.
Upon his arrival at th~ mine Oglesby met with Peabody
officials Jim Cartwright (Safety Manager) and Matt Haaga
(Camp No. 2 Mine Foreman), and with Luis Seaton of the United
Mine Workers of America. Haaga told Oglesby that Peabody did
not honor the employees' normal shift assignments foe
purposes of training and acknowledged that two miners, Larry
Menser and Anthony Edwards, both assigned to work the second
shift from 4:00 p.m. until 12:00 midnight, were directed by
him to attend the annual refresher training course on the day
shift scheduled from 8:00 a.m. until 4:00 p.m. on Monday,
March 14, 1988.
The two miners told Haaga that they were second shift
employees and consequently shoulJ receive their training
during their scheduled work hours from 4:00 p.m. until 12:00
midnight. The two miners maintained that they should not be
forced to attend training during the day shift hours because

231

those were not the hours they were otherwise scheduled to
work. Haaga responded at this point by giving a "direct
order" to Menser and Edwards to attend the training as
directed or· "face discipline up to and including discharge."
The undisputed evidence shows that Meriser reported to
the Peabody Training Center as directed and attended training
during the scheduled day shift hours on March 14, 1988.
After attending this training session he requested to work
the second shift on March 15, 1988. Peabody granted this
request and Menser was paid at the overtime rate for that
work. The evidence further shows that Edwards called in sick
on March 14, 19B8, and did not attend the training session as
ordered. Edwards subsequently attended the training course
on March 15, 1988, during the day shift hours from 8:00 a.m.
until 4:00 p.m. but did not work the second shift on
March 15, 1988.
The Secretary maintains that these miners who were
ordinarily assigned to work the second shift were unlawfully
required to attend training on the first shift on March 14
and 15, 1988--times other than their "normal working hours".
Peabody maintains on the other hand that the evidence in this
case demonstrates that cross-shifting between shifts was such
a regular practice at the Camp No. 2 Mine as to have
established it as a "common practice". Under this rationale
the subject training could therefore be given to the noted
miners on the day shift on March 14 and 15, 1988, as their
"normal working hours."
Under certain circumstances the mine operator has the
right to cross-shift miners for the purpose of providing the
required training if cross-shifting is a common practice at
the mine. See Consolidation Coal Co. v. Secretary of Labor,
4 FMSHRC 578 (1982) CALJ); Secretary of Labor v. Peabody Coal
Co., 7 FMSHRC 1039 (1985) CALJ). In order for Peabody to
prevail in this case then, it must establish that such a
"common practice" existed at the Camp No. 2 Mine in March
1988.
"Common practice" is defined in the latter decision
as "that which is generally done, the prevailing practice."
In this case it is not disputed that there were
approximately 291 miners employed at the Camp No. 2 Mine
during the period January through March 1988, and of the
approximately 180 shifts worked during that period there ware
more than 100 shift changes. In all but two cases during
this period however the shift changes occurred at the request
of the individual miners and not at the direction of Peabody.
Thus if there was any "common practice" of cross-shifting it
was limited to cross-shifting initiated by the miners. The

232

existence of only two involuntary "cross-shifts" during the
period January through March 1988 over approximately 180
shifts does not support a finding that there was a "common
practice" of involuntary cross-shifting at the mine. Under
the circumstances requiring the miners at issue to attend
annual refresher training on March 14, and·1s, 1988, during
the first shift was not during the "normal working hours" of
those miners and accordingly was in violation of the cited
regulation.
I find however that the operator is chargeable with but
little negligence. The precise legal issue appears to be one
of first impression and it cannot be said that Peabody's
position was entirely frivolous. In assessing a penalty
herein I have considered all of the criteria under section
llOCi) of the Act. Under the circumstances I find that a
civil penalty of $50 is appropriate.
ORDER
Peabody Coal Company is directed to pa~ a civil penalty
of $50 within 30 days of the date of this decision.
~

I

.

'

·;,
IL/~t .-·•t
!lf ~,~ ·,;~- tvf' ~ ~

/;ary ~Melick . \
Adm1n1strat1ve\ Law Judge
( 703 ~~· 756-6261\
""
I

Distribution:

•

I

\.

w. F. Taylor, Esq., OffL::e of the Solicitor, U.S. Department
of Labor, 2002 Richard J:,es Road, Suite B-201, Nashville, TN
37215 (Certified Mail)
Eugene P. Schmittgens, Jr., Peabody Coal Company, 301 N.
Drive, P.O. Box 373, St. Louis, MO 63166 (Certified
"Mail>
MemQ~ial

nt

233

.' ,~

' ! ~('

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041 ·

FEB 9 1989

. CIVIL PENALTY PROCEEDING
.
.. Docket No. KENT 88-153
. A.C. No • 15-14872-03512
... No • 1 Surf ace
.
.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
TWIN OAK CONSTRUCTION
COMPANY,
Respondent

.DECISION
Appearances:

Anne T. Knauff, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for Petitioner.

Before:

Judge Fauver

The Secretary of Labor brought this proceeding for civi·l
penalties for alleged violations of safety standards under the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801
et seg.
The case was called for hearing in Huntington,
West Virginia, on January 18, 1989. Government counsel
appeared with her witnesses and documentary evidence.
Respondent did not attend the hearing.
The Government's inspector was sworn and testified, and
the documentary evidence was received.
Because of Respondent's default, it is held that the
Secretary is entitled to a default decision. Therefore, the
allegations in the six citations involved are deemed to be
true and are incorporated in this Decision as findings oi fact.
Also, the allegations of violations of the cited safety
standards are deemed to be true and are incorporated in this
Decision as conclusions of law.
Respondent has demonstrated a persistent and deliberate
failure to pay prior civil penalties for violations of mine

234

safety standards that are long overdue and not in present
litigation. In the 24-month period preceding the citations
involved in this case, Respondent was assessed $2,813 for 24
violations and of that amount, Respondent has not paid any of
the civil penalties. The recalcitrance shqwn by this record
of nonpayment is part of Respondent's compliance history,
cognizable under section llOCi> of the Act. In light of this
poor compliance record, I agree with the Secretary's proposal
that the civil penalties in this case should be higher than
the original amounts proposed.
Based upon the above, and the other criteria for civil
penalties in section llO(i) of the Act, I assess civil
penalties for the following violations in the amounts shown:
Citation No.

Civil Penalty
$ 250
$ 250
$ 250
$ 250
$ 300
$ 300
$1,600

2979395
2979396
2979397
2979398
2979399
2979400
ORDER

WHEREFORE IT IS ORDERED that Respondent shall pay the
above civil penalties of $1,600 within 30 days of this
Decision.

-d~~VVt.-

Administrative Law Judge

Distribution:
Anne T. Knauff, Esq., Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 CCertif ied Mail)
Mr. Hobert Newman, President, Twin Oak Construction Company,
Box .8, Bevinsville, KY 41606 (Certified Mail)

/f b

235

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041.

FEB 13 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
EL PASO SAND PRODUCTS, INC.,
Respondent

: CIVIL PENATY PROCEEDING
.
:

Docket No. CENT 88-53-M
A.C. No. 41-00046-05520

. El Paso Quarry &
.

P~ant

DECISION APPROVING SETTLEMENT
AND
ORDER TO PAY
Before:

Judge Koutras

The parties have filed a motion to approve a settlement
of this case. The originally assessed civil penalty
assessment for the violation in question was $345, and the
parties proposed to settle the matter for a civil penalty
payment of $258.75. In support of their settlement proposal,
the parties have submitted a~guments and information for my
consideration, and after due consideration of same, I conclude
and find that the proposed settlement is reasonable and in the
public interest. The motion IS GRANTED and the settlement IS
APPROVED.
ORDER
The respondent IS ORDERED to pay $258.75 to MSHA within
thirty (30) days of the date of this decision and order, and
upon receipt of payment by MSHA, this matter is dismissed •

. /!/

~::t I /
/~
_,I-··
{--t..._,,
_..-~

__/ ....- .'41./1-J/ /-"l --

~drgefi-. Koutras
Administrative Law Judge

236

Distribution:
E. Jeffery Story, Esq., Office of the Solicitor, U.S.
Department of Labor, 525 Griffin Street, Suite 501, Dallas, TX
75202 (Certified Mail)
Mr. Todd M. Turley, Safety Director, El Paso Sand Products,
Inc., #1, McKelligon Canyon, P.O. Box 9008; El Paso, TX 79982
(Certified Mail)

/f b

237

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

FEB 16 1989

ROBERT BOELKE,
Complainant

DISCRIMINATION PROCEEDING
Docket No. WEST 86-192-D
DENV-CD 86-8

v.
THUNDER BASIN COAL COMPANY,
Respondent

.

Black Thunder Mine

DECISION
Appearances:

Mr. Robert W. Buelke, Gillette, Wyoming,
pro ~-1
Charles w. Newcom, Esq., Sherman and Howard,
Denver, Colorado,
for Respondent.

Before:

Judge Cetti

This case is before me upon the complaint by Robert Buelke
under section 105(c)(3) of the Federal Mine Safety and Health Act
of 1977, 30 u.s.c. § 801 et seq., the "Act", alleging that his
layoff on January 31, 1986, by Thunder Basin Coal Company,
(Thunder Basin), was in violation of section 105Cc)(l) of the
Act. ~/

1/

Section 105Cc)(l) of the Act provides as follows:

No person shall discharge or in any manner discriminate against
or cause to be discharged or cause discrimination against or
otherwise interfere with the exercise of the statutory rights of
any miner, representative of miners or applicant for employment
in any coal or other mine subject to this Act because such miner,
representative of miners or applicant for employment, has filed
or made a complaint under or related to this Act, including a
complaint notifying the operator or the operator's agent, or the
representative of the miners at the coal or other mine of an
alleged danger or safety or health violation in a coal or other
mine or because such miner, representative of miners or applicant
for employment is the subject of medical evaluations and
·
potential transfer under a standard published pursuant to section
101 or because such representative of miners or applicant for
employment has instituted or caused to be instituted any proceedings under or related to this Act or has testified or is
about to testify in any such proceeding, or because of the
exercise by such miner, representative of miners or applicant for
employment on behalf of himself or others of any statutory right
afforded by this Act.

238

On January 31, 1986, Thunder Basin Coal Company conducted a
layoff at its Black Thunder Basin mine near Wright, Wyoming. In
that layoff, the workforce was reduced by approximately 140
employees. Approximately 100 of those employees were hourly
employees, and approximately 40 of those employees were
management employees. Eight of the miners laid off were
electricians who fell within the reduction in workforce criteria
established and used by the company in conducting a layoff at its
mine. One of the eight electricians laid off was Mr. Buelke,
complainant in this action.
Complainant contends that he fell within the reduction in
workforce criteria established by the Company because he engaged
in activities protected under the Act. Thunder Basin denies that
it in any way discriminated against Mr. Buelke in violation of
Section 105(c) of the Act. Thunder Basin states that Mr. Buelke
was one of approximately 140 employees, including 40 management
employeees, laid off on January 31, 1986 because of lack of work
and that the lay off occurred under reduction in force criteria,
which was established in 1983.
Thunder Basin also contends that Mr. Buelke's claim is not
timely and should be dismissed for failure to comply with the
applicable statute of limitations.
ISSUES
1.

Is complainant's complaint barred by time limitations?

2. Was complainant selected for layoff or otherwise
discriminated against because of activity protected under the
Act?
TIME LIMITATIONS
The threshold issues which must be addressed is whether Mr.
Buelke's claim is timely. Mr. Buelke layoff occurred on January
31, 1986. On March 31, 1986 Mr. Buelke filed a discrimination
complaint with the Mine Safety and Health Administration (MSHA).
MSHA investigated Mr. BuelKe's complaint and based upon that
investigation determined that a violation of section 105(c) of
the A~t had not occurred. MSHA so advised Mr. Buelke by letter
dated May 13, 1986. The May 13, 1986 letter also advised Mr.
Buelke that if he disagreed with MSHA's determination, he had 30
days after the receipt of that "notice" to file his own action
with the Commission.
Mr. Buelke's pro~ complaint was received and stamp-dated
in the Commission office on June 24, 1986. This was his initial
contact with the Commission. He dated the letter (complaint)
June 16, 1986. Exhibits R-21, R-22, and R-23. The envelope which
enclosed Mr. Buelke's letter was postmarked June 19, 1986. It is
noted tha.t June 16, 1986 was a Monday and June 19, 1986, the date
239

the letter was postmarked was a Thursday. Mr. Buelke's appeal to
the Commission was not filed within 30 days of the date of MSHA's
May 13, 1986 notice. MSHA's May 13, 1986 letter was signed for
on May 16, 1986 by a friend of Mr. Buelke who he was having pick
up his mail for him. Mr. Buelke also testified regarding various
personal problems and circumstances which occurred in May and
June of 1986 to explain the delay in filing his action with the
Commission such as stress due to the illness of a friend and the
death of his aunt.
Mr. Buelke states that he has had approximately 225 hours of
college credit; that he understood he needed to file with the
Commission within 30 days of the May 13, 1986 notice from MSHA if
he should disagree with MSHA's determination.
Section 105(c)(2) of the Act provides that a miner who
believes that he has been discriminated against may, within 60
days after such violation occurs, file a complaint with the
Secretary. The Act further provides that upon receipt of a
complaint by a miner, the Secretary shall commence an investigation within 15 days, and if he determines that discrimination
has occurred, he shall immediately file a complaint with the
Commission. It directs the Secretary to notify the miner in
writing within 90 days of the receipt of a complaint of his
determination whether a violation has occurred.
The Act further
provides that if the Secretary, upon investigation, determines
that the provisions of 105(c) have not been violated, the
"complainant shall have the right, within 30 days of notice of
the Secretary's determination, to file an action in his own
behalf before the Commission, charging discrimination ••• ".
On review of the legislative history of the Federal Mine
Safety and Health Act of 1977 and Commission cases involving
section 105(c), I am satisfied that the time limitations of
section 105(c) were not intended to be jurisdictional. See S.
Rep. No. 181, 95th Cong., 1st Sess. 36 (1977), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95th
Cong., 2d Sess., Legislative History of the Federal Mine Safety
and Health Act of 1977 at 624 (1978).
The Commission has indicated that dismissal of a complaint
for late filing is justified only if the respondent shows
material, legal prejudice attributable to the delay. Cf.
Secretary/Hale v. 4-A Coal Company, Inc., 8 FMSHRC 905 (1986).
No such showing has been made here. Although respondent alleges
prejudice and some of the potential witnesses are no longer
-_
employed by Thunder Basin, I find that respondent has not shown
material legal prejudice attributable to the delay.
Respondent's
contention that Mr. Buelke's claim must be dismissed for failure
to comply with the statute of limitations contained in section
105(c) of the Act is rejected.

240

ADVERSE ACTION - THE LAYOFF
Due to lack of work Thunder Basin on January 31, 1986 laid
off approximately 140 employees including 40 management employees.
Mr. Buelke was one of the 8 electricians in the electric department that fell within the reduction in work force criteria used
by Thunder Basin in conducting a layoff at its mine. This reduction in work force criteria consisted primarily of the same
criteria previously established and used by Thunder Basin in an
earlier, 1983, reduction in work force.
The basic relevant
criteria under which Mr. Buelke was laid off is set forth in
Exhibit 1 as follows:
THUNDER BASIN COAL COMPANY
REDUCTION IN WORKFORCE, 1986
1.

ANY THUNDER BASIN COAL COMPANY EMPLOYEE THAT FALLS UNDER
THE FOLLOWING 1983 CRITERIA WILL BE SEPARATED REGARDLESS
OF SENIORITY STATUS:
5 PERFORMANCE RATING,
3RD STEP CORRECTIVE ACTION,
4 PERFORMANCE RATING,
3- PERFORMANCE RATING AND TWO CORRECTIVE ACTIONS,
TWO CORRECTIVE ACTIONS.

There was no evidence that the criteria used in the
reduction in force layoff on January 31, 1986, was improper or
unfair criteria for Thunder Basin to use in conducting the layoff
and Mr. Buelke clearly fell within· the reduction in work force
criteria. At the time of January 31, 1986 layoff Mr. Buelke had
two third step corrective actions in his personnel file.
Exhibit
R-7 and R-12. The most recent performance review in his file was
a 3- rating.
(Exhibt R-17).
In addition Mr. Buelke had a total
of four corrective actions in his file (Ex. R-2, R-3, R-7, and
R-12). Thus, Mr. Buelke fell within three of the five
performance criteria which were the first factors looked to in
selecting employeess for the 1986 layoff (Exhibit R-1). Under
the established criteria Mr. Buelke would have been selected for
layoff if he fell within only one of the five performance
criteria.
With regard to the four corrective actions Mr. Buelke was
initially disciplined for using code 33 to record three
different absences during 1984. Thunder Basin contends that this
was contrary to company policy set forth in Exhibit R-36.
It is

241

clear from the record that Mr. Buelke used the code 33 designation on his absences even though he had been specifically instructed by his supervisor "O. W. Wendell" Johnson that he should
not do that.
Next Mr. Buelke received a step II corrective action for
leaving his work area without permission. (Exhibit R-3). He then
received two step III corrective actions, one for failure to
remove company property from his locker, (Exhibit R-7} and a
second for unsafe conduct when he was involved in a serious
accident. (Exhibit R-12}.
Mr. Buelke also had a 3- evaluation in his file at the time
of the layoff. (Exhibit R-17) Mr. Stanforth testified that in
making his evaluation of Mr. Buelke, he was concerned with Mr.
Buelke's short attention span and concentration, inattention to
safety, and lack of urgency in repairing equipment.
Evidence was also presented that Mr. Buelke had received a 3
evaluation in December of 1985 while Mr. Buelke was working for
Mr. Munn at the Coal Creek Mine of Thunder Basin, a mine
approximately 25 miles from Black Thunder Mine where Mr. Buelke
usually worked.
This evaluation never reached Mr. Buelke's
personnel file which was left at the Black Thunder Mine.
Nothing
in the record suggest that the loss of this evaluation was in any
way tied to any protected activity by Mr. Buelke. However, even
if the evaluation had been in Mr. Buelke's file, he still would
have been laid off under the reduction in work force criteria
because of the corrective actions he had received. Mr. Buelke
had a total of four corrective actions and needed only two
corrective actions to be laid off. He also had two 3rd-step
corrective actions and needed only one 3rd-step corrective
actions to be laid off under the established reduction in work
force criteria.
DISCRIMINATION
It is well settled that in order to establish a prima facie
case of discrimination under section 105(c) of the Act, a
complaining miner bears the burden of production and proof in
establishing that Cl) he engaged in protected activity and (2)
the adverse action complained of was motivated in any part by
that protected activity. Secretary on behalf of Fasula v.
Consoldiation Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980),
rev'd on other grounds sub nom. Consolidation Coal Co. v.
Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 817-18 (April 1981).
The operator may rebut the prima facie case by showing either
that no protected activity occurred or that the adverse action
was in no part motivated by protected activity.
If an operator
cannot rebut the prima facie case in this manner, it nevertheless

242

may defend affirmatively by proving that it also was motivated by
the miner's unprotected activity and would have taken the adverse
action in any event for the unprotected activity alone.
Fasula,
supra; Robinette, supra.
See also Eastern Assoc. Coal Corp. v.
FMSHRC, 813 F.2d 639, 642 (4th Cir. 1987); Donovan v. Stafford
Construction Co., 732 F.2d 954, 958-59 (D.C. Cir. 1984); Boich v.
FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983)(specifically
approving the Commission's Fasula-Robinette test).
Cf. NLRB v.
Transportation Management Corp., 462 U.S. 393, 397-413
(1983)(approving nearly identical test under National Labor
Relations Act.
PROTECTIVE ACTIVITY
Mr. Buelke fully established that he engaged in protective
activity.
At the safety meetings he and his fellow electricians
would voice safety concerns.
He often took the lead in voicing
those concerns.
One of the major items with which he became
concerned early in 1983 was a high voltage underground feeder
wire buried directly into the earth (no conduit, no concrete).
He testified that he was concerned about the risk of a fatality
from this underground buried cable.
Mr. Buelke states that
Thunder Basin "seem to be dragging their feet for over two years"
and that "after about two years of trying to get the company to
correct the condition, I and two other electricians hired a
private attorney to confront the company". A meeting was held in
June 1984 but there was no immediate correction.
He states that
early in 1984 he had a job that involved this underground service
feeder.
He refused to work on these lines.
He disconnected
them, grounded them and tagged them out with a "do not operate
tag". Mr. Buelke testified that thereafter Bob Bassett,
electrical supervisor, ordered two other electricians to remove
the tag and put this underground feeder back into service.
Early
in January 1985 Mr. Buelke complained to MSHA about the
underground cable. He met with MSHA in conjunction with his
complaint.
This led to the January 31, 1985 MSHA inspection and
investigation.
As the result of the investigation and inspection
MSHA did not issue any citation because the company was in
process of replacing these underground feeder cables. (Exhibit
R-10).
MOTIVATION
I~ is Mr. Buelke's contention that his poor performance
evaluations and corrective actions were based upon misinterpreted, misunderstood, or nonexistent company policies which were
applied against him without using proper facts or investigation.

It is recognized that direct evidence of motivation is
rarely encountered and that reasonable inferences of motivation
may be drawn from circumstantial evidence showing such factors as

243

knowledge of protective activity, coincidence in time between the
protective activity and the adverse action, and disparate treatment. See Secretary on Behalf of Chacon v. Phillips Dodge Corp.,
3 FMSHRC 2508 (November 1981), rev'd on other grounds, 709 F.2d
86 (D.C. Cir. 1983). Nevertheless it has been held that an
employee's "mere conjecture that the employer's explanation is a
pretext for intentional discrimination is an insufficient basis
for denial of summary judgment." Branson v. Price River Coal
Co., 853 F.2d 768, 46 FEP Cases (BNA) 1003 (10th Cir. 1988).
There must be evidence of discriminatory intent or evidence from
which a reasonable inference of discriminatory intent can be
drawn.
The essential question is not whether Thunder Basin has
treated Mr. Buelke in a reasonable, fair, and nondiscriminatory
manner, but whether any adverse action was taken against him in
any part because of his protected activity. I find no persuasive
evidence, direct or circumstantial, from which to draw a reasonable inference of discriminatory intent because of Mr. Buelke's
protective activity. I find no bases on this record for
inferring that any adverse actions taken against Mr. Buelke were
taken in some part because of his protective activity. No
evidence was presented indicating that Thunder Basin's actions in
disciplining him and in selecting him for a layoff were in any
part related to any of his protected activity. Thus, Mr. Buelke
has failed to present a prima facie case of discrimination.
Accordingly, I find that while Mr. Buelke did engage in
protected activity and suffered adverse action, the preponderance
of the evidence presented fails to establish that the adverse
action was motivated in any part by the protected activity.
The
case is there:e dismissed •
~

...;J(

Aug

t F. Cetti
'nistrative Law Judge

Distribution:
Mr. Robert w. Buelke, Box 4091, Gillette, Wyoming, 82716
(certified Mail>
Charles w. Newcom, Esq., Thomas F. Linn, Esq., 2900 First
Interstate Tower North, 633 17th Street, Denver, CO 80202
(Certified Mail)
/bls

244

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 16 1989
RIVCO DREDGING CORPORATION,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. KENT 88-25-R
Order No. 2985273; 9/29/87

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, CMSHA),
Respondent

.

Docket No. KENT 88-26-R
Order No. 2985274; 9/29/87
River Dredge Mine
Mine I.D. #15-12672

DECISION
Appearances:

Before:

Gene A. Wilson, President, Rivco Dredging Corp.,
Louisa, Kentucky, for the Contestant
G. Elaine Smith, Esq., Department of Labor,
Office of the Solicitor, Nashville, Tennessee,
for the Respondent.

Judge Maurer

Rivco Dredging Corporation (Rivco) has contested two
section 104·(b) orders issued by the Secretary of Labor
(Secretary> on September 29, 1987. A hearing on this matter was
held in Huntington, West Virginia on October 21, 1988.
This rather unusual case began when the original two
section 104(a) citations, Citation Nos. 2985271 and 2985272 were
issued on September 17, 1987 by the Secretary and 6 days were
allowed for abatement of the violative conditions. Due to the
fact that the contestant failed to abate these violations in a
timely manner, i.e., within the 6 days allowed, the two section
104(b) orders at bar, Order Nos. 2985273 and 2985274 were then
issued.
The underlying section 104(a) citations were not contested
within 30 days of their issuance and therefore the Commission was
without subject-matter jurisdiction to adjudicate Rivco's
objections to these citations. Freeman coal Mining Corp., 1 MSHC
1001 (1970); Alexander Bros., Inc., 1 MSHC 1760 (1979); Island
Creek Coal Co., 1 MSHC 2143 (1979). Therefore the contest
proceedings docketed at KENT 88-23-R and KENT 88-24-R, which
concerned these section 104 (a) citations were dismissed at 10
FMSHRC 889 (July 12, 1988) (ALJ).

245

Accordingly, the factual and legal bases for these
underlying section 104(a) citations.are no longer at issue and
the fact of violation of the mandatory standards cited therein is
not subject to collateral attack in the contest proceedings
concerning the section 104(b) orders at bar~
The remaining issues I will deal with in this decision are:
1.

Are the violative conditions described in the
two orders at bar abated?

2.

Were the violations described in the underlying citations abated within the period of
time originally fixed therein or as
subsequently extended?

3.

If the answer to No. 2, above, is "no,"
[which it is] was the time set for abatement
reasonable or should the time set for
abatement have been extended or further
extended without issuing the instant section
104Cb) orders?

The Secretary stipulates that the original citations are
abated as of the date of the hearing in this matter, and the two
section l04(b) orders at bar have been terminated.
The condition cited in Citation No. 2985272 is as follows:
A safe means oi access is not provided to the shaker
screens, motor and flywheels at the upstream screening
plant, where workers are required to travel for
maintenance, repair and/or examination in that no
steps, platform nor hand rail is present thereon.
A worker is required to climb up approx. 7-12' above
ground on the plane structure for access and a fall
therefrom can inflict serious injury.
When Inspector Hatter issued Citation No. 2985272 on
September 17, 1987, he envisioned abatement to be construction of
a catwalk around the shaker. He allowed six days for that
abatement to take place; one day to order the materials, one day
for delivery and four days to do the construction work. He
considered this to be a reasonable amount of time based on his
experience.
On September 29, 1987, section 104Cb) Order No. 2985273 was
issued by Inspector Hatter because the operator had still failed
to provide a safe means of access to the coal shaker even though

246

the time for abatement of Citation No. 2985272 had passed. He
further testified that at the time of this visit, some eleven
Cll) days after he had issued the citation, nothing had been done
to abate the condition, no additional time was requested by the
operator to abate the condition and to the best of his knowledge,
the operator has never alleged that the time given for abatement
was inadequate.
Interestingly, the catwalk around the shaker was never
built, but the citation was subsequently abated and the
section 104Cb) order terminated by a different inspector bn
June 21, 1988, upon the operator furnishing a Grove RT 518
"cherry-picker," equipped with a cage to safely perform
maintenance, and assembly/disassembly of the coal shaker.
Inspector Hatter disagrees with this method of abatement/
termination, to say the least, but the order is nonetheless
terminated and the citation abated.
In summary, the operator made no attempt to abate the
citation within the six days allowed or in the eleven days that
passed between the issuance of the citation and the section
104(b) order. Nor did the operator request any extension of the
abatement period.
I conclude from my review of the record that the violative
condition set out in the citation was abated on June 21, 1988,
and the order was terminated at that time. The condition was
obviously not abated in a timely fashion, but in fairness to the
operator it should be pointed out that Inspector Hatter, who
wrote the section 104Cb> order would not have accepted the
abatement method that was ultimately the basis for the
abatement/termination. Nevertheless, I find and conclude that
the original abatement period of six (6) days was reasonable,
especially in light of the fact that the operator made no
objection to this time limit set for abatement and did not
request any enlargement of time in which to abate the cited
violative condition. Therefore, the now terminated Order No.
2985273 will be affirmed.
The other condition we are concerned with in these cases is
cited in Citation No. 2985271 and the violative condition is set
out therein as follows:
The insulated conductor wiring providing power to the
240/480 VAC 30 fresh water pump is not properly
maintained to assure safe operating condition in that
it is not protected from moisture nor physical abuse.
Such wiring is partially laid in a 15" casing pipe for
about 100', in the ground partially buried for about
41', then through approx. 16'-15" CM pipe and then

247

approx. 40' is laid on the ground over the river bank
to the pump, where it is subject to deterioration and
contact by workers.
This citation was likewise issued on September 17, 1987 and
once .=.gain, Inspector Hatter allowed six day·s· for abatement. He
reasoned that was sufficient time to make arrangements for an
electrician to do the work and to obtain the necessary materials.
On Septembar 29, 1987, eleven Cll) days after issuing the
underlying citation, Inspector Hatter issued section 104(b) Order
No. 2985274 because the operator had still failed to p~otect the
wiring to the fresh water pump from moisture and physical abuse
even though the time for abatement of Citation No. 2985271 had
passed. As before, the inspector also testified that no additional time was requested by the operator to abate the condition
and to the best of his knowledge, the operator had never
complained that the time allowed for abatement of the condition
was unreasonable or inadequate.
On June 21, 1988, Inspector Thomas Goodman, an MSHA
electrical inspector, inspected the Rivco Dredging Company
location and spoke with Mr. Wilson, the President of the company,
to determine if the cited condition had been abated and found
that it still had not. He advised Mr. Wilson at that time that
the Company needed to be in compliance with the standards for
pump wiring set forth in the National Electrical Code or the
applicable MSHA regulations.
On July 5, 1988, Inspector Good1nan returned to the site to
find the cited condition had'still not been abated. A conference
was held with Mr. Wilson, as a result of which he agreed to
comply with the requirements of the National Electrical Code,
which he subsequently did. Section 104Cb) Order.No. 2985274 was
therefore finally terminated on July 25, 1988, with the notation
that: "The pump circuit was installed in condu'it."
I find and conclude from my review of the record that the
violative condition set out in the citation was abated on
July 25, 1988, and the order was terminated at that time. The
condition was not actually abated until approximately 10 months
after it was first pointed out to the operator. I find that
abatement to be untimely in.the extreme and furthermore conclude
that the original abatement time of six days set by Inspector
Hatter was reasonable and sufficient. Therefore, the now
terminated Order No. 2985274 will also be affirmed.

248

ORDER
WHEREFORE IT IS ORDERED THAT:
1.

Order Nos. 2985273 and 2985274 ARE AFFIRMED.

Law Judge
Distribution:
Mr. Gene A. Wilson, Rivco Dredging Corporation, Post Office
Box 702, Louisa, KY 41230 (Certified Mail)
G. Elaine Smith, Esq., Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, Suite 201-B, Nashville,
TN 37215 (Certified Mail)
/ml

249

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

WILFRED BRYANT,

FEB 16 1989
.
DISCRIMINATION PROCEEDING

Complainant
v.

.
.

Docket No. WEVA 85-43-D

DINGESS MINE SERVICE,
WINCHESTER COALS, INC.,
MULLINS COAL COMPANY,
JOE DINGESS AND
JOHNNY DINGESS,
Respondents
DECISION ON REMAND
Before:

Judge Broderick

On September 29, 1988, the Commission reversed my
determination that Mullins and Winchester were not liable for the
discrimination for the discriminatory discharge of Complainant,
but affirmed my determination that the adverse action was
terminated when complainant refused reemployment. The proceeding
was remanded to me for a redetermination of the award of
attorneys' fees to complainants attorneys. 10 FMSHRC 1173
(1988), affirming in part and reversing in part 9 FMSHRC 336, 9
FMSHRC 940 (1987).
Pursuant to my order, Complainant's attorneys submitted a
revised statement of attorneys' fees, together with affidavits
and other documents in support of their request. They also
submitted a legal memorandum arguing that their fee should be
increased above the lodestar because of the contingent nature of
the case, and that the fee should not be reduced because
complainant was unsuccessful in his claim for reinstatement and
because his back pay recovery was very limited.
Respondent replied to the attorneys' fee request, and argued
that an enhancement of the fee because the case was contingent is
inappropriate, and that the fee award should be reduced to
reflect the limited success achieved.
REASONABLE HOURLY RATE-HOURS REASONABLY EXPENDED
Complainant's attorneys have submitted a revised statement
of fees for their hours expended prior to the appeal of the case
to the Commission, and a supplemental statement of fees for the

250

work performed since that time. Respondents' counsel has not
commented either on the hourly rate or on the hours claimed to
have been expended. ~he revised statement claims different
hourly rates for court time ($80 per hour for Sheridan; $90 per
hour for Fleischauer), for consultation with co-counsel ($40 per<
hour for each attorney), and for other legal work ($65 per hour
for Sheridan; $75 per hour for Fleischauer). Although the
proposed fee does in part respond to my Supplemental Decision of
May 13, 1987, by reducing the fee request for hours expended in
consulting with each other, it fails to respond to my concern
that each attorney was seeking full compensation for the time
they spent jointly in taking despositions and participating in
the hearing. Nor does it explain or justify the time spent
calling unidentified persons and travelling.
I conclude (1) that $75 per hour is an appropriate rate for
Ms. Fleischaurer and $65 per hour is an appropriate rate for
Mr. Sheridan. I do not agree that they each should receive an
increased rate for court time. I do agree that they should
receive a reduced rate for consultation with each other and for
their joint efforts. I have reviewed the statements of counsel
and am persuaded that my prior conclusion that 100 hours of
Ms. Fleischauer's services and 75 hours of Mr. Sheridan's are
properly billable at the full rate was correct. The r~naining
hours involve consultation with each other, duplication of
services, calls to unidentified persons, travel time between
Morgantown, West Virginia (Fleischauer's office) and Logan, West
Virginia (Sheridan's office), etc. Therefore, I will approve 100
hours of Ms. Fleischauer's time and 75 hours of Mr. Sheridan's
time at the regular rates of $75 and $65 respectively. I will
approve fees for the remainder of the time at the rate of $40.
On this basis Ms. Fleischauer's fee would total $11,340; Mr.
Sheridan's, $6715.
With respect to services performed since June 1987, counsel
request approval of fees of $75 per hour (Sheridan) and $100 per
hour (Fleischauer) for regular services; $100 per hour (Sheridan)
and $125 per hour (Fleischauer) for court time and $50 per hour
for consultation with co-counsel. Mr. Sheridan claims 35.15
hours of regular oervices and 3.4 hours consultation time.
Ms. Fleischauer claims 49.85 hours of regular services, 3.4 hours
of consultation time and 2.25 hours of court time. Most of this
time of course is related to the appeal which was in part
successful (Mullins and Winchester were held li~ble as mine
operators). I will approve the fees requested: $2800 for
Sheridan and $5400 for Fleischauer and I will approve the
reimbursement of Fleischauer's expenses of $254.34.

251

ENHANCEMENT FOR CONTINGENCY
Counsel did not request an upward adjustment of their fees
for contingency at the time their statements were originally
submitted. Nor does the Commission's remand direct me to
consider such a request. Nevertheless, in order to make a
complete record, I will consider their request at this time.
There may be circumstances in which enhancement of a
reasonable lodestar to compensate for the contingent nature of
the attorney's employment is justified. But these circumstances
are rare. See Pennsylvania v. Delaware Valley Citizens' Council,
483 U.S.
, 97 L.Ed. 2d at 603 (concurring opinion of O'Connor,
J.). Laf'f'eY v. Northwest Airlines, Inc., 746 F.2d 4 (D.C. Cir.
1984). I previously determined that this case was of average
complexity. It did not involve any unique legal theory or
factual difficulty. There is no basis for concluding that
without an enhancement of the fee because of contingency,
competent counsel would not have been available to complainant.
Complainant's request for an "upward adjustment" of their fee by
50 percent is DENIED.
RESULTS OBTAINED
Complainant was not successful in his claim for
reinstatement. His back pay recovery was limited to nine days,
because of the determination that he refused offered reemployment
and resigned his position. His recovery therefore is limited to
$1297.48 plus interest after April 24, 1987. In a statute such
as the Mine Act, the amount recovered is not the determining
factor in fixing a reasonable attorney's fee. But it is one
factor. As I stated in my Supplemental Decision "a substantial
part of the time for which fees and claimed was 'spent litigating
issues upon which plaintiff did not ultimately prevail,'" citing
Copeland v. Marshall, 641 F.2d 880 CD.C. Cir. 1980). Because of
the limited recovery, I will reduce the attorneys' fees by 15
percent. Therefore I will approve a total fee for Ms~
Fleischauer in the amount of $15,229 ($11,340 + $5400 less 15%).
I will approve a total fee for Mr. Sheridan in the amount of
$8088 ($6715 + $2800 less 15%). I will also approve
reimbursement of Ms. Fleischauer's expenses.
ORDER
In accordance with the Commission's remand, Respondents are
ORDEREO to pay within 30 days of the date of this decision the
following amounts:

252

(1) To Barbara Evans Fleischauer, Esq., $15,229 attorney's
fees and $820.52 as litigation expensesi
(2) ·To Paul Sheridan, Esq., $8088 attorney's fees.

~:1::a~

Administrative Law Judge

Distribution:
Barbara Evans Fleischauer, Esq., 346 Watts Street, Morgantown, WV
26505 (Certified Mail)
Robert Q. Sayre, Jr., Esq., Goodwin & Goodwin, 1500 One Valley
Square, Charleston, WV 52301 (Certified Mail)
Paul R. Sheridan, Esq., Appalachian Research & Defense Fund,
Inc., 504 White & Browning Bldg., Logan, WV 25601 (Certified
Mail)
Dingess Mine Services, Mr. Joe Dingess, Mr. Johnny Dingess, P.O.
Box 1024, Chapmanville, WV 25508 (Certified Mail)
slk

253

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 22, 1989

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
MCFARLAND & HULLINGER,
Respondent

CIVIL PENALTY PROCEEDING

.
..

Docket No. WEST 88-328-M
A. C. No. 42-01153-05501
Kennecott Carr Fork

DECISION APPROVING SETTLEMENT
ORDER TO PAY
Before:

Judge Merlin

On December 22, 1988, the Solicitor submitted a motion to
approve settlement of the three violations involved in this case.
On January 13, 1989, I issued an order approving settlement for
two of the violations, disapproved the settlement for the remaining violation and ordered the Solicitor to submit additional information for that violation. The Solicitor now has submitted an
amended motion containing the required additional information.
The one citation rffinaining in this case was issued for a
violation of 30 C.F.R. § 57.9037 because a dump truck had been
left on a grade with the parking brakes on, but the wheels
neither blocked nor turned into a bank or rib. The truck started
to roll and the driver was fatally injured as he attempted to
climb aboard. The penalty was originally assessed at $1,000 and
the proposed settlement is for $800. The Solicitor represents
that the reduction is warranted because operator negligence is
less than originally thought. The Solicitor advises in this
respect as follows:
"Prehearing preparation had revealed that
Melvin Steward, the decedent, had earlier in
the day witnessed a highway accident which
resulted in the death of an elderly gentleman
who was killed when his camper ran a stop
sign. This occurrence greatly disturbed and
upset Mr. Steward. In fact, he not only telephoned his wife to relate his observations
but decided to tell the shop lead man Ivan
Zenger what he had witnessed. His idiosyncratic behavior in locking the truck brakes
yet failing to lock the trailer brakes can
only be explained by his agitated state of

254

mind. Secondly, it was disclosed that Mr.
Zenger was not a shop foreman but a lead man
who did not exercise any supervision, direct
or· indirect, over Mr. Steward."
I accept the foregoing representations, and based upon them
I approve the recommended settlement.
Accordingly, the motion to approve settlement for this
violation is GRANTED and the operator is ORDERED TO PAY $800
within 30 days from the date of this decision.
In the prior partial settlement approval, I approved settlements for the two other violations involved in this case.
If it has not already done so, the operator is ORDERED TO PAY
$300 for these violations within 30 days from the date of this
decision.

~--r--'
\

Paul Merlin
Chief Administrative Law Judge
Distribution:
Robert J. Murphy, Esq., Office of the Solicitor, u. s. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, CO
80294 (Certified Mail)
Mr. Sidney K. Hullinger, McFarland & Hullinger, Box 238, Tooele,
UT 84074 (Certified Mail)
Thomas Mascolino, Esq., Counsel, Trial Litigation, Office of the
Solicitor, U. s. Department of Labor, 4015 Wilson Boulevard,
Suite 414, Arlington, VA 22203 (Handcarried)
/gl

255

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 2 7 1989
KENNETH HOWARD,
.Complainant
v.

.
.
.
.

.

B & M TRUCKING,
Respondent

.

DISCRIMINATION PROCEEDING
Docket No. KENT 89-2-D
BARB CD 88-56
No • 2 Mine

ORDER OF DISMISSAL
Before:

Judge Melick

On December 2, 1988, a show cause order was issued
directing the Complainant to provide inter alia service a-nd
proof of service of his complaint to the Respondent mine
operator within 30 days of that date or be subject to
dismissal of his complaint.
The Complaiant has failed to respond to t :e show cause
order and accordingly his complai
must be di missed.

I

Distribution:
Phyllis Robinson Smith, Esq., P.O
(Certified Mail)

Box 1230, Heden, KY

B & M Trucking, 204 Virginia Avenue, Pineville, KY
(Certified Mail)
nt

256

41749

40977

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280. 1244 SPEER BOULEVARD
DENVER. CO 80204

January 4, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

.
.
.
.

v.
:

MID-CONTINENT RESOURCES,
INC.,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 88-121
A.C. No. 05-00301-03629
Docket No. WEST 88-122
A.C. No. 05-00301-03630
Docket No. WEST 88-123
A.C. No. 05-00469-03642

:

.

Docket No. WEST 88-124
A.C. No. 05-00469-03643
Dutch Creek No. 1 and No. 2
Mines

ORDER GRANTING SECRETARY'S MOTION
Respondent, Mid-Continent, has indicated, in these and other
proceedings, that it wishes to establish by evidence, including
statistical data, that the enforcement documents (Orders and
Citations) issued by the Secretary are examples of and the
products "of a pattern of harassment and enforcement abuse by
MSHA directed at Mid-Continent." l; This issue is for
convenience being referred to as the "abuse" issue.
Petitioner, the Secretary, in a Motion in Limine filed on
November 29, 1988, seeks to have an order issued prohibiting
Respondent from submitting evidence on both the "abuse" issue and
on the issue relating to its alleged failure to follow its own
regulations in proposing penalties. Both parties have submitted
briefs in support of their positions.
In Docket No. WEST 89-3-R, Judge John J. Morris determined
that the Commission does not have jurisdiction to review alleged
abuse of discretion by the Secretary in enforcing the Mine Safety
Act at Respondent's Dutch Creek Mine and granted the Secretary's
motion to dismiss Respondent's "broad allegation of alleged
abuse ••• ". Having carefully considered the arguments and
authorities presented by the parties on this issue. I am in full
accord with the views and holdings of Judge Morris expressed in

!/

In a preliminary hearing held in these four proceedings in
Denver on November 2, 1988, Respondent also indicated its intent
to establish that the Secretary did not follow her own regulations in proposing penalties for the alleged violations.
257

his Order dated December 22, 1988, in Docket No. WEST 89-3-R, and
such are fully incorporated herein by reference as an integral
part of my decision here. It is specifically concluded that the
Commission and its judges have no jurisdiction to hear the
"abuse" issue. Evidence bearing on this issue and subject matter
will thus be deemed irrelevant and excluded at the evidentiary
hearings to be held in the four subject proceedings.
With respect to the allegation that MSHA did not follow its
regulations in proposing penalties for the alleged violations, it
is first noted that Respondent, at the prehearing conference,
indicated that it did not desire to have penalty assessments sent
back to MSHA's penalty assessment office for reassessment
(Transcript of Prehearing Conference, p. 66). One of the
purposes of the de novo formal hearings scheduled in these
matters is to develop a record with respect to the various mandatory penalty criteria which are to be considered by the Judge and
Commission in the event a violation is established.
Respondent also argues Cat page 8 of its brief) that the
Secretary's failure to follow her own regulations "is a further
indication of abuse ••• ". Since I have previously determined the
Secretary's position with respect to the lack of jurisdiction to
hear the "abuse" issue is meritorious, this argument of
Respondent is rejected. Evidence on this issue and subject
matter will also be excluded at the evidentiary hearings in these
proceedings.

~~.../~/ 6': ~~~ ~'

Michael A. Lasher, ;fr.
Administrative Law Judge

Distribution:
Margaret A. Miller, Esq., James H. Barkley, Esq., Office of the
Solicitor, U.S. Department of Labor, 1585 Federal Building, 1961
Stout Street, Denver, CO 80294
Edward Mulhall, Jr., Esq., Delaney & Balcomb, Drawer 790,
Glen.wood Springs, CO 81602
/bls

258

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE.
FALLS CHURCH, VIRGINIA 22041

January 12, 1989
SECRbTARY OF LABOR,
MINE SAFBTY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 88-157
A.C. No. 15-16154-03505

v.
Mine No. 1
KENTUCKY MOUNTAIN RESERVE,
INC.,
Respondent
ORDER DENYING PROPOSED SETTLEMENT
NOTICE OF HEARING
On July 25, 1988, ,the Secretary of Labor filed a petition
for assessment of a civil penalty before this Commission.
On January 3, 1989, the Secretary submitted a proposed
settlement in which Respondent agreed to pay the proposed
penalties of $10,000 in full.
Included as part of that
proposal however was the following stipulation:
Nothing contained herein shall be deemed an
admission by Respondent of a violation of the
Feaeral Mine Safety and Health Act or any
regulation or standard issued· pursuant
thereto in any action (other than an action
or proceeding under the Federal Mine Safety and.
Health Act where the official record of the
operator under MSHA enforcement may be relevant).
No party other than the parties to this agreement
may use this settlement agreement for any purpose.
Without restricting the generality of the foregoing, it is specifically understood that respondent
enters into this stipulation in reliance on its
sole and exclusive purpose being to expeditiously
and inexpensively resolve a single item of administrative litigation without affecting in any
way any other cause, claim or litigation, of
either a private or governmental nature, that
may now be pending or that may be initiated in
the future.
Moreover, it is not intended that
this stipulation or the settlement resulting

259

therefrom establish a standard of care or
adjudge compliance therewith. By this
settlement, the parties do not intend to
be collaterally estopped from raising any
issue or defense in any civil proceeding.
I find this disclaimer to be so contradictory and ambiguous
as to be in violation of the principles set forth by this
Commission in Amax Lead Company of Missouri, 4 FMSHRC 975
(1982) •
Accoraingly the Motion to Approve Se tlement is denied
and this case is rescheduled for hearing to commence at 8:30
a.m., on February 1, 1989, in untington, West Virgi a.

GL!'\..A-~I }

-Gary M lick
Adminti trative
(703)
56-6261

l

w Judge
'

Distribution:
G. Elaine Smith, Esq., U.S. Department of Labor, Office of
the Solicitor, 2002 Richard Jones Road, Suite B-201,
Nashville, TN 37215 (Certified Mail)
Michael T. Heenan, Esq., 1110 Vermont Ave., N.W., Suite 400,
Washington, D.C. 20005-3593 (Certified Mail)
slk

260

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

February 8, 1989

KTK MINING AND CONSTRUCTION,
Contestant,

-v.
SECRE·rARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.
..
..

CONTEST PROCEEDING
Docket No. KENT 89-47-R
Citation No. 2772892~ 11/2/88
No. 3 Mine

:

Mine ID 15-16308

ORDER DENYING MOTION TO DISMISS
The Secretary of Labor has moved to dismiss the instant
proceeding for untimely filing. The evidence is undisputed
that the citation at bar, Citation No. 2772892, was issued
pursuant section 104Ca) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 801 et seq., the "Act", on
November 2, 1988. It is further undisputed that Contestant,
KT K Mining and Construction, Inc., CKTK), mailed its notice
of contest by certified mail to the Office of the Solicitor,
U.S. Department of Labor, Mine Safety Division on
December 12, 1988. The Secretary argues in her Motion to
Dismiss that KTK's Notice of Contest was not timely because
it was not received by the Office of the Solicitor until
December 5, 1988, more than 30 days after the receipt of the
citation by KTK.
Section 105Cd) of the Act requires an operator to notify
the Secretary within 30 days of the receipt of a citation,
(or notice of proposed assessment of penalty) that it intends
to contest the issuance of the citation (or notice of
proposed assessment of penalty). The Secretary argues that
section 105Cd) requires that the Secretary receive "actual"
notice of an operators intent to contest within .30 days and
that, therefore, KTK's certified mailing was not effective as
it was not received until December 5, 1988.
In Secretary v. J. P. Burroughs and Son, Inc., 3 FMSHRC
854 (1981) the Commission addressed the validity of a Notice
of Contest which was mailed to the Secretary within the
specified 30 days but which was not received until after that
deadline had expired. The mine operator in J. P. Burroughs
mailed its Notice of Contest to the Secretary on the 30th day
after receipt of a proposed assessment of penalty. The

261

Secretary rec~ived the Notice of Contest two days later. The
issue in that case was similarly whether the Secretary must
receive the operator's Notice of Contest within 30 days or
whether the operator satisfies the requirement of notifying
the Secretary if it mails its Notice of Contest within 30
days. The Commission found therein that in fact mailing
within 30 days constituted sufficient and effective notice
under the Act. While the J. P. Burroughs case involved
interpretation of Section 105(a) of the Act, Section 105(d)
of the Act contaitis virtually identical language requiring
notice to the Secretary within 30 days of receipt of the
challenged citation. J. P. Burroughs is accordingly
persuasive authority on the interpretation to be placed upon
section 105Cd) of the Act. Accordingly I find that the
mailing by KTK within the 30 day time period set forth in
section 105Cd) of the Act by certified mail meets the filing
requirement under that section of the Act and ace rdingly KTK
filed its Notice of Contest in a timely manner.
he
Secretary's Motion to Dismiss is herefore denied

·Gary

Mel·~

Administ ~tive Law Ju
( 703) 75 '-6261

\
!

e

Distribution:
W. F. Taylor, Esq., G. Elaine Smith, Esq., Office of the
Solicitor, U.S. Department of Labor, 2002 Richard Jones Road,
Suite B-201, Nashville, TN 37215 (Certified Mail)
Barbara L. Krause, Esq., Smith, Reenan & Althen, Suite 400,
1110 Vermont Avenue, N.W., Washington, D.C. 20005-3593
(Certified Mail)
nt

262

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 8, 1989

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINIS'rRATION CMSHA),
Petitioner
v.
DEVELOPERS INTERNATIONAL
SERVICE CORPORATION,
Respondent

..
.:
..
..:

CIVIL PENALTY PROCEEDING
Docket No. CENT 88-132-M
A.C. No. 03-00479-05501
Wilson Springs Pit ~ Plant

ORDER DENYING PROPOSED SETTLEMENT
NOTICE OF HEARING
On September 19, 1988, the Secretary of Labor filed a
petition for assessment of a civil penalty before this
Commission proposing a penalty of $4,000 for a "significant
and substantial" regulatory violation allegedly causing the
electrocution of a miner. In a motion to approve settlement
filed with this Commission on January 13, 1989, and seeking a
25 percent reduction in penalty the Secretary stated as
follows:
The proposed assessments were reduced for the
following reasons:
a. Respondent de~onstrated extraordinary good faith
in achieving rapii compliance.
b. Respondent does not have a lengthy history of
prior violations.
c. Respondent's size of business is relatively small.
d. Payment of the fine will not materially impair
Respondent's ability to continue in business.
4. Respondent has paid the agreed proposed penalty of
$3,000 sought by Petitioner: therefore, Respondent
hereby withdraws the notice of contest filed i~ this
case.
5. Respondent states that Respondent will comply
with the Federal Mine Safety and Health Act of
1977, 30 o.s.c. 801 et seg.
The information provided by the Motion is totally
inadequate for an independent and proper evaluation of the
alleged violation under the criteria set forth in Section
llOCi) of the Federal Mine Safety and Health Act of 1977.

263

The motion provides no factual bais to support any of the
criteria that must be considered by the Commission under
Section llOCi>. Indeed the motion fails to even address the
important issues of negligence and gravity.
Section llOCk) of the Act provides th~t "no proposed
penalty which has been contested before the Commission under
section 105Ca> shall be compromised, mitigated, or settled
except with the approval of the Commission." Penalty
proceedings before the Commission are de novo. Neither the
Commission nor its Judges are bound by~he-5ecretary's
proposed penalties. Rather, they must determine the
appropriate amount of penalty, if any, in accordance with the
six criteria set forth in section llOCi) of the Act.
Secretary v/ Phelps Dodge Corp., 9 FMSHRC 920 (Chief Judge
Merlin 1987); Sellersburg Stone Co., v. FMSHRC, 736 F.2d 1147.
In Secretary v. Wilmot Mining Co., 9 FMSHRC 684 (1987)
the Commission stated as follows:
Settlement of contested issues and Commission
oversight of that process are integral parts of
dispute resolution under the Mine Act. 30 u.s.c. §
820Ck>; see Pontiki Coal Corporation, 8 FMSHRC
668 (1986). The Commission has held repeatedly
that if a Judge disagrees with a penalty proposed
in a settlement he is free to reject the settlement
and direct the matter for hearing. See e.g. Knox
County Stone Company, 3 FMSHRC 2478, 2480-81 (1981).
A judges oversight of the settlement process "is an
adjudicative function that necessarily involves
wide discretion." Knox County, 3 FMSHRC at 2479.
Under the circumstances the Motion to Approve Settlement
Agreement is denied and this case is set for hearing on the
merits on March 7, 1989 at 8:30 a.m. in Hot Springs, Arkansas.
The specific courtroom in which the hearin will be held will
be designated at a later date.

I

Ii

I

-"'kL;
G ry Me ...."'""
A<jlminis rati11e
(703) 7 6-6261

264

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

703-756-6232
February 9, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
EL PASO SAND PRODUCTS, INC.,
Respondent

.. CIVIL PENALTY PROCEEDINGS
:

Docket No. CENT 88-53-M
A.C. No. 41-00046-05520

.
: Docket No. CENT 88-65-M
. A.C. No. 41-00046-05521
:

Docket No. CENT 88-79-M
.A.C. No. 41-00046.-05522

:
:

Docket No. CENT 88-83-M
A.C. No. 41-0004~-05523

:
:

Docket No. CENT 88-104-M
A.C. No. 41-00046~05524

:

Docket No. CENT 88-141-M
A.C. No. 41-00046-05525

:

El Paso Quarry & Plant

.

.

ORDERS REJECTING PROPOSED SETTLEMENTS
Statement of the Proceedings
These proceedings concern proposed civil penalty assessments filed by the petitioner against the respondent pursuant
to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 820(a). The petitioner is seeking civil
penalty assessments in the amount of $8,835.00, for 23 alleged
violations of certain mandatory safety and health standards
found in Part 56, Title 30, Code of Federal Regulations.
These cases were docketed for hearing in El Paso, Texas,
during the hearing term January 10-12, 1989. However, the
hearings were continued and cancelled after the parties
informed me that they had reached a proposed settlement in all
of the cases. The parties have now filed motions seeking
approval of the proposed settlements, the terms of which
require the respondent to pay civil penalty assessments in the
amount of $6,626.25, in settlement of all of the alleged violations. The alleged violations, initial proposed civil penalty

265

assessments, and the proposed settlement amounts are as
follows:
DOCKET NO. CENT 88-53-M
Citation No.

Date

30 C.F.R.
Section

Assessment

Settlement

3060567

06/24/87

56.14003

$345

$258.75

DOCKET NO. CENT 88-65-M
Citation No.

Date

30 C.F.R.
Section

Assessment

Settlement

2869424

04/23/87

56.14029

$126

$ 94.50

Settlement

DOCKET NO. CENT 88-79-M
Citation No.

Date

30 C.F.R.
Section

Assessment

3060786
3060788
3060789
3060793
3060795

01/11/88
01/12/88
01/12/88
01/12/88
01/12/88

56.9022
56.11001
56.12032
56.20003
56.20011

$178
$ 79
$ 79
$ 79
$ 79

30 C.F.R.
Section

Assessment

(Total of
$370.50 for
all citations)

DOCKET NO. CENT 88-83-M
Order No.
3060996CA)
3060996(B)
3060785
3060790
3060847

Date
10/15/87
10/15/87
01/11/88
01/12/88
02/17/88

56.14001
56.14029
56.3131
56.4201(5)(b)
56.3131

$1,000
$1,000
$1,000
$
20
$2,000

Settlement
(Total of
$3,765 for all
citations)

DOCKET NO. CENT 88-104-M
Citation No.

Date

30 ·c •.F.R.
Section

Assessment

30'60571
3060791
3062861

06/25/87
01/12/88
03/01/88

56.12028
56.16006
56.12030

$ 20
$ 79
$ 36

266

Settlement
(Total of
$262.50 for
all citations)

3062862
3062863
3062864
3062865

03/01/88
03/01/88
03/01/88
03/01/88

56.12030
56.12030
56.11001
56.9002

$
$
$
$

20
36
68
91

DOCKET NO. CENT 88-141-M
Citation/
Order No.

Date

·30 C.F.R.
Section

Assessment

3062866
3062867
3062868
3062869

03/01/88
03/01/88
03/01/88
03/01/88

56.15005
56.9022
56.3200
56.6001

$1,000
$ 500
$ 600
$ 400

Settlement
(Total of
$1,875 for all
citations)

After review and consideration of the motions filed by
the parties, and for the reasons which follow below, I have
approved one of the proposed settlements (Docket No.
CENT 88-53-M), tentatively approved two of the proposed settlements (Docket Nos. CENT 88-79-M and CEN~ 88-104-M), subject to
the filing of additional information, and I have rejected
three of the proposed settlements (Docket Nos. CENT 88-53-M,
CENT 88-83-M, and CENT 88-141-M), subject to their re-filing
with additional information.
Discussion
The Commission's Rules concerning proposed settlements
are found at 29 C.F.R. § 2700.30, and they provide as follows:
(a) General. No proposed penalty that
has been contested before the Com.'llission shall
be compromised, mitigated, or settled except
with the approval of the Commission after agreement by all parties to the proceeding.
(b) Contents of settlement. A proposal
that the Commission approve a penalty settlement shall include the following information
for each violation involved; Cl) the amount of
the penalty proposed by the Office of Assessments of the Mine Safety and Health Administration; (2) the amount of the penalty proposed by
the parties to be approved: and (3) facts in
suoport of the appropriateness of the penalty
proposed bY the parties.

267

Cc> Order approving settlement. Any
order by the Judge approving a proposed settlement shall be fully supported by the record.
In this regard, due consideration, and discussion thereof, shall be given to the sjx statutory ~riteria set forth in section llOCi) of
the Act. Such order shall become the final
decision of the Commission 40 days after
approval unless the Commission has directed
that such approval be reviewed.
[Emphasis
added.]
In support of the proposed settlements and reductions of
the initial proposed civil penalty assessments for each of the
violations in issue, the parties rely in part on the following
"boilerplate" argument which is included in each of the
motions filed in these cases:
There was little or no negligence
involved, since the violations could not have
been reasonably predicted.
Probability of injury was overevaluated
since very few employees were exposed to the
risk, these employees were not, during the
normal course of their work, exposed to the
risk with any great frequency, these employees
were not in the zone of danger, and the
employees were not working under stress or
where their attention would be distracted.
(Emphasis added).
A review of MSHA's initial pleadings, including the
citations/orders, and the "narrative findings" by MSHA's
Office of Assessments, reflects the following:
Docket No. CENT 88-65-M
Section 104Ca> Citation No. 2869424. The citation states
that a miner became entangled in the tail pulley of a conveyor
belt while it was in motion, and that he suffered severe
injuries to his left arm. It also states that the plant
operator could not observe the miner and that the miner was
entrapped between the pulley, belt, and support structure
until he was rescued by another miner. The inspector found
that permanently disabling injuries occurred. The violation
was issued because of the failure to shut off the machine or
to otherwise block it against motion.

268

Docket No. CENT 88-83-M
Imminent Danger Order No. 3060996CA & B). The order and
narrative findings made by MSHA's assessment officer reflects
that an enployee was shoveling up spillag~ from under an
unguarded conveyor tail pulley, and that the shovel was within
4 inches of the pulley, and the miner was within 1 foot of the
pulley. This work was being performed while the machine was
in motion and the power on. The inspector found that the
employee's exposure to the unguarded pulley pinch point would
highly likely result in permanently disabling injuries, and
that the violations were the result of a high degree of negligence by the respondent.
Imminent Danger Order No. 3060785. This order was issued
on January 11, 1988. The inspector observed a loader operator
and two haulage units working at and near the base of a pit
highwall approximately 60 to x feet high, and the highwall
contained "loose boulders and unconsolidated materials above
the employees and equipment." The inspector found that the
cited conditions would highly likely result in fatalities, and
that the violation resulted from a high degree of negligence.
Imminent Danger Order No. 3060847. This order was issued
on February 17, 1988, after the inspector observed a front-end
loader and two haul trucks loading materials from the base of
an 80 to 90 foot highwall. The loader was observed operating
directly below loose materials located approximately 60 to
70 feet from the base of the highwall. The inspector took
note of the fact that this violative condition took place in
the same area where he issued the previous January 11, 1988,
order, and he concluded that fatal injuries were highly likely.
The inspector made a negligence finding of "Reckless
Disregard."
Docket No. CENT 88-141-M
Imminent Danger Order No. 3062866. This order was issued
by the inspector after he observed a drill operator working on
top of a 40-foot highwall within 2 feet of the edge of the
highwall, and the drill helper walking around the front of the
drill within approximately 16 inches from the edge of the highwall. Neither employee was wearing a safety belt or line, and
the inspector concluded that they were in danger of falling
off the highwall, and that it was highly likely that a fatality would occur.
Unwarrantable Failure Citation No. 3062867. This citation was issued at 2:40 p.m., on March 1, 1988, after the

269

inspector observed that the outer edge of a roadway approaching the "upper-most bench" of the quarry was not bermed or
guarded with guardrails to prevent vehicles using the roadway
from droppirig off of the 40 to 100 foot "drop off." The roadway was used to haul explosives to the top of the hill, and
other vehicles and equipment also used the roadway, including
a truck used to transport two drill operators to the top of
the bench. The inspector noted that the superintendent
admitted that he had inspected the area at 6:30 a.m., on the
same day the violation was issued, and that the roadway was
not bermed or otherwise guarded. The inspector also found
that permanently disabling injuries were highly likely. The
inspector found that the violation resulted from a high degree
of negligence.
Unwarrantable Failure Order No. 3062868. This order was
issued by the inspector at 2:45 p.m., on March 1, 1988, after
he observed two drillers drilling and travelling the upper
bench of the quarry where loose boulders were "hanging on the
wall" which was approximately 30 to 40 feet high. The inspector noted that some boulders had fallen off the face of the
highwall from vibration from a nearby blast. The inspector
found that permanently disabling injuries were highly likely,
and that the violation resulted from a high degree of
negligence.
Unwarrantable Failure Order No. 3062869. The order was
issued after the inspector found two blasting caps in an
off ice desk drawer of an employee. The inspector found that
permanently disabling injuries were reasonably likely, and
that the violation was the result of a high degree of
negligence.
Contrary to the assertions by the parties that no
employees were "in the zone of danger," the aforementioned
information with respect to each of the violations reflects
that miners were directly exposed to hazards, and that one
miner suffered serious disabling injuries to his arm when it
was caught in a moving conveyor belt. Further, the assertion
that employees were not exposed to any risk "with any great
frequency" is irrelevant. ·From a gravity point of view, the
issue is whether or not any employee was exposed to any
hazard, regardless of its frequency. For example, the
employee who caught his arin in a moving conveyor may have only
been exposed to a risk on this one occasion, but the result
was disastrous.
With regard to the question of negli~ence, the
unexplained assertions by the parties that there "was little

270

or no negligence" is totally without foundation.
The inspectors found that the violations noted above were the result of
a high degree of negligence, and in one case, the inspector
made a negligence finding of reckless disregard.
I have-reviewed the answers filed by the respondent in
each of these cases, including the defenses advanced with
respect to each of the violations.
If the parties believe
that these defenses have merit, or should be considered by the
judge in mitigation of the civil penalties, it is incumbent on
the parties to place these arguments clearly and succintly
before the judge for his consideration. Reliance on boilerplate contradictory language that bears no rational or reasonable relationship to the particular facts of a case is simply
unacceptable, and I will continue to reject such submissions
in support of proposed settlements.
In this regard, this is
not the first time I have rejected a proposed settlement filed
by the Dallas Regional Solicitor's Office based on the
identical language used in these cases.
See: Secretary v.
Boorhem-Fields, Incorporated, Docket No. CENT 88-56-M,
August 29, 1988, Order Rejecting Proposed Settlement.
Apart ·from the gravity and negligence contradictions
noted above, the Commission's rules governing proposed settlements requires the judge to consider and discuss all information with respect to the civil penalty criteria found in
section llOCi) of the Act. The failure by the parties to
submit clear and complete information to the judge as part of
their submissions in support of any settlement puts the judge
in the untenable position of attempting to decipher MSHA's
civil penalty "point system." In these cases, the parties
have failed to provide any narrative discussion with respect
to the section llO(i) criteria concerning the respondent's
size, good faith abatement, or history of prior violations.
They simply state that they have reviewed and reconsidered the
operator's size, good faith, and prior history of violations,
but have failed to advance any arguments or conclusions as to
how this information may impact on the proposed settlements or
civil penalty assessment reductions. They simply refer me to
"Exhibit .A to the Complaint." It is incumbent on the parties,
and not the judge, to extrapolate this information, and to
submit it in some meaningful narrative form.
With regard to Docket Nos. CENT 88-79-M, CENT 88-83-M,
CENT 104-M, and CENT 88-141-M, the proposed settlement amounts
for each of the violations are lumped together in one lump sum.
Commission Rule 30(b), 29 C.F.R. § 2700.30, requires the
parties to submit a proposed settlement amount for each violation.
Again, it is incumbent on the parties, not the judge,

271

to prorate or allocate the specific amounts to be assessed for
each individual violation, and unexplained lump sum proposals
are simply unacceptable.
CONCLUSIONS AND ORDERS
In view of the foregoing, I make the following dispositions of these cases:
1. Docket No. CENT 88-53-M. I will approve the proposed
settlement of this case, and a separate dispositive decision
will follow.
2. Docket Nos. CENT 88-79-M and CENT 88-104-M. The
proposed settlements in these cases are tentatively approved,
subject to the submission and receipt of further information
from the parties with respect to the section llOCi> civil
penalty criteria concerning the respondent's size, good faith
abatement, history of prior violations, and the allocation of
the specific settlement amounts for each of the violations.
Upon receipt of this information, I will issue further dispositi ve decisions.
3. Docket Nos. CENT 88-65-M, CENT 88-83-M, and
CENT 88-141-M. The proposed settlements in these cases are
rejected, subject to their re-filing. The parties ARE ORDERED
to resubmit amended motions with a full discussion and explanation clarifying or justifying the proposed penalty reductions
in light of the apparent gravity and negligence contradictions
noted herein. The parties ARE FURTHER ORDERED to submit a
discussion concerning the civil penalty criteria with respect
to the respondent's size, good faith abatement, history of
prior violations, and the allocation of the specific settlement amounts for each of the violations.
The parties ARE FURTHER ORDERED to submit all of the
aforementioned information to me within thirty (30) days of
the receipt of these Orders.

272

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280. 1244 SPEER BOULEVARD
DENVER. CO 80204

February.17, 1989
FMC WYOMING CORPORATION,

CONTEST PROCEEDING

Cont~stant

Docket No. WEST 88-312-R
Order No. 2648287; 7/13/88

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

FMC Trena Mine

ORDER DENYING SECRETARY OF LABOR'S
MOTION TO DISMISS
On August 25, 1988, Contestant FMC mailed its Notice of
Contest herein; such was received August 30, 1988. Thereafter,
in November, 1988, the Secretary combined the proposed assessment
for the Citation involved here- No. 2648482 -- with three other
Citations.
Such combined assessment for all four Citations was
paid by FMC in one check. Thereafter, on January 30, 1989, the
Secretary filed a Motion to dismiss, citing Old Ben Coal Company,
7 FMSHRC 205 (1985).
In response thereto, FMC pointed out that
such payment for Citation 2648482 was made in error, and
supported such contention with an affidavit of its Safety
Manager, Julius Jones. Mr. Jones affidavit clearly indicates
that the payment of the proposed assessment for the subject
Citation was made in error.
The Commission's decision in Old
Ben, supra, clearly points out that its ultimate conclusion that
the contest should be barred because of payment of the proposed
penalty, might have been different had the mine operator paid
such penalty by "mistake", rather than intentionally. I conclude
in the circumstances here that payment of the proposed penalty
through mistake or inadvertence does not bar a mine operator from
proceeding with its contest proceeding where such is timely filed.
There is no question in this record that Contestant did indeed
intend to contest the subject Citation. Accordingly, the
Secretary's Motion to Dismiss is denied.

j)#~//#'~/d~r

Michael A. Lasher, Jr.
Administrative Law Judge

273

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 22, 1989

.
.
.
.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
ON BEHALF OF
DONALD J. ROBINETTE,
Complainant

v.

Docket No. VA 87-21-D
NORT CD 87-5
Mine No. 8

.

BILL BRANCH COAL COMPANY,
INC.,
Respondent
SECRE·rARY OF LABOR,
MINE SAFE·rY AND HEAL'rH
ADMINISTRATION CMSHA),
ON BEHALF OF JOEY F. HALE,
Complainant

v.

DISCRIMINATION PROCEEDING

DISCRIMINATION PROCEEDING
Docket No. VA 87-22-D
NORT CD 87-7

..
:

BILL BRANCH COAL COMPANY,
INC.,
Respondent

Mine No. 8

.
.
STAY ORDER

In a Decision issued September 29, 1988, finding Respondent
violated section 105Cc} of the Act, the Complainants were
directed to file statements indicating the specific relief
requested, and Respondent was granted a right to reply.
Respondent has subsequently filed in United States Bankruptcy
Court for reorganization in bankruptcy pursuant to Title 11 of
the United States Code, and thereby the proceedings herein in the
above captioned cases are subject to an automatic stay Cll u.s.c.
§ 362(a)(l)).
The Solicitor, on behalf of Complainants, filed in
United States Bankruptcy court, a Motion For A Determination That
Stay Does Not Apply.
Accordingly, it is ORDERED that proceedings in the above
captioned cases be STAYED pending a determination by the United
States Bankruptcy Court that the automatic stay does not apply.

U. S. GOVERNMENT PRINTING OFFICE 1989/241-155/04753

Avram Weisberger
Administrative Law Judge
(703) 756-6210
274

